             Case 20-10010-CSS   Doc 918-1   Filed 06/26/20   Page 1 of 108




                                    EXHIBIT 1

                                       APA




26699693.1
                     Case 20-10010-CSS    Doc 918-1   Filed 06/26/20   Page 2 of 108




                                 ASSET PURCHASE AGREEMENT

                                    DATED AS OF JUNE 26, 2020

                                           BY AND AMONG

                                    BORDEN DAIRY COMPANY,

                      EACH OF THE SUBSIDIARIES OF BORDEN DAIRY COMPANY

                            LISTED ON THE SIGNATURE PAGES HERETO,

                                                AND

                                         NEW DAIRY OPCO, LLC




26699695.1
         167880993
         37022442
                    Case 20-10010-CSS                  Doc 918-1             Filed 06/26/20               Page 3 of 108




                                                    TABLE OF CONTENTS
                                                                                                                                            Page

         ARTICLE 1 DEFINITIONS                                                                                                                    1

         Section 1.01   Definitions.........................................................................................................1
         Section 1.02   Other Definitions and Interpretive Matters. ...................................................... 20

         ARTICLE 2 PURCHASE AND SALE                                                                                                            22

         Section 2.01   Purchase and Sale ............................................................................................. 22
         Section 2.02   Excluded Assets ................................................................................................ 25
         Section 2.03   Assumed Liabilities .......................................................................................... 26
         Section 2.04   Excluded Liabilities .......................................................................................... 28
         Section 2.05   Cure Costs; Desired 365 Contracts ...................................................................28
         Section 2.06   Assignment of Assets Subject to Consent Requirements .................................30
         Section 2.07   Additional Excluded Assets ..............................................................................32
         Section 2.08   Misallocated Assets .......................................................................................... 32
         Section 2.09   Further Assurances............................................................................................ 32
         Section 2.10   Withholding ......................................................................................................33

         ARTICLE 3 PURCHASE PRICE                                                                                                               33

         Section 3.01   Purchase Price ...................................................................................................33

         ARTICLE 4 CLOSING                                                                                                                      33

         Section 4.01   Closing Date......................................................................................................33
         Section 4.02   Buyer’s Deliveries ............................................................................................ 34
         Section 4.03   The Selling Entities’ Deliveries ........................................................................34

         ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLING ENTITIES                                                                           35

         Section 5.01   Organization and Good Standing ......................................................................35
         Section 5.02   Authority; Validity ............................................................................................ 35
         Section 5.03   Governmental Approvals; No Conflict ............................................................. 36
         Section 5.04   Financial Statements ......................................................................................... 36
         Section 5.05   No Undisclosed Material Liabilities .................................................................37
         Section 5.06   Absence of Certain Changes .............................................................................37
         Section 5.07   Legal Proceedings ............................................................................................. 37
         Section 5.08   Compliance with Laws; Permits .......................................................................38
         Section 5.09   Food Safety Matters .......................................................................................... 38
         Section 5.10   Material Contracts ............................................................................................. 40
         Section 5.11   Government Contracts ...................................................................................... 41
         Section 5.12   Intellectual Property .......................................................................................... 43
         Section 5.13   Environmental, Health and Safety Matters ....................................................... 47
         Section 5.14   Title ...................................................................................................................47
         Section 5.15   Matters Related to Assets; Casualty Losses...................................................... 48
26699695.1

                                                                        i
                    Case 20-10010-CSS                  Doc 918-1             Filed 06/26/20              Page 4 of 108




         Section 5.16   Inventory; Accounts Receivable and Payable...................................................49
         Section 5.17   Insurance ...........................................................................................................49
         Section 5.18   Security Arrangements...................................................................................... 50
         Section 5.19   Customers and Suppliers...................................................................................50
         Section 5.20   Anti-Corruption.................................................................................................50
         Section 5.21   Brokers or Finders............................................................................................. 51
         Section 5.22   Employee Benefit Plans; Labor and Employment Matters............................... 51
         Section 5.23   Taxes .................................................................................................................53

         ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER                                                                                    53

         Section 6.01   Organization and Good Standing ......................................................................53
         Section 6.02   Authority; Validity; Consents ...........................................................................54
         Section 6.03   Governmental Approvals; No Conflict ............................................................. 54
         Section 6.04   Legal Proceedings ............................................................................................. 55
         Section 6.05   Bankruptcy ........................................................................................................55
         Section 6.06   Brokers or Finders............................................................................................. 55
         Section 6.07   Financing...........................................................................................................55
         Section 6.08   Independent Evaluation ....................................................................................55

         ARTICLE 7 ACTIONS PRIOR TO THE CLOSING DATE                                                                                          55

         Section 7.01   Access and Reports ........................................................................................... 55
         Section 7.02   Operations Prior to the Closing Date ................................................................ 56
         Section 7.03   Reasonable Best Efforts ....................................................................................60
         Section 7.04   Regulatory Approvals ....................................................................................... 60
         Section 7.05   Bankruptcy Court Approval ..............................................................................62
         Section 7.06   Alternative Proposals ........................................................................................ 62
         Section 7.07   Buyer Efforts to Obtain Financing ....................................................................63
         Section 7.08   Cooperation with Financing ..............................................................................63
         Section 7.09   Damage or Destruction ..................................................................................... 64
         Section 7.10   Additional Selling Entities ................................................................................65
         Section 7.11   Public Announcements; Filings ........................................................................65
         Section 7.12   Collective Bargaining Agreements ...................................................................65

         ARTICLE 8 ADDITIONAL AGREEMENTS                                                                                                      65

         Section 8.01   Taxes .................................................................................................................65
         Section 8.02   Allocation of Purchase Price .............................................................................66
         Section 8.03   Assigned Contracts; Adequate Assurance and Performance ............................ 66
         Section 8.04   Employee Matters ............................................................................................. 67
         Section 8.05   Post-Closing Books and Records ......................................................................68
         Section 8.06   Intellectual Property Licenses ...........................................................................68
         Section 8.07   Title Matters ......................................................................................................70
         Section 8.08   Permit Matters ...................................................................................................70
         Section 8.09   Insurance Access ............................................................................................... 70
         Section 8.10   Confidentiality ..................................................................................................71

26699695.1

                                                                       ii
                    Case 20-10010-CSS                   Doc 918-1            Filed 06/26/20              Page 5 of 108




         Section 8.11    Disclaimers .......................................................................................................71
         Section 8.12    Collection of Accounts Receivable ...................................................................73
         Section 8.13    Excess Cash and Accounts Receivable ............................................................. 73

          ARTICLE 9 CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND
         THE SELLING ENTITIES                                          74

         Section 9.01    No Order ...........................................................................................................74
         Section 9.02    Sale Order .........................................................................................................74
         Section 9.03    Successor Liability ............................................................................................ 74
         Section 9.04    Antitrust Laws ...................................................................................................74

            ARTICLE 10 CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO
         CLOSE                                                         74

         Section 10.01   Accuracy of Representations ............................................................................74
         Section 10.02   Selling Entities’ Performance ...........................................................................75
         Section 10.03   Seller’s Deliveries ............................................................................................. 75
         Section 10.04   Material Adverse Effect ....................................................................................75
         Section 10.05   Working Capital Assets At Closing ..................................................................75
         Section 10.06   [Intentionally omitted........................................................................................ 75
         Section 10.07   Release of Liens ................................................................................................ 75

         ARTICLE 11 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLING
         ENTITIES TO CLOSE                                              75

         Section 11.01   Accuracy of Representations ............................................................................75
         Section 11.02   Buyer’s Performance ........................................................................................ 76
         Section 11.03   Buyer’s Deliveries ............................................................................................ 76
         Section 11.04   DIP Order ..........................................................................................................76
         Section 11.05   DIP Financing ...................................................................................................76
         Section 11.06   Release of Liens ................................................................................................ 76

         ARTICLE 12 TERMINATION                                                                                                               76

         Section 12.01   Termination Events ........................................................................................... 76
         Section 12.02   Effect of Termination ........................................................................................ 77
         Section 12.03   Procedure Upon Termination ............................................................................78

         ARTICLE 13 GENERAL PROVISIONS                                                                                                        78

         Section 13.01   No Survival of Representations and Warranties ...............................................78
         Section 13.02   Notices ..............................................................................................................78
         Section 13.03   Waiver ...............................................................................................................80
         Section 13.04   Entire Agreement; Amendment ........................................................................80
         Section 13.05   Assignment .......................................................................................................81
         Section 13.06   Severability .......................................................................................................81
         Section 13.07   Expenses ...........................................................................................................81
26699695.1

                                                                       iii
                     Case 20-10010-CSS                 Doc 918-1            Filed 06/26/20             Page 6 of 108




         Section 13.08   Specific Performance ........................................................................................ 81
         Section 13.09   Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver ..........82
         Section 13.10   Counterparts ......................................................................................................83
         Section 13.11   Parties in Interest; No Third Party Beneficiaries ..............................................83
         Section 13.12   No Recourse ......................................................................................................84
         Section 13.13   Disclosure Schedules; Materiality ....................................................................85
         Section 13.14   Liquidating Trustee ........................................................................................... 86
         Section 13.15   Final Schedules .................................................................................................86
         Section 13.16   Conflicts; Privileges .......................................................................................... 86
         Section 13.17   Non-Recourse ...................................................................................................87

         Exhibits:
         Exhibit A                          Form of Master Assignment
         Exhibit B                          Form of Sale Order
         Exhibit C                          Form of Trademark Assignment Agreement
         Exhibit D                          DIP Term Sheet

         Annexes:
         Annex 1                            Terms of Schedules

         Schedules:
         Schedule 1.01(a)                 Independent Contractors
         Schedule 1.01(b)(1)              Seller Knowledge Persons
         Schedule 1.01(b)(2)              Buyer Knowledge Persons
         Schedule 1.01(c)                 Matters Not Constituting a Material Adverse Effect
         Schedule 1.01(d)                 Retained Causes of Action
         Schedule 2.01(b)(vii)            Acquired Owned Real Property and Acquired Leased Real Property
         Schedule 2.01(b)(ix)             Transferred Permits
         Schedule 2.01(b)(xvi)            Assumed Plans
         Schedule 2.02(h)                 Certain Insurance Policies
         Schedule 2.02(r)                 Additional Excluded Assets
         Schedule 2.03(b)                 Cure Costs
         Schedule 2.03(d)                 Administrative Claims
         Schedule 2.05(a)                 Desired 365 Contracts
         Schedule 7.02                    Operation Prior to Close
         Schedule 7.04                    Transferred Permits and Certifications
         Schedule 8.04(a)                 Non-Offered Company Employees




26699695.1

                                                                      iv
                     Case 20-10010-CSS        Doc 918-1      Filed 06/26/20    Page 7 of 108




                                       ASSET PURCHASE AGREEMENT

                 THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June __, 2020
         is by and among Borden Dairy Company, a corporation organized under the laws of the State of
         Delaware whose address is 8750 North Central Expressway, Suite 400, Dallas, TX 75231
         (“Seller”), each of the Subsidiaries of Seller listed on the signature pages hereto (together with
         Seller, the “Selling Entities”) and New Dairy Opco, LLC, a Delaware limited liability company
         (“Buyer”). Capitalized terms used but not otherwise defined herein have the meanings set forth in
         Article 1. The Selling Entities and Buyer are sometimes referred to collectively herein as the
         “Parties” and individually as a “Party”.

                                                      RECITALS

                 WHEREAS, the Selling Entities are engaged in the Business;

                 WHEREAS, on January 5, 2020 (the “Petition Date”), the Selling Entities commenced
         voluntary cases (the “Bankruptcy Cases”) under chapter 11 of the Bankruptcy Code in the United
         States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

                 WHEREAS, the Selling Entities desire to sell to Buyer all of the Assets, and Buyer desires
         to purchase from the Selling Entities all of the Assets and assume all of the Assumed Liabilities,
         in each case upon the terms and conditions hereinafter set forth;

                WHEREAS, the Parties intend to effectuate the transactions contemplated by this
         Agreement through a sale of the Assets pursuant to sections 105, 363 and 365 of the Bankruptcy
         Code and Rules 2002, 4001, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure
         (the “Bankruptcy Rules”); and

                 WHEREAS, the Selling Entities’ ability, and Buyer’s willingness, to consummate the
         transactions set forth in this Agreement is subject to, among other things, the entry of the Sale
         Order by the Bankruptcy Court.

                 NOW, THEREFORE, in consideration of the mutual promises contained herein and other
         good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
         the Parties agree as follows:

                                                  ARTICLE 1
                                                 DEFINITIONS

                        Section 1.01   Definitions.

                For purposes of this Agreement, the following terms have the meanings specified or
         referenced below.

                 “365 Contracts” means, with the exception of Government Contracts, all of the Selling
         Entities’ respective executory Contracts and unexpired Leases, in each case, within the meaning
         of section 365 of the Bankruptcy Code pertaining to the Assets or Assumed Liabilities.

26699695.1
                                                         1
         167880993
                     Case 20-10010-CSS          Doc 918-1      Filed 06/26/20      Page 8 of 108




                 “Accounts Payable” means any and all accounts, notes, trade, other payables and accrued
         expenses owed by Seller or any of its Subsidiaries, or that may become payable, by Seller or any
         of its Subsidiaries, with respect to products bought or services rendered on or prior to the Closing
         Date, all in accordance with GAAP, consistently applied in accordance with past practices.

                 “Accounts Receivable” means any and all accounts, notes, trade and other receivables
         owed to Seller or any of its Subsidiaries, all in accordance with GAAP, consistently applied in
         accordance with past practices, together with all security or collateral therefor and any interest or
         unpaid financing charges accrued thereon, including vendor/supplier, Company Employee and
         other receivables and all Proceedings pertaining to the collection of amounts that are payable, or
         that may become payable, to Seller or any of its Subsidiaries with respect to products sold or
         services performed on or prior to the Closing Date, net of any applicable reserve for returns,
         discounts, doubtful accounts or other similar deductions reflected thereon in an amount not less
         than $3,700,000.

               “Acquired Accounts Receivable” means all Accounts Receivable except for the Excluded
         Accounts Receivable.

                 “Acquired Leased Real Property” has the meaning set forth in Section 2.01(b)(vii).

                 “Acquired Owned Real Property” has the meaning set forth in Section 2.01(b)(vii).

                 “Acquired Real Property” has the meaning set forth in Section 2.01(b)(vii).

                 “Acquired Cash” means Cash in an amount equal to $11,600,000, excluding any Cash
         held in the Good Faith Deposit Account.

                “Adequate Protection Liens and Claims” means the liens and claims granted to the
         Agent, for the benefit of the TLA Lenders, the TLB Lenders and the RCF Lenders, in each case
         under the Cash Collateral Order as adequate protection for the diminution in value of the TLA
         Lenders’, TLB Lenders’ and RCF Lenders’ pre-petition collateral.

                 “Administrative Claims” means a Claim for costs and expenses of administration of the
         Bankruptcy Cases arising on or prior to the Closing Date allowed pursuant to 503(b) of the
         Bankruptcy Code and entitled to priority pursuant to sections 507(a)(2), 507(b), or 1114(e)(2) of
         the Bankruptcy Code, including (i) the actual and necessary costs and expenses incurred on or after
         the Petition Date until and including the Closing Date of preserving the estates and operating the
         Debtors’ business, (ii) professional fee claims, and (iii) all fees and charges assessed against the
         estates pursuant to section 1930 of chapter 123 of title 28 of the United States Code specifically
         set forth on Schedule 2.03(d).

                 “Affiliate” means, with respect to any Person, any other Person that directly or indirectly
         (through one or more intermediaries) Controls, is Controlled by or is under common Control with
         such specified Person; provided that none of the equity holders of Borden Dairy Holdings, LLC
         or creditors of the Selling Entities (other than any equity holder of Seller or creditor of the Selling
         Entities who is a Subsidiary of any Selling Entity) will be considered an Affiliate of a Selling
         Entity for purposes of this Agreement.

26699695.1
                                                           2
         167880993
                     Case 20-10010-CSS         Doc 918-1      Filed 06/26/20     Page 9 of 108




                “Agent” means PNC Bank, National Association, in its capacity as administrative agent
         and collateral agent under the Credit Agreement (or any successor to PNC Bank, National
         Association, in such capacity).

                “Agent Professional Fee Carveout Obligations” means the obligations to pay the
         Agent’s professional fees in connection with the RCF Facility or the TLA Facility.

                 “Agreement” has the meaning set forth in the introductory paragraph.

                 “Allocation” has the meaning set forth in Section 8.02(a).

                 “Alternative Offer” has the meaning set forth in Section 7.06.

                 “Anti-Corruption Laws” has the meaning set forth in Section 5.20.

                 “Antitrust Division” has the meaning set forth in Section 7.04(a).

                 “Antitrust Laws” means, collectively, the HSR Act, the Sherman Act, the Clayton Act,
         the Federal Trade Commission Act and any other federal or state or foreign statutes, rules,
         regulations, orders, decrees, administrative or judicial doctrines or other Applicable Laws that are
         designed to prohibit, restrict or regulate actions having the purpose or effect of monopolization or
         restraint of trade.

                 “Applicable Food Safety Laws” has the meaning set forth in Section 5.09.

                 “Applicable Law” means, with respect to any Person, any transnational, domestic or
         foreign federal, state, provincial, municipal or local law (statutory, common or otherwise),
         constitution, treaty, convention, ordinance, code, rule, regulation, Order, injunction, judgment,
         decree, ruling or other similar requirement enacted, adopted, promulgated, enforced or applied by
         a Governmental Authority that is binding upon or applicable to such Person or its properties, as
         amended unless expressly specified otherwise.

                 “Arnold & Porter” has the meaning set forth in Section 13.16(a).

                 “Assets” has the meaning set forth in Section 2.01(b).

                 “Assigned Contracts” has the meaning set forth in Section 2.01(b)(viii).

                 “Assumed Accounts Payable” means, the Accounts Payable of the Business arising after
         the Petition Date, to the extent historically included as accounts payable of the Selling Entities
         prior to the date of this Agreement as reflected in the Financial Statements and, in each case,
         outstanding as of the Closing Date.

                 “Assumed CBAs” has the meaning set forth in Section 2.01(b)(xvii).

                 “Assumed Liabilities” has the meaning set forth in Section 2.03.

                 “Assumed Plans” has the meaning set forth in Section 2.01(b)(xvi).

26699695.1
                                                          3
         167880993
                     Case 20-10010-CSS         Doc 918-1      Filed 06/26/20     Page 10 of 108




                 “Available Insurance Policy” has the meaning set forth in Section 8.09.

                 “Avoidance Actions” means any and all avoidance, recovery, subordination, or other
         claims, actions, or remedies that may be brought by or on behalf of the Selling Entities, including
         any proceeds thereof, under the Bankruptcy Code or applicable non-bankruptcy law, including
         actions or remedies under Chapter 5 of the Bankruptcy Code or under similar or related state or
         federal statutes and common law, including fraudulent conveyance or transfer laws.

                 “Balance Sheet” has the meaning set forth in Section 5.04.

                 “Balance Sheet Date” has the meaning set forth in Section 5.04.

                 “Bankruptcy Cases” has the meaning set forth in the recitals.

                 “Bankruptcy Code” means Title 11 of the United States Code, sections 101 et seq.

                 “Bankruptcy Court” has the meaning set forth in the recitals.

                 “Bankruptcy Rules” has the meaning set forth in the recitals.

                “Bidding Procedures” means the procedures employed with respect to the proposed sale
         of the Assets and the assumption of the Assumed Liabilities in the form attached to the Bidding
         Procedures Order.

                “Bidding Procedures Order” means the Order of the Bankruptcy Court approving the
         Bidding Procedures [Docket No. 671].

                 “Borden Marks” means those Trademarks containing the words “BORDEN” and
         “ELSIE” and all derivations thereof, and any other Trademarks owned by Comercializadora de
         Lacteos y Derivados, S.A. de C.V. and (a) licensed to the Selling Entities pursuant to that certain
         Trademark License Agreement dated September 4, 1997, amended or otherwise modified as of
         September 4, 2000, April 25, 2001, January 1, 2004, June 1, 2006, April 13, 2009, January 1, 2010,
         April 25, 2011, June 27, 2012, October 1, 2012 and July 6, 2017 or (b) sublicensed to the Selling
         Entities pursuant to the Dean Sublicense Agreement dated June 10, 2002 ((a) and (b) together, the
         “Borden Marks Licenses”).

                 “Borden Marks Licenses” has the meaning set forth in the definition of Borden Marks.

                 “Business” means the business of developing, importing, exporting, manufacturing,
         marketing, labeling, packaging, storing, transporting, distributing and selling certain branded and
         private label dairy and dairy case products, milk and cream commodities and certain non-dairy
         products, including fluid milk, cultured dairy products, creams and creamers, ice cream mix,
         purchased for resale products and other dairy products, and certain juices, teas, flavored drinks,
         bottled water products and other food and beverage products, in each case to retailers, distributors,
         food service outlets, educational institutions, food processors and Governmental Authorities, and
         certain activities ancillary thereto (including the ownership and operation of the Assets).



26699695.1
                                                          4
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 11 of 108




                “Business Day” means any day, other than Saturday or Sunday, on which commercial
         banks are open for commercial business with the public in New York City, New York and Dallas,
         Texas.

                 “Business IT Assets” has the meaning set forth in Section 5.12(i).

                 “Buyer” has the meaning set forth in the introductory paragraph.

                 “Buyer Released Parties” has the meaning set forth in Section 13.12(c).

                 “Buyer Releasors” has the meaning set forth in Section 13.12(b).

                 “Cash” means all cash and cash equivalents of the Seller and its Subsidiaries determined
         in accordance with GAAP consistent with past practice, but excluding (a) any cash that (i) is
         collateralizing any letters of credit issued pursuant to any credit agreement or facility or (ii) held
         in trust or any trust account for or on behalf of any Selling Entity, (b) marketable securities, (c)
         short term investments, (d) any amounts of any unpaid checks, ACH transactions, drafts and other
         wire transfers issued by any of Seller or its Subsidiaries, (e) any cash otherwise assumed by, or
         owed or payable to, Buyer under the Transaction Documents) or (f) any cash in the Good Faith
         Deposit Account.

                 “Cash Collateral Order” means the Final Order of the Bankruptcy Court authorizing the
         Selling Entities’ use of cash collateral and certain Reserve Account Cash.

                “Casualty Loss” means any loss, damage or destruction of the Assets that occurs for any
         reason, including any act of God, fire, explosion, collision, earthquake, windstorm, flood,
         hurricane, tropical storm, terrorism, or other casualty or condemnation taking under the right of
         eminent domain, but excluding any loss, damage, or destruction as a result of depreciation or
         ordinary wear and tear.

                 “Causes of Action” has the meaning set forth in Section 13.12(b).

                 “Certification” means any official endorsement, certification, license, permit,
         authorization, or designation issued, granted, given, or otherwise made available by any
         Governmental Authority or other Person that sets and/or monitors food preparation, food content,
         or other standards related to food products.

                 “Claim” has the meaning set forth in Section 101(5) of the Bankruptcy Code.

                 “Closing” has the meaning set forth in Section 4.01.

                 “Closing Date” has the meaning set forth in Section 4.01.

                 “Code” means the U.S. Internal Revenue Code of 1986, as amended.

                “Collective Bargaining Agreement” means any written agreement between any Selling
         Entity with a union representing any Company Employees that governs the terms and conditions
         of employment, whether or not such agreement is expired by its terms.

26699695.1
                                                           5
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20    Page 12 of 108




                “Company Employees” means (a) the employees of the Selling Entities and (b) those
         individual independent contractors who are, in the case of this clause (b), set forth on
         Schedule 1.01(a).

                 “Confidential Business Information” has the meaning set forth in Section 8.10.

                 “Confidentiality Agreement” has the meaning set forth in Section 7.01(b).

                  “Contract” means any agreement, contract, lease, sublease, agreement to lease, indenture,
         note, bond, mortgage, loan, purchase order, service agreement, bill of lading, sales order, deed,
         license, instrument, commitment, undertaking or obligation (in each case, whether written or oral)
         that is legally binding, including the Leases, and all amendments or modifications thereto.

                “Control” or “Controlled” means the ability (directly or indirectly through one or more
         intermediaries) to direct or cause the direction of the management or affairs of a Person, whether
         through the ownership of voting interests, by Contract or otherwise.

                 “Copyrights” means any copyright, any copyrightable work, any work of authorship, any
         moral rights related to any of the foregoing, any registration or recording of any copyright,
         copyrightable work or work of authorship, and any application in connection therewith, including
         any such registration, recording, or application in the United States Copyright Office or in any
         similar office or agency of the United States, any State thereof, or any other jurisdiction, and any
         renewal of any of the foregoing.

                “Credit Agreement” means that certain Financing Agreement, dated as of July 6, 2017
         (as amended, restated, supplemented, or otherwise modified from time to time), by and among
         Borden Dairy Company, Borden Dairy Holdings, LLC, each subsidiary of Borden Dairy Holdings,
         LLC listed as a “Guarantor” on the signature pages thereto, the lenders thereto, and the Agent.

                “Credit Bid” means a bid by the Sub-Agent, at the direction of the TLB Lenders, in
         accordance with Section 363(k) of the Bankruptcy Code.

                 “Credit Bid Amount” means a Credit Bid of TLB Claims equal to $110,000,000.

                  “Cure Costs” means an amount for all cure costs that must be paid or otherwise satisfied
         pursuant to section 365 of the Bankruptcy Code in connection with the assumption and assignment
         of the Assigned Contracts to Buyer, in each case, as such amounts are determined by the
         Bankruptcy Court or approved pursuant to the assignment and assumption procedures provided
         for in the Bidding Procedures Order, with such amount not to exceed $7,500,000.

                 “Current Representation” has the meaning set forth in Section 13.16(a).

                 “Current Government Contracts” has the meaning set forth in Section 5.11(a).

                “Custom & International Trade Laws” means any applicable export control, import,
         customs and trade, and any anti-boycott laws of any jurisdiction in which any Selling Entity is
         incorporated or formed or does business, including the Tariff Act of 1930, as amended, and other
         Applicable Laws administered or enforced by the U.S. Department of Commerce, U.S.
26699695.1
                                                          6
         167880993
                     Case 20-10010-CSS         Doc 918-1      Filed 06/26/20     Page 13 of 108




         International Trade Commission, U.S. Customs and Border Protection, U.S. Immigration and
         Customs Enforcement, and their predecessor or successor agencies; the Export Administration Act
         of 1979, as amended; the Export Administration Regulations, including related restrictions with
         regard to transactions involving persons on the U.S. Department of Commerce Denied Persons
         List, Unverified List or Entity List; the Arms Export Control Act, as amended; the International
         Traffic in Arms Regulations, including related restrictions with regard to transactions involving
         persons on the Debarred List; the anti-boycott laws administered by the U.S. Department of
         Commerce; and the anti-boycott laws administered by the U.S. Department of the Treasury.

                 “Damage or Destruction Loss” has the meaning set forth in Section 7.09.

                 “Data” means customer lists, correspondence, and other data relating to customers of the
         Business and all other reports, information and documentation collected or maintained by any
         Selling Entity regarding the visitors to websites owned or controlled such Selling Entity.

                 “Data Protection Laws” means the data protection and privacy laws of each jurisdiction
         where any Selling Entity is operating the Business and those of each jurisdiction where any
         Personal Information is collected, transmitted, secured, stored, shared or otherwise processed by
         or on behalf of a Selling Entity in connection with the operation of the Business, including, to the
         extent applicable, the General Data Protection Regulation (EU 2016/679) (GDPR), the e-Privacy
         Directive (Directive 2002/58/EC) and the e-Privacy Regulation (Regulation 2017/003) (once it
         takes effect), the California Consumer Privacy Act (to the extent in effect), Section 5 of the (U.S.)
         Federal Trade Commission Act and any and all laws and regulations governing privacy,
         cybercrime, use of electronic data, or unfair or deceptive trade practices.

                 “Deal Communications” has the meaning set forth in Section 13.16(b).

                 “Debt Commitment Letter” means any commitment letter provided by a Debt Financing
         Source, pursuant to which such Debt Financing Source has committed to lend to Buyer the amounts
         set forth therein for the purposes of, or in connection with, any Debt Financing and any related
         fees, expenses and liabilities.

                “Debt Financing” means the credit facilities, issuance of debt securities or other debt
         financing that may be obtained or consummated by Buyer for the purposes of financing all or any
         portion of the transactions contemplated hereby.

                 “Debt Financing Source” means, in its capacity as such, any lender or similar debt
         financing source and their respective Affiliates, and such lender’s or other debt financing source’s
         (and their respective Affiliates’) equityholders, members, employees, officers, directors, attorneys,
         agents or advisors, in each case, solely with respect to the Debt Financing. For the avoidance of
         doubt, neither Buyer nor the TLB Lender (solely in its capacity as lender under the TLB Facility
         as in effect as of the date hereof) shall be considered to be a Debt Financing Source (it being
         understood that the TLB Lender shall be considered a Debt Financing Source to the extent that the
         TLB Lender serves as a source of Debt Financing, solely in its capacity as such).

                “Designated Assumed Liabilities” means the specific Assumed Liabilities contained in
         Section 2.03(c) – (f).

26699695.1
                                                          7
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 14 of 108




               “Designated Assumed Liabilities Minimum” means an amount equal to the face value of
         $72,100,000, representing the minimum value ascribed to the Designated Assumed Liabilities
         assumed by Buyer as of the Closing.

                 “Designated Person” has the meaning set forth in Section 13.16(a).

                 “Desired 365 Contracts” has the meaning set forth in Section 2.05(a).

                “DIP Loans” has the meaning set forth in the debtor-in-possession financing term sheet
         attached as Exhibit D hereto.

                 “DIP Order” means the Order of the Bankruptcy Court approving the DIP Loans on a
         final basis, in form and substance reasonably acceptable to Buyer and Seller, in accordance with
         the terms of the debtor-in-possession financing term sheet attached as Exhibit D hereto.

                  “Encumbrance” means any lien, encumbrance, defect, covenant, hypothecation,
         interference, preemptive right, community property interest, pledge, mortgage, deed of trust,
         security interest, charge, interest, debenture, Claim, assignment by way of security or otherwise,
         conditional sales contract or other title retention agreement, right of first refusal or similar interest
         or instrument charging, or creating a security interest in the Assets or any part thereof or interest
         therein, and any agreement, lease, license (except for any license of Intellectual Property),
         occupancy agreement, option, easement, right of way, restriction, execution or other encumbrance
         (including notices or other registrations in respect of any of the foregoing) affecting any right or
         title to the Assets or any part thereof or interest therein, in each case of any type, nature or kind
         whatsoever (whether known or unknown, secured or unsecured or in the nature of setoff or
         recoupment, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,
         recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-
         contingent, liquidated or unliquidated, matured or unmatured, material or nonmaterial, disputed or
         undisputed, whether arising prior to or subsequent to the commencement of the Bankruptcy Cases,
         and whether imposed by agreement, understanding, Applicable Law, equity, or otherwise,
         including claims otherwise arising under doctrines of successor liability).

                 “Environmental, Health and Safety Laws” means any and all Applicable Laws
         concerning worker and occupational health and safety, concerning pollution or relating to the
         protection of human health and safety (with respect to exposure to Hazardous Substances), the
         environment or natural resources, or to the use, generation, management, handling, disposal,
         transportation or Release of, or exposure to, Hazardous Substances.

                 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

                 “ERISA Affiliate” means any entity, trade or business (whether or not incorporated) that,
         together with any other entity, trade or business, is treated as a single employer under
         section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

               “Excluded Accounts Payable” means the Accounts Payable that are not Assumed
         Accounts Payable.


26699695.1
                                                            8
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 15 of 108




                “Excluded Accounts Receivable” means the face amount of receivables designated by
         Buyer and set forth on Schedule 2.02(r) as determined prior to the Closing in an amount equal to
         $14,200,000.

                 “Excluded Assets” has the meaning set forth in Section 2.02.

                “Excluded Contracts” means all Contracts of each Selling Entity other than the Assigned
         Contracts.

                 “Excluded Liabilities” has the meaning set forth in Section 2.04.

                 “Excluded Records” means (a) the general corporate files and records of each Selling
         Entity related to such entity’s organization and existence, (b) each Selling Entity’s respective
         federal, state, local or non-U.S. income, franchise or margin tax files and records, (c) employee
         files (other than files of Transferred Employees that are permitted to be transferred pursuant to
         Applicable Law), (d) records relating to the sale of the Assets conducted in accordance with the
         Bidding Procedures, including competing bids (but excluding any Contracts relating to the Assets,
         including any non-disclosure agreements relating to the Assets), (e) proprietary data (including
         any engineering studies and forecasts and economic studies) to the extent primarily relating to
         Excluded Assets, or any privileged information to the extent the transfer pursuant hereto would
         jeopardize such privilege (it being understood that Seller and its Subsidiaries shall enter in any
         joint defense or similar agreement as reasonably requested by Buyer to allow for the disclosure of
         such information to Buyer without the loss of such applicable privileges), (f) information and data
         that is subject to Third Party contractual restrictions on assignment or disclosure to the extent
         primarily relating to Excluded Assets, (g) copies of records stored for archival and/or back up
         purposes to the extent primarily relating to Excluded Assets or Excluded Liabilities, and (h) any
         other files or records to the extent primarily relating to any Excluded Assets or Excluded
         Liabilities.

                 “Facilities” has the meaning set forth in Section 2.01(b)(i).

                 “FAR” has the meaning set forth in Section 2.06(b).

                 “FDA” means the United States Food and Drug Administration and any successor agency
         thereto.

                “FDC Act” means the United States Federal Food, Drug, and Cosmetic Act (21 U.S.C.
         § 301 et seq.).

                 “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court of
         competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the
         docket in the Bankruptcy Cases (or the docket of such other court), which is in full force and effect,
         which has not been modified, amended, reversed, vacated or stayed and as to which (a) the time
         to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired
         and as to which no appeal, petition for certiorari or motion for new trial, stay, reargument or
         rehearing is then pending or (b) if an appeal, writ of certiorari new trial, reargument or rehearing
         thereof has been sought, such order or judgment of the Bankruptcy Court or other court of
         competent jurisdiction has been affirmed by the highest court to which such order was appealed,
26699695.1
                                                           9
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 16 of 108




         or certiorari has been denied, or a new trial, stay, reargument or rehearing has been denied or
         resulted in no modification of such order, and the time to take any further appeal, petition for
         certiorari or move for a new trial, reargument or rehearing has expired, as a result of which such
         order has become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy
         Procedure; provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil
         Procedure, or any analogous rule under the Bankruptcy Rules, may be filed relating to such order,
         will not cause such order not to be a Final Order as long as such motion has not been filed.

                 “Final Schedules” has the meaning set forth in Section 13.15.

                 “Financial Statements” has the meaning set forth in Section 5.04.

                “Food and Beverage Products” means all food and beverage products of all types
         (whether branded or private label, finished food or beverages, works in process, or food or
         beverage ingredients) imported, exported, developed, cultivated, manufactured, processed,
         labeled, held, packed, packaged, marketed, distributed, transported, or sold, by or for the Business.

                 “FTC” has the meaning set forth in Section 7.04(a).

                 “GAAP” means generally accepted accounting principles in the United States.

                “Good Faith Deposit Account” means the bank account established by Seller at Signature
         Bank that holds the good faith deposits submitted by bidders for the assets of the Selling Entities.

                  “Government Contract” means any Contract, including any prime contract, subcontract,
         teaming agreement or arrangement, joint venture, basic ordering agreement, pricing agreement,
         letter contract, purchase order, delivery order, task order, or other similar arrangement of any kind
         between (a) a Selling Entity and (b) any (i) Governmental Authority, (ii) prime contractor to a
         Governmental Authority with respect to a Contract entered into with a Governmental Authority,
         or (iii) subcontractor with respect to any Contract described in clause (i) or (ii), including any
         closed contract or subcontract as to which the right of a Governmental Authority or a higher-tier
         contractor to review, audit or investigate has not expired. For the avoidance of doubt, a task,
         purchase or delivery order under a Government Contract shall not constitute a separate
         Government Contract, for purposes of this definition, but shall be part of the Government Contract
         to which it relates.

                 “Government Contract Bid” means each offer, quotation, bid or proposal to sell products
         or services made by a Selling Entity with respect to the Business to a Governmental Authority or
         to any prime contractor or higher-tier subcontractor in respect of a Contract with a Governmental
         Authority.

                “Governmental Authority” means any court or tribunal in any jurisdiction (domestic or
         foreign) or any federal, tribal, state, parish, county, municipal or other governmental or quasi-
         governmental, administrative or regulatory body, agency, authority, department, board,
         commission, bureau, official or other authority or instrumentality.

                “Governmental Authorization” means any approval, consent, license, Permit, waiver
         permission, clearance, designation, qualification or other authorization issued, granted, given or
26699695.1
                                                          10
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 17 of 108




         otherwise made available by or under the authority of any Governmental Authority or pursuant to
         Applicable Law.

                 “Hazardous Substance” means any pollutants, contaminants, NORM and other
         radioactive materials, chemicals, petroleum, petroleum products, or hydrocarbons, asbestos or any
         asbestos-containing material, per- and polyfluoroalkyl substances, polychlorinated biphenyls or
         industrial, toxic or hazardous substances and any “contaminant,” “pollutant”, “hazardous waste,”
         “hazardous material”, “hazardous substance”, “extremely hazardous substance” or “toxic
         substance,” or words of similar import under any Applicable Law relating to the environment or
         human health and safety.

               “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
         amended.

                 “Insurance Policies” has the meaning set forth in Section 5.17.

                 “Intellectual Property” means any Copyright, Patent, Trademark, trade secret, know-
         how, software, rights in data and databases, inventions (whether patentable or not), or any other
         similar type of proprietary right or intellectual property right.

                 “Inventory” means all raw milk and cream, raw materials, ingredients, packaging and
         packaging materials, products in-process and finished products inventories, along with any spare
         parts, chemicals or other supplies owned or used (or held for use) by Seller or any of its
         Subsidiaries, whether in transit to or from Seller or any of its Subsidiaries and whether in Seller’s
         or any of its Subsidiaries’ warehouses, distribution facilities, held by any Third Parties or otherwise
         (and whether or not reflected in Seller’s or its applicable Subsidiary’s balance sheet or other
         records), and all open purchase orders with suppliers, excluding any products shipped to Third
         Parties prior to the Closing Date. For purposes of determining the value of acquired Inventory,
         such amounts shall be valued at the lower of cost or market on a first-in-first-out basis, net of
         required inventory reserves for obsolete or slow moving items or items not saleable at normal
         margins, all in accordance with GAAP, consistently applied in accordance with past practices, and
         (b) acquired Inventory that is of a category that historically has not been reflected on Seller’s
         Balance Sheet shall be assigned no value.

                “IT Assets” means software, systems, servers, computers, hardware, firmware,
         middleware, networks, data communications lines, routers, hubs, switches and all other
         information technology equipment, and all associated documentation.

                 “Knowledge” means, with respect to any matter in question, (a) in the case of each Selling
         Entity, the knowledge, after reasonable inquiry, of any of the individuals listed on
         Schedule 1.01(b)(1), and (b) in the case of Buyer, the knowledge, after reasonable inquiry of any
         of the individuals listed on Schedule 1.01(b)(2) with respect to such matter.

                 “Leased Real Property” has the meaning set forth in Section 5.14(b).

                 “Leases” has the meaning set forth in Section 5.14(b).


26699695.1
                                                           11
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20    Page 18 of 108




                 “Liability” means any and all Claims, debts, deficiencies, demands, judgments, interest,
         fines, penalties, assessments, awards, costs, indebtedness, liens, losses, damages (including
         incidental and consequential damages), adverse claims, liabilities, fines, penalties, duties,
         responsibilities, obligations and expenses (including reasonable attorneys’ fees and reasonable
         costs of investigation and defense) of any kind, character, or description, whether known or
         unknown, direct or indirect, fixed, absolute or contingent, matured or unmatured, accrued or
         unaccrued, asserted or unasserted, ascertained or ascertainable, disputed or undisputed, liquidated
         or unliquidated, secured or unsecured, joint or several, vested or unvested, executory, determined,
         determinable, in contract, tort, strict liability, or otherwise, or otherwise due or to become due.

               “Licensed Intellectual Property” has the meaning set forth in Section 5.12(b), it being
         acknowledged that the Borden Marks are Licensed Intellectual Property.

                 “Major Customers” has the meaning set forth in Section 5.19(a).

                 “Major Suppliers” has the meaning set forth in Section 5.19(b).

                 “Malicious Code” means any “back door,” “drop dead device,” “time bomb,” “Trojan
         horse,” “virus,” “worm,” “spyware,” “vulnerability” or adware (as such terms are commonly
         understood in the software industry) or any other code, which in each case is designed or intended
         to have any of the following functions: (a) disrupting, disabling, harming, or otherwise impeding
         in any unauthorized manner the operation of, or providing unauthorized access to, a computer
         system or network or other device on which such code is stored or installed; or (b) compromising
         the privacy or data security of a user or damaging or destroying any data or file without the user’s
         consent.

                 “Marketing Material” means customary bank books (including a customary “public” and
         “private side” version), information or offering memoranda, rating agency presentations and other
         information packages regarding the business, operations and financial condition and prospects of
         the Assets and Assumed Liabilities, including all information relating to the transactions
         contemplated hereunder.

                “Master Assignment” means the Master Assignment, Bill of Sale, Deed, and Conveyance
         substantially in the form attached hereto as Exhibit A.

                “Material Adverse Effect” means any event, condition, circumstance, development, or
         change or effect that, individually or in the aggregate with all other events, changes, conditions,
         circumstances, developments and effects, (a) has had or would reasonably be expected to have a
         material adverse effect on the value, operation or financial condition of the Business or the Assets
         or Assumed Liabilities, considered as a whole, (b) would reasonably be expected to prevent or
         materially impair the ability of the Selling Entities to consummate the transactions contemplated
         hereby or (c) is or would reasonably be expected to be materially adverse to the ability of the
         Business to operate immediately after the Closing substantially in the manner as the Business was
         operated immediately prior to the Closing; provided that, no effect arising from any of the
         following will be taken into account in determining whether there has been or would reasonably
         be expected to be a Material Adverse Effect under the foregoing clause (a): (i) any change in the
         United States or foreign economies, financial markets, credit markets, commodity markets or

26699695.1
                                                         12
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 19 of 108




         political conditions; (ii) any change that generally affects the businesses or areas in which the
         Business operates, including changes in the prices or industry margins of the products sold, and
         the raw materials used by, the Business or any increase in operating costs or capital expenses; (iii)
         any change arising in connection with hostilities, act of war, civil unrest, cyber-attack, sabotage or
         terrorism or military actions or any escalation or worsening of any such hostilities, acts of war,
         civil unrest, cyber-attack, sabotage or terrorism or military action; (iv) any act of God, hurricane,
         flood, tornado, fire, explosion, weather event, earthquake, landslide, other natural disaster,
         epidemic, plague, pandemic (including the COVID-19 pandemic), other outbreak of illness or
         public health event (whether human or animal) and any other force majeure events; (v) any change
         or proposed change in Applicable Law or accounting rules (or the interpretation or enforcement
         thereof); (vi) any action taken or proposed to be taken by Buyer or any of its Affiliates; (vii) any
         effect resulting from the public announcement of this Agreement or the consummation of the
         transactions contemplated by this Agreement, the identity of Buyer or any facts or circumstances
         relating to Buyer or the announcement or other disclosure of Buyer’s plans or intentions with
         respect to the conduct of the Business; (viii) any effect resulting from the filing or continuation of
         the Bankruptcy Cases, including the Selling Entities’ inability to pay its obligations as a result of
         the filing of the Bankruptcy Cases and any Orders of, or action or omission approved by, the
         Bankruptcy Court (or any other Governmental Authority of competent jurisdiction in connection
         with any such Proceeding); (ix) any action taken (or omitted to be taken) at the request or with the
         consent of Buyer or any of its Affiliates; (x) any failure to meet any projections, budgets, forecasts,
         estimates, plans, predictions, performance metrics or operating statistics (it being understood and
         agreed that the foregoing will not preclude Buyer from asserting that any facts or occurrences
         giving rise to or contributing to such failure that are not otherwise excluded from the definition of
         Material Adverse Effect may be taken into account in determining whether there has been or would
         reasonably be expected to be a Material Adverse Effect); (xi) any matter disclosed on Schedule
         1.01(c) and (xii) any action taken (or not taken) by Seller or any of its Subsidiaries or the Business
         that is required, expressly contemplated by this Agreement; provided however, that, in the case of
         clauses (i), (ii), (iv) and (v), such effects shall be taken into account in determining whether a
         Material Adverse Effect has occurred to the extent that any such effects have a disproportionate
         adverse effect on the Business, the Assets and the Assumed Liabilities, taken as a whole, as
         compared to other similarly situated businesses in the dairy industry in the United States of
         comparable size.

                 “Material Contracts” has the meaning set forth in Section 5.10(a).

                “Multiemployer Plan” means a “multiemployer plan” as defined in section 3(37) of
         ERISA in which a Selling Entity has an interest or to which a Selling Entity contributes or
         contributed.

                 “Necessary Consent” has the meaning set forth in Section 2.06(a).

                 “Novation Agreement” means the novation agreement required by the FAR or similar
         state or local procurement regulations to transfer and assign to Buyer each Government Contract
         that requires novation to transfer and assign such Government Contract to Buyer.




26699695.1
                                                           13
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 20 of 108




                 “Order” means any award, writ, injunction, judgment, stay, temporary restraining order,
         order, decree or other restraint entered, issued, made or rendered by any Governmental Authority
         or arbitrator.

                 “Outside Date” has the meaning set forth in Section 12.01(b)(i).

                “Owned Intellectual Property” means all Intellectual Property to the extent owned or
         purported to be owned by Seller or any of its Subsidiaries and used or held for use in connection
         with the operation of the Business.

                 “Owned Real Property” has the meaning set forth in Section 5.14(a).

                 “Party” and “Parties” each have the meaning set forth in the introductory paragraph.

                 “Party Affiliate” has the meaning set forth in Section 13.12(a).

                 “Patents” means any letters patent, applications for letters patent, statutory invention
         registrations, registered designs, and similar or equivalent rights in inventions and designs, and
         any reissues, divisionals, continuations, continuations-in-part, reissues, re-examinations, renewals,
         provisional, and extensions thereof, including any patents or patent applications in the United
         States Patent and Trademark Office, the World Intellectual Property Organization, or any similar
         office or agency in any other jurisdiction.

                “Pcard Balance Obligations” means the obligations to repay outstanding pcard balances
         under the RCF Facility or the TLA Facility as of the Closing Date.

                 “Pension Plan” means any Seller Benefit Plan (other than any Multiemployer Plan) that is
         subject to Title IV of ERISA, Section 412 of the Code, or Section 302 of ERISA.

                 “Permits” means any approvals, authorizations, consents, licenses, permits, registrations,
         certificates, waivers, exemptions, variances, privileges, orders, rulings, agreements and other
         concessions issued by or with any Governmental Authority.

                 “Permitted Encumbrances” means any of the following:

                       (a)     any rights, obligations, or duties reserved to or vested in any municipality
         or other Governmental Authority to: (i) control or regulate any Asset in any manner, including all
         Applicable Laws, (ii) purchase, condemn, expropriate, or recapture any Asset, (iii) consent to a
         purchase of any Asset, including the Necessary Consents, or (iv) use any Asset in any manner;

                         (b)     easements, rights-of-way, servitudes, Permits, surface leases, sub-surface
         leases, grazing rights, logging rights, ponds, lakes, waterways, canals, ditches, reservoirs,
         equipment, pipelines, utility lines, railways, streets, roads, structures and similar rights on, over or
         in respect of any of the Assets which, in each case, do not (or could not reasonably be expected to)
         materially impair the ownership, operation or use of the impacted Asset(s) as currently owned,
         operated and used;



26699695.1
                                                           14
         167880993
                      Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 21 of 108




                           (c)     immaterial defects or irregularities of title (i) as to which the relevant
         statute(s) of limitations or prescription would bar any attack or claim against any Selling Entity’s
         title, or (ii) consisting of the failure to recite marital status or omissions of heirship proceedings in
         documents;

                        (d)    statutory liens or other Encumbrances for Taxes not yet due and payable or
         for unpaid Taxes being contested in good faith by appropriate proceedings and for which adequate
         reserves have been established in accordance with GAAP;

                         (e)    immaterial materialman’s, mechanic’s, repairman’s, employee’s,
         contractor’s, operator’s and other similar Encumbrances arising in the ordinary course of business;

                       (f)    any immaterial undetermined or inchoate liens or charges constituting or
         securing the payment of expenses that were incurred incidental to the operation or use of such
         Asset;

                          (g)     Assumed Liabilities;

                        (h)    Encumbrances arising by, through or under Buyer’s financing for the
         transactions contemplated hereby, if any;

                          (i)     non-exclusive licenses of Intellectual Property granted in the ordinary
         course;

                        (j)     liens of any landlord under any Leases whether arising pursuant to the terms
         and conditions of the Leases or pursuant to statutory or common law;

                       (k)     liens created under The Perishable Agricultural Commodities Act (7 U.S.C.
         §§499a, et seq.) or the Poultry and Stockyards Act (7 U.S.C. §§181 et seq.) or under similar
         Applicable Law securing payment or performance to customers; and

                          (l)     any Encumbrances that will be released by the Sale Order.

                 “Person” means any individual, corporation (including any non-profit corporation),
         partnership, limited liability company, joint venture, estate, trust, association, organization or other
         entity or Governmental Authority.

                 “Personal Information” means any information that (i) relates to an identified or
         identifiable natural person; an “identifiable person” is one who can be identified, directly or
         indirectly, in particular by reference to an identification number or to one or more factors specific
         to his or her physical, physiological, mental, economic, cultural or social identity, including,
         unique device or browser identifiers, names, addresses, telephone numbers, email addresses, social
         security numbers, or account information, and (ii) is defined as “personally identifiable
         information” (PII), “personal information,” “personal data,” or other similar term (as applicable),
         within the meaning of any Applicable Laws in effect prior to, or as of, the Closing.

                   “Petition Date” has the meaning ascribed to such term in the recitals.

26699695.1
                                                            15
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20   Page 22 of 108




                “Post-Closing Covenant” means any covenant to the extent required to be performed by
         any Selling Entity or by Buyer, as applicable, under this Agreement following the Closing.

                 “Post-Closing Tax Period” means any Tax period beginning after the Closing Date and
         that portion of a Straddle Period beginning after the Closing Date.

                 “Post-Petition KERP/KEIP Motion” means the “Debtors’ Motion for Order, Pursuant to
         sections 363(b) and 503(c) of the Bankruptcy Code: (I) Approving Key Employee Retention Plan,
         and Key Employee Incentive Plan, and (II) Granting Related Relief”, dated May 8, 2020, that was
         filed on the docket of the Bankruptcy Cases.

                 “Post-Petition KERP/KEIP Plans” means the “KERP” and “KEIP” (each as defined and
         as outlined and subsequently approved by the Bankruptcy Court in the Post-Petition KERP/KEIP
         Motion) for the KERP and KEIP as proposed in the Post-Petition KERP/KEIP Motion.

                “Pre-Closing Tax Period” means any Tax period ending before or on the Closing Date
         and that portion of any Straddle Period ending on the Closing Date.

                “Prime State or Local Government Contract” means a Government Contract directly
         with a state or local Governmental Authority pursuant to which a Selling Entity is the prime
         contractor (and not a subcontractor) under such Government Contract.

                “Prime U.S. Government Contract” means a Government Contract directly with the U.S.
         Government pursuant to which a Selling Entity is the prime contractor (and not a subcontractor)
         under such Government Contract.

                 “Privacy Policies” has the meaning set forth in Section 5.12(j).

                  “Proceeding” means any Claim, action, arbitration, audit, appeal, counterclaim, petition,
         inquiry, investigation, complaint, hearing, litigation, suit, examination or other dispute (whether
         civil, criminal or administrative) commenced, brought, conducted, or heard by or before (or, in the
         case of threatened proceedings, that would be commenced, brought, conducted or heard by or
         before) any Governmental Authority or arbitrator.

                “Property Taxes” means all real property Taxes, personal property Taxes, similar ad
         valorem Taxes or other similar periodic Taxes not based on income or receipts.

                 “PTO” means paid vacation, paid sick-leave and other paid time off.

                 “Public Software” means any software that contains, or is derived in any manner (in whole
         or in part) from, any software that is distributed as free software, “copyleft,” open source code
         software (e.g., Linux) or similar licensing or distribution models, including software licensed or
         distributed under any of the following licenses or distribution models, or licenses or distribution
         models similar to any of the following: (a) GNU General Public License (GPL) or Lesser/Library
         GPL (LGPL), (b) the Artistic License, (c) the Mozilla Public License, (d) the Netscape Public
         License, (e) the Sun Community Source License (SCSL), (f) the Sun Industry Standards Source
         License (SISSL), (g) the BSD License, (h) the Apache License, or (i) any other license described
         by the Open Source Initiative as set forth at www.opensource.org.
26699695.1
                                                         16
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20   Page 23 of 108




                 “Purchase Price” has the meaning set forth in Section 3.01.

                  “RCF Facility” means that certain prepetition revolving credit facility under the Credit
         Agreement in the original aggregate principal amount of up to $60,000,000, which, by amendment,
         was increased to $70,000,000, and which includes a $25,000,000 subfacility for the issuance of
         letters of credit, at any time outstanding.

                 “RCF Lenders” means the lenders under the RCF Facility from time to time.

                 “Real Property Interests” has the meaning set forth in Section 2.01(b)(vii).

                 “Records” has the meaning set forth in Section 2.01(b)(x).

                 “Registered Intellectual Property” has the meaning set forth in Section 5.12(a).

                 “Related Party Agreement” means any Contract among any Selling Entity and any of its
         Affiliates and applicable to the Assets.

                 “Release” means any presence, release, spill, emission, leaking, pumping, pouring,
         placing, injection, deposit, disposal, discharge, dispersal, dumping, emptying, migrating, escaping
         or leaching into, onto, under or through the environment.

                “Representative” means, with respect to a particular Person, any director, officer,
         manager, direct or indirect member, direct or indirect partner, direct or indirect shareholder,
         employee, agent, consultant, advisor, investor, contractor, subcontractor or other equity holder or
         representative of such Person, including legal counsel, accountants and financial advisors.

                 “Required Information” means all information with respect to business, operations,
         financial condition, and prospects of the Assets and Assumed Liabilities as may be reasonably
         requested by Buyer or the Debt Financing Sources in connection with the preparation of the
         Marketing Material, information reasonably requested in connection with the preparation of pro
         forma financial presentations or calculations in connection with the Debt Financing (whether
         pursuant to the documentation governing the Debt Financing or otherwise), and information as
         may be required to be delivered to satisfy a condition precedent under the Debt Financing.

                 “Reserve Account” has the meaning set forth in the Cash Collateral Order.

                 “Reserve Account Cash” has the meaning set forth in the Cash Collateral Order.

                 “Restricted Name” means any Borden Mark and any Trademark included in the Assets.

                 “Retained Causes of Action” means certain Causes of Action owned or belonging to the
         Selling Entities that are set forth in Schedule 1.01(d) delivered in accordance with Section 13.15.

                “Sale Order” means an Order of the Bankruptcy Court, which Order is substantially in the
         form attached hereto as Exhibit B, with such changes as are required by the Bankruptcy Court to
         which Seller, Buyer, the Agent, the RCF Lenders and the TLA Lenders have consented.


26699695.1
                                                         17
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 24 of 108




                 “Schedules Deadline” has the meaning set forth in Section 13.15.

                 “Seller” has the meaning set forth in the introductory paragraph.

                 “Seller Benefit Plans” any (a) “employee benefit plan” as defined in section 3(3) of
         ERISA (whether or not subject to ERISA), (b) employment, consulting, severance, termination
         protection, change in control, transaction bonus, retention or similar plan, program, policy,
         agreement or arrangement or (c) other plan, agreement, policy, program, or arrangement providing
         for compensation, bonuses, profit-sharing, or other forms of equity, incentive or deferred
         compensation, PTO benefits, insurance, medical, dental, vision, prescription or fringe benefits, life
         insurance, disability or post-employment or retirement benefits, in each case that is sponsored,
         maintained, contributed to or required to be maintained or contributed to or entered into by any
         Selling Entity for the benefit of any current or former employee, officer, director, or independent
         contractor of a Selling Entity.

                 “Seller Credit Obligations” has the meaning set forth in Section 8.03(c).

                “Seller Related Party” means the Selling Entities and Borden Dairy Holdings, LLC and
         each of their respective stockholders, partners, members, Affiliates, directors, managers, officers,
         employees, controlling persons and agents.

                 “Seller Released Parties” has the meaning set forth in Section 13.12(b).

                 “Seller Releasors” has the meaning set forth in Section 13.12(c).

                 “Selling Entities” has the meaning set forth in the introductory paragraph.

                 “Straddle Period” means any Tax period beginning before and ending after the Closing
         Date.

                “Sub-Agent” means KKR Credit Advisors (US) LLC appointed as sub-agent of Agent
         pursuant to the Credit Agreement and AAL to submit and facilitate the execution of the Credit
         Bid.

                 “Subsidiary” means any entity with respect to which a specified Person (or a Subsidiary
         thereof) (a) has the power, through the ownership of securities or otherwise, to elect a majority of
         the board of directors or managers or similar managing body or (b) holds a majority of the
         outstanding equity interest.

                 “Target Working Capital Asset Value” has the meaning set forth in Section 10.05.

                 “Tax” or “Taxes” (and with correlative meaning, “Taxable”, “Taxation” “Taxing”)
         means all federal, state, local or non-U.S. taxes, including all net income, gross receipts, capital,
         sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock, license,
         withholding, payroll, employment, social security, unemployment, excise, severance, stamp,
         occupation, real property, personal property, unclaimed property and estimated taxes or other tax
         of any kind whatsoever, including any interest, penalties and additions thereto, whether disputed

26699695.1
                                                          18
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 25 of 108




         or not, and any obligations for the taxes of another Person, including pursuant to operation of Law
         or as a transferee or successor.

               “Tax Authority” means any Governmental Authority charged with the administration of
         any Applicable Law relating to Taxes, including the imposition, assessment or collection of Taxes.

                “Tax Return” means any return, declaration, report, estimate, information return and
         statement filed or required to be filed in respect of any Taxes (including any attachment thereto or
         amendment thereof) with a Tax Authority.

                 “Third Party” means any Person other than the Selling Entities, Buyer or any of their
         respective Affiliates.

                “TLA Facility” means that certain prepetition term loan A credit facility under the Credit
         Agreement in the original aggregate principal amount of up to $30,000,000 at any time
         outstanding.

                 “TLA Lenders” means the lenders under the TLA Facility from time to time.

                “TLB Claims” means any Claim held by the TLB Lenders that is derived from or based
         upon the TLB Facility.

                 “TLB Deficiency Claim” means the amount of the TLB Claims minus the amount set forth
         in the definition of “Credit Bid Amount”.

                “TLB Facility” means that certain prepetition term loan B credit facility under the Credit
         Agreement in the original aggregate principal amount of up to $175,000,000 at any time
         outstanding.

                 “TLB Lenders” means the lenders under the TLB Facility from time to time.

                “Trademark Assignment Agreements” means the Trademark Assignment Agreement
         substantially in the form attached hereto as Exhibit C.

                 “Trademarks” means any trademark, trade name, corporate name, business name, domain
         name, trade style, trade dress, service mark, logo, source identifier, business identifier, or design
         of like nature, and all goodwill associated therewith, any registration of the foregoing, and any
         application in connection therewith, including any such registration or application in the United
         States Patent and Trademark Office or in any similar office or agency of the United States, any
         State thereof, or any other jurisdiction, and all extensions or renewals of any of the foregoing.

                “Transaction Documents” means this Agreement and any other agreements, instruments
         or documents entered into pursuant to this Agreement, including the Trademark Assignment
         Agreement, the Transition Services Agreement and the Master Assignment.

                 “Transition Services Agreement” means that Transition Services Agreement,
         substantially in the form agreed to by Buyer and Seller in good faith prior to the Closing and


26699695.1
                                                          19
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20   Page 26 of 108




         entered into between Buyer and the Seller at the Closing to the extent Buyer and Seller determine
         one is appropriate.

                 “Transfer Taxes” has the meaning set forth in Section 8.01(a).

                 “Transferred Employees” has the meaning set forth in Section 8.04(a).

                 “Transferred Permits” has the meaning set forth in Section 2.01(b)(ix).

                “Treasury Regulations” means the regulations promulgated by the U.S. Department of
         the Treasury pursuant to the Code.

                 “Trustee” has the meaning set forth in Section 13.14.

                 “USDA” means the United States Department of Agriculture and any successor agency
         thereto.

                “U.S. Government” means the United States government, including all executive
         agencies.

                “Working Capital Assets” means an amount equal to the sum of Acquired Accounts
         Receivable plus Inventory as of the Closing Date.

                        Section 1.02     Other Definitions and Interpretive Matters.

                        (a)     Unless otherwise expressly provided, for purposes of this Agreement, the
         following rules of interpretation will apply:

                                (i)     Calculation of Time Period. When calculating the period of time
         before which, within which or following which any act is to be done or step taken pursuant to this
         Agreement, the date that is the reference date in calculating such period will be excluded. If the
         last day of such period is a day other than a Business Day, the period in question will end on the
         next succeeding Business Day.

                                  (ii)   Dollars. Any reference in this Agreement to “Dollars” or “$” means
         United States dollars.

                                (iii) Exhibits; Schedules; Disclosure Schedules. All Exhibits, Schedules
         and Disclosure Schedules attached or annexed hereto or referred to herein are hereby incorporated
         in and made a part of this Agreement as if set forth in full herein. Any capitalized terms used in
         any Exhibit, Schedule or Disclosure Schedule but not otherwise defined therein will be defined as
         set forth in this Agreement.

                                (iv)  Gender and Number. Any reference in this Agreement to gender
         includes all genders, and words imparting the singular number also include the plural and vice
         versa.



26699695.1
                                                          20
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 27 of 108




                               (v)    Headings. The provision of a table of contents, the division of this
         Agreement into Articles, Sections and other subdivisions and the insertion of headings are for
         convenience of reference only and will not affect or be utilized in the construction or interpretation
         of this Agreement. All references in this Agreement to any “Section” or “Article” are to the
         corresponding Section or Article of this Agreement unless otherwise specified.

                               (vi)    Accounting Terms. All accounting terms used in this Agreement and
         not otherwise defined herein have the meanings assigned to them under GAAP.

                               (vii) Herein. Words such as “herein,” “hereof” and “hereunder” refer to
         this Agreement as a whole and not merely to a subdivision in which such words appear, unless the
         context otherwise requires.

                               (viii) Or. The word “or” when used in this Agreement is not meant to be
         exclusive unless expressly indicated otherwise.

                                 (ix)   Including. The word “including” or any variation thereof means
         “including, without limitation”, and will not be construed to limit any general statement that it
         follows to the specific or similar items or matters immediately following it.

                                 (x)    Statute. Unless otherwise specified, references to a statute means
         such statute as amended from time to time and includes any successor legislation thereto and any
         rules or regulations promulgated thereunder; provided that, for the purposes of the representations
         and warranties set forth herein, with respect to any violation of or non-compliance with, or alleged
         violation of or non-compliance with, any Applicable Law, the reference to such Applicable Law
         means such Applicable Law as in effect at the time of such violation or non-compliance or alleged
         violation or non-compliance.

                                (xi)    Contract. References to a Contract mean such Contract as amended
         from time to time.

                                (xii) Made Available. The phrase “made available” means that an
         accurate and complete copy of the information or documents (for the avoidance of doubt, including
         all amendments thereto) (x) is available to Buyer in reviewable format in the Project Elsie folder
         on the electronic documentation site established by SmartRoom on behalf of the Selling Entities
         or (y) otherwise has been provided to Buyer, its equity holders or one or more of their Affiliates
         or Representatives, in each case, by 8:00 p.m. ET on the date that is one (1) Business Day prior to
         the date hereof.

                         (b)    No Strict Construction. Buyer, on the one hand, and the Selling Entities, on
         the other hand, participated jointly in the negotiation and drafting of this Agreement, and, in the
         event an ambiguity or question of intent or interpretation arises, this Agreement will be construed
         as jointly drafted by Buyer, on the one hand, and the Selling Entities, on the other hand, and no
         presumption or burden of proof will arise favoring or disfavoring any Party by virtue of the
         authorship of any provision of this Agreement. Without limitation as to the foregoing, no rule of
         strict construction construing ambiguities against the draftsperson will be applied against any
         Person with respect to this Agreement.

26699695.1
                                                          21
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20    Page 28 of 108




                                                  ARTICLE 2
                                              PURCHASE AND SALE

                         Section 2.01    Purchase and Sale.

                        (a)      Upon the terms and subject to the conditions of this Agreement (including
         Section 2.04 below), at the Closing, the Selling Entities will sell, transfer, assign, convey and
         deliver, or cause to be sold, transferred, assigned, conveyed and delivered, to Buyer, and Buyer
         will purchase, acquire and accept, the Assets, free and clear of all Encumbrances (other than items
         (a) through (k) of the definition of Permitted Encumbrances).

                         (b)      The “Assets” means all right, title and interest of Seller or any of its
         Subsidiaries, in, to or under all of their respective assets, rights, interests and properties (excluding
         the Excluded Assets), in each case, as the same exist as of the date of this Agreement and including
         any replacements of such assets prior to the Closing, and any such assets acquired by Seller or
         any of its Subsidiaries after the date hereof, but prior to the Closing, including:

                                  (i)    all plants, offices, and manufacturing, processing, distribution,
         storage, warehousing, stations, lands, garages, parking lots, docks, vaults and other facilities of
         Seller or of any of its Subsidiaries (collectively, the “Facilities”);

                                 (ii)    all equipment, machinery, vehicles, trucks, trailers, fixtures,
         supplies, furniture, leasehold improvements, and other personal, movable and mixed property of
         Seller or any of its Subsidiaries;

                                 (iii)  without limiting Section 2.01(b)(ii), all items of tangible personal
         property or equipment (including the Business IT Assets) owned, leased, or used (or held for use)
         by Seller or any of its Subsidiaries in connection with the Business;

                                 (iv)    all inventory (including raw milk and cream, raw materials,
         ingredients, packaging and packaging materials, products in-process and finished products), along
         with any spare parts, chemicals or other supplies owned or used (or held for use) by Seller or any
         of its Subsidiaries, whether in transit to or from Seller or any of its Subsidiaries and whether in
         Seller’s or any of its Subsidiaries’ warehouses, distribution facilities, held by any Third Parties or
         otherwise (and whether or not reflected in Seller’s or its applicable Subsidiary’s balance sheet or
         other records), and all open purchase orders with suppliers, excluding any products shipped to
         Third Parties prior to the Closing Date;

                                 (v)     all Acquired Accounts Receivable;

                                 (vi)    the Acquired Cash;

                                (vii) (A) the Owned Real Property set forth on Schedule 2.01(b)(vii) (the
         “Acquired Owned Real Property”), (B) the Leased Real Property set forth on Schedule
         2.01(b)(vii) (the “Acquired Leased Real Property”), and all other rights-of-way, surface leases,
         surface use agreements, easements, real property interests, real rights, licenses, servitudes, Permits
         and privileges owned or held for use by Seller or any of its Subsidiaries prior to Closing, in each
         case constituting real property or a real property interest, together with the rights, tenements,
26699695.1
                                                            22
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 29 of 108




         appurtenant rights and privileges relating thereto (collectively, the “Real Property Interests”,
         together with the Acquired Owned Real Property and the Acquired Leased Real Property, the
         “Acquired Real Property”);

                               (viii) all Contracts that constitute, as of the Closing, Desired 365
         Contracts (including expired and unexpired Leases) (collectively, the “Assigned Contracts”);

                                 (ix)    all transferable Permits of any Governmental Authority and
         transferable Orders of any Governmental Authority (in each such case, whether preliminary or
         final) required of Seller or any of its Subsidiaries for the ownership, operation or use of the Assets,
         including those Permits and Orders set forth on Schedule 2.01(b)(ix) (collectively, the
         “Transferred Permits”);

                                (x)    all books, databases, files, records, plans, advertising and
         promotional materials, information, data and other similar items (other than the Excluded Records)
         in Seller’s or any of its Subsidiaries’ possession, whether in written or electronic or any other
         format (and including in each case any originals), and whether or not subject to attorney client
         privilege or similar protections, including customer and supplier lists, mailing lists, sales and
         promotional literature, other sales related materials, and, to the extent otherwise permitted by
         Applicable Law, all personnel files relating to the Transferred Employees (collectively, the
         “Records”);

                                 (xi)   all (A) rights, claims, accounts and causes of action (including
         Avoidance Actions and warranty and similar claims) of Seller or any of its Subsidiaries against
         any Persons other than any Seller Related Party (in each case regardless of whether or not such
         claims and causes of action have been asserted by the Selling Entities) related to, associated with
         or arising out of the Assets or any products or services provided in connection therewith, and (B)
         rights of indemnity, rights of contribution, rights to refunds, rights of reimbursement and other
         rights of recovery, including rights to insurance proceeds, possessed by Seller or any of its
         Subsidiaries (regardless of whether such rights are currently exercisable) related to, associated
         with or arising out of the Assets or any products or services provided in connection therewith, in
         each case (A) and (B) regardless of when such right, claim, account or cause of action arose, other
         than the Retained Causes of Action;

                                 (xii) to the extent transferable, all current and prior insurance policies of
         any of Seller or any of its Subsidiaries relating to the Assets, the Assumed Liabilities, the
         Transferred Employees or the Business, and all rights and benefits of any of Seller or any of its
         Subsidiaries of any nature (except for any rights to insurance recoveries thereunder required to be
         paid to other Persons under any Order of the Bankruptcy Court relating to any debtor-in-possession
         financing obtained by the Selling Entities) with respect thereto, including all insurance recoveries
         thereunder and rights to assert claims with respect to any such insurance recoveries, in each case
         subject to the limitations set forth in Section 8.09(c) and Section 8.09(d) and to the extent they are
         related to the Assets, the Assumed Liabilities or the operation of the Assets; provided, however,
         that the Assets shall not include assets set forth on Schedule 2.02(h);

                               (xiii) the amount of and all rights to any proceeds received by Seller or
         any of its Subsidiaries in respect of (x) the loss, destruction or condemnation of any Assets,

26699695.1
                                                           23
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 30 of 108




         regardless of when such loss, destruction or condemnation occurred, (y) any other damages or
         other losses involving or otherwise relating to any Asset, any Transferred Employee, or the
         Business, or (z) any Assumed Liabilities or the operation of such Assets;

                                 (xiv) all royalties, advance payments, prepayments, prepaid expenses,
         prepaid assets, security and other deposits or the like (other than income Taxes), in each case,
         related to the Assets, any Transferred Employee, any Assumed Liability or the Business, and made
         by or on behalf of Seller or its Subsidiaries before the Closing Date, to the extent related to the
         period after the Closing;

                                 (xv) all Owned Intellectual Property, all licenses and sublicenses granted
         and obtained with respect thereto, and rights thereunder, all income, royalties and payments
         receivable in respect thereof, all rights to assert, defend, sue, and recover damages for any past,
         present and future infringement, misuse, misappropriation, impairment, unauthorized use or other
         violation of any rights in or to any such Owned Intellectual Property and any and all corresponding
         rights that have been, now or hereafter may be secured throughout the world with respect to any
         such Owned Intellectual Property;

                               (xvi) the Seller Benefit Plans set forth on Schedule 2.01(b)(xvi) (the
         “Assumed Plans”), and in each case, all assets held with respect to the Assumed Plans, together
         with all funding arrangements related to such Assumed Plans (including all trusts, annuity
         contracts and insurance policies) and all related administrative services Contracts;

                                (xvii) all Collective Bargaining Agreements (the “Assumed CBAs”);

                                  (xviii) all goodwill and other intangible assets owned by the Seller or any
         of its Subsidiaries to the extent associated with the Assets and the Business, including all customer
         lists and relationships, all rights under any confidentiality agreements executed by any Third Party
         for the benefit of Seller or any of its Subsidiaries to the extent related to or associated with the
         Business, and all information and documents to the extent related thereto (other than the Excluded
         Records);

                                 (xix) all rights of Seller or any of its Subsidiaries under non-disclosure or
         confidentiality, non-compete, or non-solicitation agreements with any current or former
         employees, or current or former directors, managers, consultants, independent contractors and
         agents of Seller or any of its Subsidiaries or any of their Affiliates or with Third Parties, in each
         case, to the extent related to or associated with the Assets or the Business;

                                (xx) all rights to any credits, statements, rebates (including vendor or
         supplier rebates), reimbursement or rights of set off, in each case, related to or associated with the
         Assets or the Business;

                                (xxi) any rights, claims or causes of action as of the Closing of Seller or
         any of its Subsidiaries relating to or arising against suppliers, vendors, merchants, manufacturers,
         counterparties to leases, counterparties to licenses, and counterparties to any Assigned Contracts
         or Real Property Interests in respect of the Assets or the Business, as applicable, including without
         limitation the Borden Marks;

26699695.1
                                                          24
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20     Page 31 of 108




                                 (xxii) all prepaid and deferred items, including any royalties, advance
         payments, prepayments, prepaid expenses, prepaid rentals prepaid assets, unbilled charges, fees,
         security and other deposits or the like (excluding prepaid income Taxes of Seller or any of its
         Subsidiaries), in each case, related to the Assets, any Transferred Employee, any Assumed
         Liability or the Business and made by or on behalf of Seller or its Subsidiaries before the Closing
         Date, to the extent related to the period after the Closing;

                                  (xxiii) all outside the ordinary course of business deposits made or required
         to be made by Seller or any of its Subsidiaries to suppliers or customers after the Petition Date as
         a result of the filing of the Bankruptcy Cases related to the Assets, the Acquired Liabilities or the
         Business;

                                 (xxiv) the Post-Petition KERP/KEIP Plans; and

                                 (xxv) all other assets, rights, interests and properties used or otherwise
         held by Seller or its Subsidiaries at the Facilities.

                         Section 2.02 Excluded Assets. Notwithstanding the foregoing, nothing herein
         will be deemed to constitute an agreement to sell, transfer, assign or convey the Excluded Assets
         to Buyer, and the Selling Entities will retain all right, title and interest to, in and under the Excluded
         Assets. The term “Excluded Assets” means the following assets, rights, interests and properties
         of the Selling Entities:

                         (a)     any amounts (including the Purchase Price) paid or payable to Seller or any
         of its Subsidiaries pursuant to this Agreement or any other Transaction Document;

                         (b)     any shares of capital stock or other equity interests of Seller or any of
         Seller’s Subsidiaries or any securities convertible into, exchangeable or exercisable for shares of
         capital stock or other equity interest of Seller or any of Seller’s Subsidiaries;

                        (c)      all minute books and other corporate books to the extent relating to a Selling
         Entity’s organization or existence, and all stock ledgers, corporate seals and stock certificates of
         Seller or any of its Subsidiaries;

                         (d)     all Excluded Records;

                         (e)     all Excluded Contracts;

                       (f)     all rights to any credits, statements, rebates or reimbursement for any costs
         actually paid by Seller or any of its Subsidiaries, in each case attributable to any Excluded
         Contracts;

                         (g)     all rights of the Selling Entities to any income Tax refunds or credits
         attributable to any period (or portion thereof in the case of a Straddle Period) ending on or prior to
         the Closing Date;




26699695.1
                                                            25
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20     Page 32 of 108




                         (h)     (i) all insurance policies and rights to proceeds thereof that are non-
         transferable or to the extent they are related solely to the Excluded Assets, Excluded Liabilities or
         the operation of the Excluded Assets and (ii) the assets set forth on Schedule 2.02(h);

                        (i)    All Cash other than the Acquired Cash and any other cash explicitly
         assumed by, or otherwise owed or payable to, Buyer under the Transaction Documents (including
         any Cash payable by Seller to cure any shortfall with respect to the Working Capital Assets
         pursuant to Section 10.05);

                        (j)     all bank accounts (including, for the avoidance of doubt, the Reserve
         Account and the Good Faith Deposit Account), safety deposit boxes, lock boxes and securities
         accounts of Seller or any of its Subsidiaries, and (subject to Section 2.01(b)) the contents thereof;

                         (k)     all rights, claims or causes of action by or in the right of Seller or any of its
         Subsidiaries, on the one hand, against any current or former director or officer of Seller or any of
         its Subsidiaries, on the other hand;

                        (l)     the Retained Causes of Action, and all Avoidance Actions, including any
         rights, claims or causes of action as of the Closing Date of the Selling Entities or any of their
         Subsidiaries relating to or arising against suppliers, vendors, merchants, manufacturers,
         counterparties to leases, counterparties to licenses, and counterparties to any Assigned Contracts
         or Real Property Interest in respect of the Assets, other than those described in Section 2.01(b)(xi);

                        (m)   any rights, claims or causes of action of Seller or any of its Subsidiaries
         under this Agreement or any other Transaction Document;

                         (n)     each 365 Contract that, as of the Closing, is not designated as a Desired 365
         Contract;

                         (o)     the proceeds of the sale of any Excluded Assets;

                         (p)     all assets held with respect to all Seller Benefit Plans that are not Assumed
         Plans, together with all funding arrangements related to such Seller Benefit Plans (including all
         trusts, annuity contracts and insurance policies) and all related administrative services Contracts;

                         (q)     Excluded Accounts Receivable; and

                       (r)     those other properties and assets described on Schedule 2.02(r), as may be
         updated pursuant to Section 2.07.

                         Section 2.03 Assumed Liabilities. Upon the terms and subject to the conditions
         of this Agreement, at the Closing, Buyer will assume and agree to discharge, when due (either in
         accordance with their respective terms and subject to the respective conditions thereof or as
         otherwise provided herein), only the following Liabilities (collectively, the “Assumed
         Liabilities”), to the extent not paid or discharged prior to the Closing, and no others:

                      (a)     Assigned Contracts. All of the Selling Entities’ Liabilities under the
         Assigned Contracts to the extent arising or attributable to any period after the Closing, and all
26699695.1
                                                            26
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 33 of 108




         deductions and offsets against customer accounts receivables for discounts, returns, spoils,
         damages, shortages, short pays and promotions arising from sales to customers prior to the Closing
         Date that are expressly included in Schedule 2.03(d) or arising on or prior to the Closing to the
         extent requiring performance after the Closing (but excluding any liabilities under the False Claims
         Act or similar state or local Applicable Laws in connection with any Government Contracts);

                       (b)    Cure Costs. All Cure Costs set forth on Schedule 2.03(b) and required to be
         paid by Buyer pursuant to Section 2.05;

                         (c)     Transferred Employees; Assumed Plans; Assumed CBAs. All Liabilities
         (i) owed to any Transferred Employee or (ii) arising under any Assumed Plans and Assumed CBAs
         in respect of any Transferred Employees, in each case (i) and (ii) solely, to the extent arising or
         attributable to any period after the Closing or, solely with respect clause (ii), arising on or prior to
         the Closing to the extent requiring performance after the Closing;

                         (d)    Certain Administrative and Prepetition Claims. Administrative Claims and
         other Claims of the Selling Entities (including Transferred Employee Claims related to PTO
         arising prior to Closing and Assumed Accounts Payable) expressly set forth on Schedule 2.03(d),
         each in an amount to be agreed upon by the Selling Entities and Buyer prior to the Closing, but in
         no event, together with the Designated Assumed Liabilities, less than the Designated Assumed
         Liabilities Minimum;

                       (e)     Taxes. 50% of the Transfer Taxes and all Liabilities for Taxes arising from
         the ownership or operation of the Assets by Buyer in Post-Closing Tax Periods, including as
         determined pursuant to Section 8.01(b);

                        (f)     Post-Petition KERP/KEIP Plans. Any Liability existing as of the Closing
         under the Post-Petition KERP/KEIP Plans up to (i) $3.9 million minus (ii) any amounts previously
         paid by the Selling Entities on account of the Post-Petition KERP/KEIP Plans; and

                         (g)     RCF and TLA Claims. All (i) Obligations (as defined in the Credit
         Agreement), including, without limitation, Bank Product Obligations (as defined in the Credit
         Agreement), owed to the RCF Lenders arising out of, relating to, or in connection with the Credit
         Agreement, and other Claims held by the RCF Lenders that are otherwise derived from or based
         upon the RCF Facility, (ii) all Claims held by the TLA Lenders that are derived from or based
         upon the TLA Facility, and (iii) all claims and obligations owed to the RCF Lenders and the TLA
         Lenders under the Cash Collateral Order, collectively in an amount equal to $94,100,000 (it being
         understood that Pcard Balance Obligations, Agent Professional Fee Carveout Obligations and any
         other obligations (including any accrued but unpaid interest and associated fees, costs and
         expenses) required to be discharged in connection with the RCF Facility or the TLA Facility shall
         remain obligations of, and shall be discharged at Closing by, the Selling Entities and not be
         “Assumed Liabilities”); provided, that it is understood and agreed that such $94,100,000 for all
         purposes hereof shall include outstanding letters of credit issued pursuant to the RCF Facility on
         behalf of the Selling Entities that have not been drawn by the beneficiaries of such letters of credit
         at or prior to Closing, which letters of credit shall be either (as reasonably agreed to by the Agent)
         (x) secured at Closing by Buyer with cash collateralizing such letters of credit or (y) replaced at
         Closing by Buyer with replacement letters of credit issued pursuant to a new credit facility, and in

26699695.1
                                                           27
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20    Page 34 of 108




         either case (x) and (y) liens collateralizing any such outstanding letters of credit shall be released
         as provided in Section 11.06, it being understood that, in the event of assumption and cash
         collateralization pursuant to clause (x), the assumed undrawn letter of credit may be replaced by
         Buyer at any time after the Closing by a replacement letter of credit issued pursuant to a new credit
         facility and upon the issuance of such replacement letter of credit, the requirement for cash
         collateral from Buyer set forth in clause (x) will cease and any cash collateral provided by Buyer
         pursuant to clause (x) (net of reasonable, documented fees and expenses incurred by the RCF
         Lender or the Agent, as applicable, in connection with the release of cash and substitution of a
         replacement letter of credit) shall be released to Buyer; it being understood that the release of such
         cash collateral shall not affect the fact that the amount of such letter of credit shall have been
         discharged at Closing.

                         Section 2.04    Excluded Liabilities.

                         (a)     Notwithstanding anything herein to the contrary and regardless of any
         disclosure to Buyer, Buyer will not assume and will not be obligated to assume or be obliged to
         pay, perform or otherwise discharge or in any other way be liable or responsible for any Liability
         whatsoever of Seller or any of its Subsidiaries (and Seller shall retain without any recourse
         whatsoever to Buyer), whether existing on the Closing Date or arising thereafter, or any other
         Liability arising in connection with any Asset or the Business other than the Assumed Liabilities
         (such Liabilities, collectively, the “Excluded Liabilities”);

                          (b)      Without limiting the foregoing, Buyer shall not be obligated to assume, and
         does not assume, and hereby disclaims all the Excluded Liabilities, which for the avoidance of
         doubt, include (i) all Liabilities arising, whether prior to, at or after the Closing, under or with
         respect to (x) any Multiemployer Plan (including any associated withdrawal liability or liability
         associated with any accumulated funding deficiency or (y) all Seller Benefit Plans (including any
         Pension Plan) other than any Assumed Plan Liabilities, (ii) any and all Liabilities for Taxes (except
         as explicitly set forth in Section 2.03(d) or (e)) (x) of or imposed on Seller or any of its Subsidiaries
         (or any Affiliate thereof) or (y) related or attributable to the Assets or the Business for any Pre-
         Closing Tax Period, (iii) all Liabilities relating to the Assets or the Business arising from or relating
         to any Environmental, Health and Safety Laws or the presence or Release of, or exposure to, any
         Hazardous Substance at, on, under or migrating from any Assets, to the extent arising or
         attributable to any period on or prior to the Closing including any Proceedings or Orders in respect
         of the foregoing (and including without limitation all fines, penalties or other obligations arising
         from or relating to any violation or alleged violation of Environmental, Health and Safety Laws
         first occurring or arising prior to the Closing), or otherwise relating to any properties at any time
         owned, leased or operated in respect of the Business that are not included within the definition of
         Assets, (iv) all accrued expenses related to any Company Employee that is not a Transferred
         Employee, (v) all Affiliates costs, (vi) all Excluded Accounts Payable, (vii) 50% of Transfer Taxes,
         (viii) any Administrative Claims not expressly assumed by Buyer pursuant to Section 2.03(d) and
         (ix) all Liabilities relating to the Excluded Assets.

                         Section 2.05    Cure Costs; Desired 365 Contracts.

                        (a)    Schedule 2.05(a) sets forth a complete list as of the date hereof of all 365
         Contracts that Buyer intends to be assumed by Seller and assigned to Buyer pursuant to section
26699695.1
                                                            28
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 35 of 108




         365 of the Bankruptcy Code at the Closing (the “Desired 365 Contracts”). Upon Closing, subject
         to the terms and conditions hereof, the Selling Entities will assign the Desired 365 Contracts to
         Buyer, and Buyer will assume all Assumed Liabilities pursuant thereto, and Buyer will pay or
         cause to be paid, pursuant to section 365 of the Bankruptcy Code and the Sale Order, all Cure
         Costs relating thereto as and when finally determined by the Bankruptcy Court pursuant to the
         procedures set forth in the Sale Order. Until after the Closing, the Selling Entities will not reject
         or seek to reject any 365 Contract without Buyer’s prior written consent (which consent will not
         be unreasonably withheld, conditioned or delayed). The Selling Entities shall, at Buyer’s request,
         facilitate introductions to the counterparties to any 365 Contract, and Buyer may (during the period
         between the date hereof and Closing) discuss with each such counterparty the terms on which
         Buyer is willing to assume such 365 Contract. Upon an agreement between Buyer and the
         applicable counterparty to a 365 Contract on the amount of cure costs that shall be payable in
         connection with Buyer’s assumption of such 365 Contract, such amount shall be deemed to be the
         Cure Costs applicable to such 365 Contract for all purposes hereunder (and the Parties shall update
         Schedule 2.03(b) accordingly); provided that Buyer shall not agree to an amount of cure costs for
         any 365 Contract that exceed the Cure Costs applicable to such 365 Contract as set forth in (i)
         Notice of Possible Assumption and Assignment of Certain Executory Contracts and Unexpired
         Leases in Connection with Sale [Docket No.621], (ii) Notice of Filing of First Amendment to Cure
         Schedule [Docket No. 661]; and (iii) Notice of Filing of Second Amendment to Cure Schedule
         [Docket No. 742], without the written consent of Seller.

                        (b)     At any time prior to the Closing Date, Buyer will have the right, in its sole
         and absolute discretion, to provide written notice to Seller of Buyer’s election to:

                                 (i)     designate a 365 Contract (including any 365 Contract that is a
         Desired 365 Contract immediately before such designation) as an Excluded Contract, and upon
         such designation such 365 Contract will constitute an Excluded Contract and Excluded Asset (and,
         if applicable, will cease to constitute an Asset); and

                                (ii)   designate a 365 Contract as a Desired 365 Contract, and upon such
         designation such 365 Contract will constitute an Asset and Assigned Contract and will be
         conveyed to Buyer under this Agreement at Closing (and, if applicable, will cease to constitute an
         Excluded Asset), so long as (x) such 365 Contract is added to the Assigned Contracts prior to the
         entry of any Order of the Bankruptcy Court approving the rejection of such 365 Contract, and (y)
         the assumption and assignment has been or is approved by the Bankruptcy Court (including
         through the Sale Order).

                        (c)     To the extent that Buyer makes a valid designation with respect to any 365
         Contracts pursuant to clause (a) above, the applicable Exhibits and Schedules to this Agreement
         will be deemed to have automatically been updated (without action of any Party or Person) to
         reflect such designation.

                        (d)     If Buyer exercises its rights in clause (a) above to designate a 365 Contract
         as a Desired 365 Contract or as an Excluded Asset (as the case may be), then the Parties
         acknowledge and agree that there will be no increase or reduction in the Purchase Price as a result
         of such designation or change in designation (except solely to the extent of the resulting change in
         Assumed Liabilities), nor will there be any delay to the Closing.
26699695.1
                                                          29
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 36 of 108




                        Section 2.06    Assignment of Assets Subject to Consent Requirements.

                         (a)     Notwithstanding any other provision of this Agreement to the contrary (but
         subject to Section 4.03(f)), this Agreement will not constitute an agreement to assign or transfer
         and will not implement the assignment or transfer of any Asset if such attempted assignment or
         transfer would not be permitted under Sections 363 or 365 of the Bankruptcy Code, a Third Party
         whose consent to such assignment or transfer is required objects to the assignment or transfer
         (solely to the extent such objection is not dismissed or otherwise resolved by the Bankruptcy
         Court) (such approval of such Third Party, a “Necessary Consent”), or it is determined by the
         Bankruptcy Court that the Seller is incapable as a matter of law of assigning that particular Asset.
         If the applicable Necessary Consent is not obtained or such assignment is not permitted pursuant
         to Sections 363 or 365 of the Bankruptcy Code as set forth in the preceding sentence, then such
         Assets shall not be transferred hereunder and the Closing shall proceed with respect to the
         remaining Assets, and there will be no reduction in the Purchase Price as a result thereof; provided,
         that for a period of six (6) months after the Closing Date, (x) the Selling Entities and Buyer will
         use their respective commercially reasonable efforts, at the sole expense of the Selling Entities and
         at no expense and without any Liability to Buyer, to obtain the Necessary Consents with respect
         to any such Asset (or any claim, right or any benefit arising thereunder) for the assignment or
         transfer thereof to Buyer as Buyer may reasonably request, and (y) the Selling Entities and Buyer
         will cooperate in good faith to, as promptly as practicable, to the extent feasible and without the
         need for any Necessary Consent, at the sole expense of the Selling Entities and without any
         Liability to Buyer, to enter into a mutually-acceptable agreement under which Buyer would obtain
         the benefits and assume the obligations under such Assets that Buyer would have obtained and
         assumed under this Agreement were it not for the need for the applicable Necessary Consent,
         including by subcontracting, sub-licensing, or, subject to the terms of the Leases, sub-leasing to
         Buyer, or by entering into an agreement pursuant to which the Selling Entities would enforce their
         rights with respect to such Asset for the benefit of Buyer, in each case with Buyer assuming each
         applicable Selling Entities’ obligations with respect to such Asset. Upon the receipt after the
         Closing of any Necessary Consent applicable to any Asset, the Parties shall cooperate in good faith
         to transfer such Asset to Buyer as promptly as practicable in accordance with the terms of this
         Agreement, without any additional payment by Buyer (other than any applicable Cure Costs that
         would have been payable by Buyer had such Asset been transferred to Buyer at Closing).

                         (b)     The Parties recognize that, in accordance with the Federal Acquisition
         Regulation (“FAR”) Part 42, Subpart 42.12, novation of the Prime U.S. Government Contract
         pursuant to a Novation Agreement is necessary for the transfer and assignment of the Prime U.S.
         Government Contracts to Buyer and that application for novation cannot be made until after the
         Closing and may take a substantial amount of processing time. The Parties also recognize that
         some state and local Governmental Authorities may have similar novation requirements with
         respect to Prime State or Local Government Contracts. Buyer and Seller shall each, within a
         reasonable amount of time after Closing, complete its respective portion of the documentation
         required for (i) novation of each Prime U.S. Government Contract by FAR 42.1204(c), and Buyer
         shall deliver its portion to Seller and (ii) novation of each Prime State or Local Government
         Contract that requires novation by applicable procurement regulations to transfer and assign each
         such Prime State or Local Government Contract to Buyer. After Seller and Buyer have completed
         the novation packages in accordance with FAR 42.1204(c), Seller shall promptly submit the
         required novation packages to the appropriate contracting officers and provide copies thereof to
26699695.1
                                                          30
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 37 of 108




         Buyer. Buyer and Seller will thereafter, promptly and in coordination with the other parties,
         respond appropriately to any requests from the contracting officers for additional information or
         documentation relating to such novation. Buyer and Seller shall keep the other fully informed, on
         a current and timely basis, as to the progress of the novation process and provide copies of all
         letters, correspondence, and other material documents to or from any Governmental Authority with
         respect thereto. Each Party shall use reasonable best efforts to render all reasonably necessary
         assistance to the other Party, and shall reasonably cooperate with the other Party, in pursuing and
         obtaining such novation and recognition in such manner as is reasonably requested; provided,
         however, that in seeking to obtain such novation and recognition, none of the Selling Entities shall
         be required to make any additional payment, incur any material cost or take any additional action
         not otherwise required under the terms of the applicable Prime U.S. Government Contract or Prime
         State or Local Government Contract or required in order to novate each Prime U.S. Government
         Contract and each Prime State or Local Government Contract. Until such time as the contracting
         officer for each Prime U.S. Government Contract and Prime State or Local Government Contract
         recognizes such transfer by entering into a Novation Agreement for such Prime U.S. Government
         Contract or Prime State or Local Government Contract, nothing in this Agreement will constitute
         a transfer, assignment, attempted transfer or an attempted assignment thereof.

                         (c)     Promptly following the Closing, with respect to each Government Contract,
         the Parties hereby agree to designate Buyer as the applicable Selling Entity’s agent thereunder for
         all purposes such that, to the maximum extent permitted by Applicable Law, Buyer shall assume,
         agree to be bound by, and undertake to perform the terms and conditions contained in, such
         Government Contract as if Buyer were the original party thereto; provided that nothing herein shall
         be deemed to amend the terms of such Government Contract, and the designation of Buyer as
         agent of the applicable Selling Entity under such Government Contracts shall be at no cost to such
         Selling Entity, and provided, further, that failure to enter any Novation Agreements or other
         arrangements referred to in this Section 2.06(c) shall not constitute a cause for termination of this
         Agreement. Buyer shall, in the first instance, be responsible for communications with the
         Governmental Authority regarding any Government Contract subject to this Section 2.06(c). Buyer
         shall (to the extent permitted by Applicable Law) promptly inform Seller of the substance of any
         such material communications. In the event any Selling Entity has any material communications
         with a Governmental Authority regarding any Government Contract subject to this Section 2.06(c),
         Seller will include Buyer in any such communications; provided that circumstances may dictate
         that from time to time the Governmental Authority may initiate communications with a Selling
         Entity in such a manner that Seller cannot include Buyer from the outset in which cases the
         applicable Selling Entity shall use commercially reasonable efforts to limit the amount of material
         communication with the Governmental Authority until Buyer can participate and shall update
         Buyer promptly. Seller shall promptly forward to Buyer any written communications from a
         Governmental Authority, as applicable to, referring to or relating to any Government Contract
         subject to this Section 2.06(c). Buyer recognizes that if any Government Contract involves
         products, services or technical data subject to any Custom & International Trade Laws, Buyer shall
         be solely responsible for complying with any and all such Custom & International Trade Laws,
         including obtaining any registration or licenses required for the lawful export of any such items.
         The appointment of Buyer as agent with respect to each Government Contract shall be effective
         and binding upon the occurrence of the Closing and shall remain in full force and effect with
         respect to such Government Contract until (x) terminated by a Novation Agreement (or other
         agreement required by a Governmental Authority), at which point such Government Contract shall
26699695.1
                                                          31
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 38 of 108




         be deemed an Assigned Contract assigned and assumed pursuant to this Agreement or
         (y) terminated by mutual written agreement of the Parties. In the event that any Government
         Contract does not become subject to a Novation Agreement (or other agreement required by a
         Governmental Authority), Seller and Buyer shall cooperate reasonably in good faith to, as
         promptly as practicable, at the sole expense of the Selling Entities and without any Liability to
         Buyer, enter into a mutually-acceptable arrangement under which Buyer would obtain the benefits
         and assume the obligations and bear the economic burdens associated with such Government
         Contract in accordance with this Agreement. For the avoidance of doubt, unless otherwise required
         by Applicable Law, the Parties agree, in the case of a Government Contract that is the subject of
         an arrangement described in this Section 2.06(c) to which a Selling Entity and Buyer are parties
         (x) to treat, for applicable Tax purposes, (A) Seller as the agent of Buyer and (B) Buyer as the
         owner of such purchased Asset and (y) not to take any position that is inconsistent with such
         treatment.

                        Section 2.07    Additional Excluded Assets.

                         (a)      Notwithstanding any other provision of this Agreement to the contrary, at
         any time prior to the Closing, Buyer will have the right, in its sole and absolute discretion, to
         provide written notice to the Selling Entities of Buyer’s election to designate any right, property,
         interest or other asset (or portion thereof) as an Excluded Asset (including any such asset that was
         immediately prior to such designation an Asset), and upon such designation such asset will
         constitute an Excluded Asset for all purposes of this Agreement and any Liabilities associated
         therewith shall be Excluded Liabilities.

                        (b)    To the extent Buyer makes a valid designation with respect to any asset
         pursuant to clause (a) above, the applicable Exhibits and Schedules to this Agreement will be
         deemed to have automatically been updated (without action of any Party or Person) to reflect such
         designation.

                        (c)     If Buyer exercises its rights in clause (a) above to designate an asset as an
         Excluded Asset, then the Parties acknowledge and agree that there will be no reduction in the
         Purchase Price as a result of such designation or change in designation, nor will there be any delay
         to the Closing; provided, that either such designation may increase or decrease (as applicable) the
         Purchase Price solely to the extent of the Assumed Liabilities.

                         Section 2.08 Misallocated Assets. If after the Closing (a) Buyer or any of its
         Subsidiaries holds any Excluded Assets or Excluded Liabilities (or receives any payment relating
         to any Excluded Asset), or (b) Seller or any Subsidiary of Seller holds any Assets or Assumed
         Liabilities (or receives any payment relating to any Asset), Buyer or Seller (or the applicable
         Subsidiary of Seller), as applicable, will promptly transfer (or cause to be transferred) such assets,
         remit (or cause to be remitted) such payments, or assume (or cause to be assumed) such Liabilities
         to or from (as the case may be) the other Party. Prior to any such transfer, the Party receiving or
         possessing any such asset or payment will hold it in trust for the benefit of such other Party.

                         Section 2.09 Further Assurances. From time to time following the Closing, the
         Parties will execute, acknowledge and deliver all such further conveyances, notices, assumptions,
         assignments, releases and other instruments, and will take such further actions, as may be

26699695.1
                                                          32
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 39 of 108




         reasonably necessary or appropriate to assure fully to Buyer and its respective successors or
         assigns, all of the properties, rights, titles, interests, estates, remedies, powers and privileges
         intended to be conveyed to Buyer under this Agreement and to assure fully to Selling Entities and
         their respective successors and assigns, the assumption of the Assumed Liabilities intended to be
         assumed by Buyer under this Agreement, and to otherwise make effective the transactions
         contemplated hereby; provided that nothing in this Section 2.09 will prohibit Seller or any
         Subsidiary of Seller from ceasing operations or winding up its affairs following the Closing.

                         Section 2.10 Withholding. Buyer shall be entitled to deduct and withhold from
         the consideration otherwise payable pursuant to this Agreement to any Selling Entity or any other
         Person such amounts as Buyer is required to deduct and withhold under the Code, or any Tax law,
         with respect to the making of such payment; provided that Buyer shall provide the Selling Entities
         notice of any amounts it intends to withhold and Buyer and the Selling Entities shall work together
         in good faith to minimize any such withholding. To the extent that amounts are so withheld and
         paid to the applicable Governmental Authority, such withheld amounts shall be treated for all
         purposes of this Agreement as having been paid to the Person in respect of whom such deduction
         and withholding was made.

                                                   ARTICLE 3
                                                PURCHASE PRICE

                       Section 3.01 Purchase Price. The aggregate purchase price for the purchase, sale,
         assignment and conveyance of the Selling Entities’ respective right, title and interest in, to and
         under the Assets will consist of the following (collectively, the “Purchase Price”):

                        (a)     the Credit Bid in the amount of the Credit Bid Amount;

                        (b)     all of the TLB Lenders’ Adequate Protection Liens and Claims;

                        (c)     the assumption of the Assumed Liabilities; and

                       (d)     without duplication, the assumption of the Cure Costs (to the extent payable
         under Section 2.05) and of the Administrative Claims set forth on Schedule 2.03(d).

                 The Purchase Price will be delivered by Buyer as set forth in Section 4.02(a).

                                                     ARTICLE 4
                                                     CLOSING

                         Section 4.01 Closing Date. Subject to the satisfaction of the conditions set forth
         in Article 9, Article 10 and Article 11 hereof (or the waiver thereof by each Party entitled to waive
         that condition), the closing of the sale of the Assets and the assumption of the Assumed Liabilities
         contemplated hereby (the “Closing”) will take place remotely via the exchange of electronic
         documents and signatures by electronic mail on the date that is two (2) Business Days after the
         satisfaction or waiver of the conditions set forth in Article 9, Article 10 and Article 11 (other than
         conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or
         waiver of such conditions); provided that the Closing shall in any event take place (i) no earlier
         than July 18, 2020, without the written consent of Buyer in its sole discretion and (ii) on or before
26699695.1
                                                          33
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 40 of 108




         the Outside Date. The date and time at which the Closing actually occurs is hereinafter referred to
         as the “Closing Date.” For purposes of this Agreement, from and after the Closing, the Closing
         shall be deemed to have occurred at 12:01 am (prevailing Eastern Time) on the Closing Date.

                        Section 4.02 Buyer’s Deliveries. At the Closing, Buyer will deliver or cause to be
         delivered to Seller (or such other Persons where so designated):

                         (a)     the Purchase Price, in the form of the Credit Bid, in form reasonably
         satisfactory to Seller;

                         (b)    a Master Assignment and each other Transaction Document to which Buyer
         is a party, duly executed (and acknowledged, where applicable) by Buyer;

                       (c)     the certificates of Buyer to be received by Seller pursuant to Section 11.01
         and Section 11.02; and

                         (d)    such other documents, writings, assignments and other instruments as Seller
         may reasonably request or as may otherwise be necessary to evidence or effect the sale,
         assignment, transfer, conveyance and delivery of the Assets to Buyer and assumption of Assumed
         Liabilities by Buyer.

                         Section 4.03   The Selling Entities’ Deliveries. At the Closing, the Selling Entities
         will deliver to Buyer:

                       (a)    a Master Assignment and each other Transaction Document to which a
         Selling Entity is a party (including letters-in-lieu of transfer orders), duly executed (and
         acknowledged, where applicable) by such Selling Entity;

                        (b)   the certificates of the Selling Entities to be received by Buyer pursuant to
         Section 10.01 and Section 10.02;

                        (c)     a copy of the Sale Order as entered by the Bankruptcy Court;

                        (d)     possession of each Acquired Owned Real Property, together with duly
         executed special warranty deed (or the equivalent) deeds, or, with the written consent of Buyer,
         which consent shall not be unreasonably withheld, conditioned or delayed, quit-claim (or the
         equivalent) deeds, in recordable form with regard to Acquired Owned Real Property;

                          (e)    a certificate of non-foreign status of each Selling Entity (or, if such Selling
         Entity is a disregarded entity within the meaning of Treasury Regulations section 1.1445-
         2(b)(2)(iii), the entity that is treated as the transferor of property for U.S. federal income tax
         purposes) meeting the requirements of Treasury Regulations section 1.1445-2(b)(2);

                         (f)    all Necessary Consents required for the transfer of the Borden Marks
         Licenses to Buyer (or Buyer’s designee), in each case in form and substance reasonably
         satisfactory to Buyer;



26699695.1
                                                           34
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20    Page 41 of 108




                        (g)     all Permits and Certifications of Seller or any of its Subsidiaries, including
         all Permits related to Environmental, Health and Safety Laws, related to the Business or the
         ownership, operation or use of the Assets as historically owned, operated, or used (in all cases,
         other than those Permits that are not material to the operation of the Assets at Closing), which may
         be transferred or reissued to the Buyer following the use by Buyer and the Selling Entities of
         reasonable best efforts to cause such transfer or reissuance;

                         (h)     a certificate, delivered five (5) days prior to the Closing Date, duly executed
         by the chief financial officer and the chief executive officer of the Seller, given by him or her on
         behalf of Seller and not in his or her individual capacity, certifying as to Seller’s good faith estimate
         of Working Capital Assets; and

                         (i)    such other documents, writings, assignments and other instruments as
         Buyer may reasonably request or as may otherwise be necessary to evidence or effect the sale,
         assignment, transfer, conveyance and delivery of the Assets to Buyer and assumption of Assumed
         Liabilities by Buyer.

                                         ARTICLE 5
                     REPRESENTATIONS AND WARRANTIES OF SELLING ENTITIES

                Except as set forth in the Disclosure Schedules, each Selling Entity jointly and severally
         represents and warrants to Buyer, as of the date hereof and as of the Closing Date, as follows:

                         Section 5.01 Organization and Good Standing. Each Selling Entity is an entity
         duly organized, validly existing and in good standing under the laws of the jurisdiction of its
         organization. Subject to the limitations imposed on a Selling Entity as a result of having filed a
         petition for relief under the Bankruptcy Code, each Selling Entity has the requisite power and
         authority to own or lease and to operate and use its properties and to carry on its business as now
         conducted. Each Selling Entity is duly qualified, licensed or otherwise authorized to do business
         and is in good standing in each jurisdiction where the character of its business or the nature of its
         properties makes such qualification, licensing or authorization necessary, except for such failures
         to be so qualified, licensed, authorized or in good standing as would not, individually or in the
         aggregate, reasonably be expected to have a Material Adverse Effect.

                        Section 5.02 Authority; Validity. Subject to entry of the Sale Order and such
         other authorization as is required by the Bankruptcy Court, each Selling Entity has the requisite
         power and authority necessary to enter into, deliver and perform its respective obligations under
         this Agreement and the other Transaction Documents to which it is a party and to consummate the
         transactions contemplated hereby and thereby, and the execution, delivery and performance of this
         Agreement and such other Transaction Documents and the consummation by such Selling Entity
         of the transactions contemplated herein and therein have been duly and validly authorized and
         approved by the board of directors or other governing body, as applicable, of such Selling Entity
         and no other corporate proceedings on the part of such Selling Entity or vote of such Selling
         Entity’s stockholders or members are necessary to authorize the execution and delivery by such
         Selling Entity of this Agreement and the consummation of the transactions contemplated hereby.
         This Agreement has been duly and validly executed and delivered by such Selling Entity and each
         other Transaction Document required to be executed and delivered by such Selling Entity at the

26699695.1
                                                            35
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20    Page 42 of 108




         Closing will be duly and validly executed and delivered by such Selling Entity at the Closing.
         Subject to entry of the Sale Order and assuming the due authorization, execution and delivery by
         the other Parties, no other action on the part of such Selling Entity, its Affiliates or their respective
         Representatives is necessary to authorize this Agreement or the other Transaction Documents to
         which such Selling Entity is or will be a party and this Agreement and such other Transaction
         Documents, when so executed and delivered, will constitute the legal, valid and binding
         obligations of such Selling Entity, enforceable against such Selling Entity in accordance with their
         respective terms, and, except in each case as such enforceability may be limited by applicable
         bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or other similar
         Applicable Laws affecting the enforcement of creditors’ rights generally and by general principles
         of equity, including principles of commercial reasonableness, good faith and fair dealing,
         regardless of whether such principles are considered in a proceeding at law or in equity.

                          Section 5.03 Governmental Approvals; No Conflict. Except for (a) entry of the
         Sale Order, (b) notices, filings and consents required in connection with the Bankruptcy Cases, (c)
         any applicable notices, filings, consents, or approvals under any applicable antitrust, competition
         or trade regulation or other Applicable Laws, including the HSR Act, and (d) items listed on
         Disclosure Schedule 5.03, no Selling Entity is required to give any notice to, make any filing with
         or obtain any consent from any Person (including any Governmental Authority) in connection with
         the execution and delivery by such Selling Entity of this Agreement and the other Transaction
         Documents to which it is or will be a party or the consummation or performance by such Selling
         Entity of any of the transactions contemplated hereby and thereby, except as would not,
         individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. When
         the consents and other actions described in the preceding sentence, including entry of the Sale
         Order, have been obtained and taken, the execution and delivery by the Selling Entities of this
         Agreement and the other Transaction Documents to which such Selling Entity is or will be a party
         and the consummation of the transactions provided for herein and therein will not result in the
         breach or violation of any of the terms and provisions of, or constitute a default (with or without
         notice or lapse of time or both) under, or conflict with, or cause any acceleration of any obligation
         of any Selling Entity under (i) the certificate of incorporation, bylaws or other governing
         documents of such Selling Entity, (ii) any Order applicable to such Selling Entity or any of the
         Assets owned or held by it or on its behalf, (iii) any Applicable Law, or (iv) require any consent
         under, or give any Third Party any rights of termination, amendment, suspension, revocation or
         cancellation of, any note, bond, mortgage or indenture, Material Contract, agreement, lease,
         sublease, license, Permit, franchise or other instrument or arrangement to which any of the Selling
         Entities is a party as of the Closing and which constitutes an Asset or Assumed Liability, or result
         in the creation of any Encumbrance (other than a Permitted Encumbrance) as of the Closing on
         any of the Assets, except to the extent that any such rights of termination, amendment, acceleration,
         suspension, revocation or cancellation as a result of such Encumbrance will not be (x) material or
         (y) enforceable against such Asset or Assumed Liability following the Closing in accordance with
         the Sale Order.

                         Section 5.04 Financial Statements. Set forth on Disclosure Schedule 5.04 are
         copies of (x) audited consolidated balance sheet as of December 31, 2018 and January 4, 2020 and
         the related audited consolidated statements of operations, comprehensive income (loss), members’
         equity and cash flows for the fiscal years then ended, in each case, of Borden Dairy Holdings, LLC
         and its Subsidiaries, and (y) unaudited consolidated balance sheet (the “Balance Sheet”) and the
26699695.1
                                                            36
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 43 of 108




         related unaudited consolidated statements of operations and cash flows as of April 25, 2020 (the
         “Balance Sheet Date”), ((x) and (y), collectively, the “Financial Statements”). The Financial
         Statements fairly present in conformity with GAAP applied on a consistent basis, the consolidated
         financial position of Borden Dairy Holdings, LLC and its Subsidiaries as of the dates thereof and
         their consolidated results of operations, members’ equity and cash flows for the periods then
         ended, subject, in the case of clause (y), to normal year-end adjustments that are immaterial.

                         Section 5.05 No Undisclosed Material Liabilities. As of the date hereof, there are
         no material Liabilities (whether accrued, absolute, contingent or otherwise) of the Business, other
         than (a) Liabilities provided for in the Balance Sheet as of the Balance Sheet Date or disclosed in
         the notes thereto; (b) Liabilities incurred in the ordinary course of business, consistent with past
         practice, since the Balance Sheet Date (none of which is a material Liability resulting from breach
         of contract, breach of warranty, tort, infringement or misappropriation); (c) Liabilities incurred in
         connection with the transactions contemplated by this Agreement or disclosed in Disclosure
         Schedule 5.05; and (d) Liabilities that will constitute Excluded Liabilities. There are no obligations
         under leases that are Assigned Contracts and that are required to be capitalized in accordance with
         GAAP.

                         Section 5.06 Absence of Certain Changes. Except as set forth on Disclosure
         Schedule 5.06, from the Balance Sheet Date, the Business has been conducted, and the Assets have
         been maintained and operated, in the ordinary course and consistent in all material respects with
         past practices and there has not been any event, occurrence, development or state of circumstances
         or facts that has had or would reasonably be expected to have, individually or in the aggregate, a
         Material Adverse Effect.

                          Section 5.07 Legal Proceedings. Except for the Bankruptcy Cases and any
         adversary Proceedings or contested motions commenced in connection therewith, after giving
         effect to the Sale Order, there is no Proceeding or Order pending, outstanding or, to the Knowledge
         of each Selling Entity, threatened by any Person (or to the Knowledge of each Selling Entity,
         pending or threatened, against any of the officers, managers, directors or Company Employees of
         the Selling Entities with respect to their business activities on behalf of the Selling Entities), or to
         which the Selling Entities are otherwise a party, relating to the Business, the Assets or Assumed
         Liabilities (a) that is material to the Business or the Assets or that would reasonably be expected
         to give rise to any material Liability of Buyer or be materially adverse to the ownership or use by
         Buyer of the Assets after the Closing, as such Assets are presently owned and used (or held for
         use) by Seller and/or its Subsidiaries, as applicable, (b) that would challenge the validity or
         enforceability of the obligations of any Selling Entity under this Agreement and the other
         Transaction Documents to which it is or will be a party or (c) that is against any Selling Entity and
         seeks to prevent, restrain, materially delay, prohibit or otherwise challenge the consummation,
         legality or validity of the transactions contemplated hereby or by any of the other Transaction
         Documents. There is no Order enjoining any Selling Entity from engaging in or continuing any
         conduct or practice, or requiring such Selling Entity to take any material action, in connection with
         the ownership, lease, possession, use or operation of the Assets owned or held by such Selling
         Entity, and such Selling Entity is not, nor are any of its respective Affiliates, is subject to any
         outstanding Order relating to the Business, the Assets, or Assumed Liabilities other than, in each
         case, Orders of general applicability.

26699695.1
                                                           37
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20    Page 44 of 108




                        Section 5.08   Compliance with Laws; Permits.

                         (a)     The ownership and operation of the Business and the Assets by the Selling
         Entities is, and since January 1, 2017, has been, in compliance with all Applicable Laws, except
         as would not be material to the Business (provided, however, that the foregoing shall not be
         construed as a representation or warranty of non-infringement, misappropriation, or other violation
         of any Intellectual Property). To the Knowledge of the Selling Entities, since January 1, 2017,
         none of the Selling Entities, nor any executive officer, member of the board of directors or member
         of the board of managers of the Selling Entities, has received any written notice of a material
         violation of any Applicable Laws by the Selling Entities or any written inquiry from any
         Governmental Authority regarding any such potential violation, the subject of which has not been
         substantially resolved.

                         (b)    (i) The Selling Entities have obtained all necessary material Permits,
         including Permits required under Environmental, Health and Safety Laws and Applicable Food
         Safety Laws, with regard to the ownership or operation of the Assets and the conduct of the
         Business, all such Permits are listed on Disclosure Schedule 5.08(b)(i), and the Selling Entities
         have maintained such Permits in accordance with Applicable Law, (ii) since January 1, 2017,
         neither Seller nor any of its Subsidiaries has received written notice of material default under any
         such Permit, the subject of which has not been substantially resolved, or any pending or threatened
         cancellation of any such Permit and (iii) no material violations exist in respect of such Permits,
         except for such non-compliance and such facts, conditions or circumstances, the subject of which
         have been substantially resolved (including completion of all cure obligations on the part of Seller
         and any of its Subsidiaries).

                         Section 5.09 Food Safety Matters. Except as otherwise set forth on Disclosure
         Schedule 5.09, the Business is, and has been since January 1, 2017, conducted in material
         compliance with all Applicable Laws related to the development, cultivation, manufacture,
         production, import, export, packaging, packing, labeling, handling, storage, transportation,
         distribution, purchase, sale, advertising or marketing of food and related products (collectively,
         “Applicable Food Safety Laws”), except as would not be material individually or in the aggregate
         to the Business. Without limiting the generality of the immediately preceding statement, since
         January 1, 2017, and except as otherwise set forth on Disclosure Schedule 5.09, and except as
         would not be material individually or in the aggregate to the Business:

                        (a)     neither Seller nor any of its Subsidiaries has sold or distributed any Food
         and Beverage Products, and there are not any Food and Beverage Products currently in inventory,
         which, in any material respect, are or were “adulterated,” “misbranded,” not permitted to be
         introduced into interstate commerce or otherwise violative within the meaning of the FDC Act,
         and/or under any other Applicable Food Safety Law;

                        (b)     all of the operations of the Business are and have been in compliance in all
         material respects with all Applicable Laws issued or implemented by the FDA, USDA, FTC, state
         departments of health, state departments of agriculture, and any other comparable Governmental
         Authority, including those related to recordkeeping, prior notice of imported food, food safety,
         hazard analysis and preventive controls, sanitary transportation, food additives, food contact
         substances, supplier verification, food facility registration, current good manufacturing practices,
26699695.1
                                                         38
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 45 of 108




         allergen control, juice processing, food labeling and advertising, and the production, processing,
         and packaging of Grade A milk and milk products;

                        (c)     all of the operations of the Business are and have been in compliance with
         all Permits and Certifications that are currently held by Seller or any of its Subsidiaries or which
         are otherwise necessary for the operation of the Business or required pursuant to any Applicable
         Laws or which are necessary due to the packaging or labeling of any products;

                         (d)     neither Seller nor any of its Subsidiaries has been subject to any inspection
         identifying material violations of Applicable Food Safety Laws, FDA Form 483, warning letter,
         untitled letter, investigation, facility suspension, import refusal, or any other compliance or
         enforcement Proceeding, or other correspondence or notice alleging or asserting material
         noncompliance with any Applicable Food Safety Law, Permit or Certification, from or by any
         Governmental Authority (including the FDA, USDA, FTC, state departments of health, and state
         departments of agriculture) with respect to the Business or any Food and Beverage Product, nor
         are there any such Proceedings pending or threatened in writing or, to the Knowledge of the Selling
         Entities, facts or circumstances in existence that would reasonably be expected to result in any
         such notice or any such violation or liability;

                        (e)    since January 1, 2017, neither Seller nor any of its Subsidiaries has been
         excluded, suspended or debarred from participation under any government program with respect
         to the Business pursuant to any Applicable Food Safety Law;

                        (f)     since January 1, 2017, there have been no mandatory or voluntary product
         recalls, product withdrawals, field notifications or other notices of action relating to any lack of
         safety or regulatory compliance of or regarding any Food and Beverage Product cultivated,
         manufactured, produced, packaged, labeled, distributed or sold by or on behalf of the Business,
         whether ordered by a Governmental Authority or undertaken voluntarily by any Selling Entity,
         and there have been no claims or other instances of the material presence of or exposure to any
         food contaminants or adulterants, food borne pathogens, food poisoning, pests, or other Hazardous
         Substance in or related to any such products, nor any other food-related conditions with respect to
         the Business;

                         (g)     since January 1, 2017, each Food and Beverage Product cultivated,
         manufactured, produced, packaged, labeled, marketed, distributed or sold by or on behalf of the
         Business conforms in all material respects to any promises, claims or affirmations of fact made on
         the container or label for such product, in any advertising, marketing, or other related materials, or
         otherwise in connection with its distribution or sale (including, without limitation, all nutrition
         facts, ingredient statements, nutrient content claims, structure/function claims, health claims and
         to the extent that such products are being marketed as such, “non-GMO,” “fresh,” “organic,” “all
         natural” or “natural,” “sustainable,” “U.S. grown,” ”Made in USA,” “made with natural
         ingredients,” “gluten free,” “made with rBST-free milk,” “kosher,” “no corn syrup,” “no artificial
         colors, flavors, or sweeteners,” “nutritious” or with similar claims) and the Selling Entities possess
         appropriate certifications or scientifically reliable materials to substantiate all such promises,
         claims and affirmations of fact; and



26699695.1
                                                          39
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 46 of 108




                        (h)     each Food and Beverage Product cultivated, manufactured, produced,
         packaged, labeled, marketed distributed or sold by or on behalf of the Business complies in all
         material respects with FDA’s requirements in Title 21 of the Code of Federal Regulations section
         100.100 for nonfunctional slack fill and with any other similar state or local requirements, and, to
         the Knowledge of the Selling Entities, no Selling Entity has received any written correspondence
         from any Person or Governmental Authority alleging that any Food and Beverage Product’s
         container and/or packaging is deceptive because of nonfunctional slack fill.

                        Section 5.10    Material Contracts.

                         (a)      Disclosure Schedule 5.10 sets forth a complete list of 365 Contracts
         identified as of the date hereof that fall within the following categories (collectively, the “Material
         Contracts”):

                                 (i)  any material lease or sublease of real property included as an Asset
         (whether a Selling Entity is lessor, sublessor, lessee or sublessee), to the extent such lease or
         sublease is in written form;

                                (ii)   other than purchase orders issued in the ordinary course of business,
         consistent with past practices, any Contract for the purchase or supply of goods or services
         providing for either (A) annual payments by the Business of $5,000,000 or more; or (B) annual
         receipts by the Business of more than $20,000,000 in any calendar year;

                                (iii)  any partnership agreement, joint venture agreement, strategic
         alliance, stockholders’ agreement, or limited liability company agreement;

                                (iv)   any Contract relating to the acquisition or disposition of any material
         business (whether by merger, sale of stock, sale of assets or otherwise) pursuant to which a Selling
         Entity or Buyer would have continuing obligations applicable to the Business or the Assets
         following the date of this Agreement;

                              (v)     any Contract where the Business is, and Buyer would be required to
         become, obligor or guarantor relating to indebtedness, except for any Related Party Agreements;

                                 (vi)   any Contract containing covenants expressly limiting, individually
         or in the aggregate, in any material respect the freedom of the Business or Assets to compete with
         any Person in a product or line of business or operate in any jurisdiction;

                               (vii) any Contract that contains exclusivity, requirements or similar
         provisions binding on the Business or the Assets;

                                (viii) any Contract containing “most favored nation” provisions
         applicable to the Business or the Assets;

                               (ix)     each Collective Bargaining Agreement and each other Contract with
         any labor organization;


26699695.1
                                                           40
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 47 of 108




                                 (x)    any Contract pursuant to which any of Seller or its Subsidiaries
         (A) licenses or is otherwise permitted by a Third Party to use any Intellectual Property material to
         the Business (other than any “shrink wrap,” “commercially available software package” or “click
         through” license that is generally available on and actually licensed under standard terms) or
         (B) licenses any material Owned Intellectual Property to a Third Party (in each case (A) and (B),
         other than non-exclusive licenses contained in private label contracts or orders, non-disclosure
         agreements, distribution agreements, customer agreements, contract manufacturing agreements,
         material sponsorship agreements, advertising agency agreements, or insertion orders, in each case
         entered into in the ordinary course of business); or

                                (xi)    any Related Party Agreement.

                         (b)     Each Material Contract is a legal, valid and binding obligation of the Selling
         Entity party thereto and, to the Knowledge of such Selling Entity, the other parties thereto in
         accordance with its terms and conditions, and is enforceable against such Selling Entity except as
         such legality, validity and enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
         conveyance, reorganization, moratorium or other similar laws affecting the enforcement of
         creditors’ rights generally, (ii) equitable principles of general applicability (whether considered in
         a proceeding at law or in equity), and (iii) the obligation to pay Cure Costs. Except as caused solely
         by the commencement of the Bankruptcy Cases, to the Knowledge of each Selling Entity, no event
         has occurred or not occurred and no circumstance or condition exists, as a result of the action or
         inaction of any Selling Entity or the action or inaction of any Third Party which, with the passage
         of time or the giving of notice, or both, will, or would reasonably be expected to, (A) constitute a
         material default under or a material violation of any Material Contract, (B) cause the acceleration
         of any obligation of any Selling Entity or, to the Knowledge of each Selling Entity, any other party
         thereto or the creation of an Encumbrance upon any Asset or (C) give any Person the right to
         cancel, terminate or modify any Material Contract.

                        Section 5.11    Government Contracts.

                        (a)       Disclosure Schedule 5.11(a) sets forth, as of the date hereof, a correct and
         complete list of all (i) Prime U.S. Government Contracts, the period of performance of which has
         not yet expired or terminated or for which final payment has not yet been received, or for which
         the right of any Governmental Authority or higher tier contractor to review, audit or investigate
         has not expired; (ii) Government Contract Bids submitted to the U.S. Government; and
         (iii) Government Contracts pursuant to which Seller is currently or is reasonably likely to
         experience cost, schedule, technical or quality problems that could result in claims against Seller,
         any of its Subsidiaries, or any of their respective successors in interest, by a Governmental
         Authority, a prime contractor or a higher-tier subcontractor. Seller has delivered, or timely will
         deliver, to Buyer true and complete copies of all active Government Contracts and of all
         Government Contract Bids, including any and all amendments and other modifications thereto,
         and has provided, or timely will provide, Buyer with access to true and correct copies of all
         documentation related thereto requested by Buyer. With respect to each Current Government
         Contract, Disclosure Schedule 5.11(a) additionally identifies: (1) the contract number; (2) the
         contracting agency, instrumentality or department of a Governmental Authority; and (3) the
         contract award date.

26699695.1
                                                          41
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 48 of 108




                         (b)     Except as set forth in Disclosure Schedule 5.11(b), (i) neither Seller nor any
         of its Subsidiaries has received any written or oral show cause, cure, deficiency, default or similar
         notice relating to Government Contracts, the period of performance of which has not yet expired
         or terminated or for which final payment has not yet been received, or for which the right of any
         Governmental Authority or higher tier contractor to review, audit or investigate has not expired
         (“Current Government Contracts”); (ii) no termination for default, cure notice or show cause
         notice has been issued or threatened and remains unresolved with respect to any Current
         Government Contract or Government Contract Bid; and (iii) no event, condition or omission has
         occurred or exists that would constitute grounds for any such actions. The representations and
         warranties in this paragraph are not limited to those contracts identified in Schedule 5.11(a).

                         (c)     (i) Seller and its Subsidiaries have fully complied with all terms and
         conditions of each Current Government Contract and Government Contract Bid to which it is a
         party, and has performed all obligations required to be performed by it thereunder; (ii) Seller and
         its Subsidiaries have complied with all statutory and regulatory requirements, including, without
         limitation, the FAR and any applicable agency-specific acquisition regulation and related cost
         principles, where and as applicable to Current U.S. Government Contract and the Government
         Contract Bids; (iii) the representations, certifications and warranties made by Seller and its
         Subsidiaries with respect to the Government Contracts or Government Contract Bids were accurate
         as of their effective dates, and Seller and its Subsidiaries have fully complied with all such
         certifications; and (iv) no Governmental Authority, prime contractor or higher-tier subcontractor
         under a Government Contract or any other Person has notified Seller or any of its Subsidiaries of
         any actual or alleged violation or breach of any statute, regulation, representation, certification,
         disclosure obligation, contract term, condition, clause, provision or specification. The
         representations and warranties in this paragraph are not limited to those contracts identified in
         Schedule 5.11(a).

                         (d)     Neither Seller nor its Subsidiaries have taken any action or are a party to
         any dispute, claim or litigation, that could reasonably be expected to give rise to, or has received
         any allegations from employees, consultants or independent contractors with respect to any alleged
         act or omission arising under or relating to, (i) liability under the False Claims Act or similar state
         or local Applicable Laws, if any; (ii) a claim for price adjustment under the Truthful Cost or Pricing
         Data statutes or similar state or local Applicable Laws, if any; or (iii) any other request for a
         reduction in the price of any Current Government Contracts. There exists no basis for a claim of
         any liability of any of Seller or any of its Subsidiaries by any Governmental Authority as a result
         of defective cost and pricing data submitted to any Governmental Authority. The representations
         and warranties in this paragraph are not limited to those contracts identified in Schedule 5.11(a).

                        (e)     Except as set forth in Disclosure Schedule 5.11(e), (i) since January 1, 2017,
         neither Seller nor any of its Subsidiaries have undergone, and none of Seller or any of its
         Subsidiaries are currently undergoing, any audit, review, inspection, investigation, survey or
         examination of records relating to any Government Contracts; (ii) neither Seller nor any of its
         Subsidiaries has received written notice that it is or was the subject of, or has undergone, any
         investigation or review relating to any Government Contract; and (iii) no such audit, review,
         inspection, investigation, survey or examination of records is threatened or pending.


26699695.1
                                                           42
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 49 of 108




                       (f)   Neither Seller nor any of its Subsidiaries has any Federal Supply Service
         Multiple Award Schedule Current Government Contracts or similar state Multiple Award
         Schedule Current Government Contracts.

                        Section 5.12    Intellectual Property.

                         (a)     Disclosure Schedule 5.12(a)(i) sets forth a list of all registrations and
         applications for registration of the Owned Intellectual Property as of the date hereof (collectively,
         “Registered Intellectual Property”), setting forth for each item (i) the record owner, and, if
         different, the legal owner and beneficial owner of such item; (ii) the jurisdiction in which such
         item is issued, registered or pending; (iii) the issuance, registration, filing or application date and
         serial or identification number of such item; (iv) for domain names, the registrant, the registrar,
         and the expiration date, and (v) all payments and filings that are due, and all actions that must be
         taken, within three (3) months after the date hereof with respect to registering or maintaining each
         item of Registered Intellectual Property. The Registered Intellectual Property (x) has not been nor
         been instructed by any Selling Entity to be abandoned or canceled; and (y) has been maintained
         effective by all requisite filings and renewals.

                         (b)     The Selling Entities are the sole and exclusive owners of the Owned
         Intellectual Property free and clear of all Encumbrances (other than Permitted Encumbrances). The
         Registered Intellectual Property that is the subject of a registration is subsisting and, to the
         Knowledge of each Selling Entity, valid and enforceable. Except as limited by section
         365(c)(1)(A) of the Bankruptcy Code, to the Knowledge of the Selling Entities, the Selling Entities
         possess rights to use all material Intellectual Property (other than Owned Intellectual Property)
         used or held for use in connection with the operation of the Business as currently conducted under
         valid and subsisting license agreements (the “Licensed Intellectual Property”) free and clear of
         all Encumbrances (other than items (a) through (k) of the definition of Permitted Encumbrances),
         it being acknowledged by Buyer that the legality, validity and enforceability of any such license
         agreements may be limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
         moratorium or other similar Applicable Laws affecting the enforcement of creditors’ rights
         generally, or (ii) equitable principles of general applicability, including principles of commercial
         reasonableness, good faith and fair dealing, regardless of whether such principles are considered
         in a proceeding at law or in equity. To the Knowledge of the Selling Entities, the Owned
         Intellectual Property together with the Licensed Intellectual Property constitutes all of the
         Intellectual Property necessary for the operation of the Business as currently conducted in all
         material respects.

                          (c)     No Proceedings are pending or threatened in writing against Seller or any
         of its Subsidiaries before a Governmental Authority with regard to the ownership or use by any
         Selling Entity of any Owned Intellectual Property, or the use or sublicense by Seller or any of its
         Subsidiaries of any Licensed Intellectual Property, or challenging the ownership, the right to use,
         sell, distribute, license or sublicense, or the validity, scope or enforceability of, any Registered
         Intellectual Property. To the Knowledge of each Selling Entity, the operation of the Business by
         Seller and its Subsidiaries does not infringe, misappropriate or otherwise violate, and, since
         January 1, 2017, has not infringed, misappropriated or otherwise violated, any Intellectual Property
         of any Person in any material respect. There are no judgments, orders or decrees to which Seller
         or any of its Subsidiaries is a party or, to the Knowledge of each Selling Entity, by which Seller or
26699695.1
                                                           43
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 50 of 108




         any of its Subsidiaries is bound, that involve indemnification by Seller or any of its Subsidiaries
         with respect to infringement or misappropriation of any Intellectual Property by the development,
         marketing, sale, licensing or distribution of any products or services by the Business, or otherwise
         by the conduct of the Business. Neither Seller nor any of its Subsidiaries has received any written
         notice since January 1, 2017 alleging that the operation of the Business infringes, misappropriates,
         or otherwise violates the Intellectual Property of any other Person (including any notice inviting
         Seller or such Subsidiary to take a license under any Intellectual Property of any other Person or
         consider the applicability of any Intellectual Property of any other Person to the conduct of the
         Business).

                         (d)     To the Knowledge of each Selling Entity, no material Trademark that is
         Owned Intellectual Property infringes upon any Trademark owned, by any other Person for the
         same class of goods or services. To the Knowledge of each Selling Entity, no event or circumstance
         (including a failure to exercise adequate quality controls and an assignment in gross without the
         accompanying goodwill) has occurred or exists that has resulted in, or would reasonably be
         expected to result in, the abandonment of any material Trademark that is Owned Intellectual
         Property (whether registered or unregistered) used by Seller or any of its Subsidiaries in connection
         with the Business as currently conducted. No Person is infringing, misappropriating or otherwise
         violating any Owned Intellectual Property to the Knowledge of each Selling Entity, and no such
         actions are currently being asserted or threatened in writing against any Person by Seller or any of
         its Subsidiaries and neither Seller nor any of its Subsidiaries has sent any written notice since
         January 1, 2017 alleging that a Person has infringed, misappropriated or otherwise violated any
         Owned Intellectual Property that has not been resolved to Seller’s reasonable satisfaction.

                          (e)      To the Knowledge of the Selling Entities, all former and current employees,
         consultants, advisors, agents and independent contractors employed or engaged by any Selling
         Entity in connection with the Business who have been involved in the creation, development,
         enhancement, improvement or modification of any material Owned Intellectual Property have
         entered into valid and binding agreements in which they have expressly assigned all of their rights,
         title and interest in and to such Owned Intellectual Property to the applicable Selling Entity, except
         as their legality, validity or enforceability may be limited by (1) bankruptcy, insolvency, fraudulent
         conveyance, reorganization, moratorium or other similar Applicable Laws affecting the
         enforcement of creditors’ rights generally, or (2) equitable principles of general applicability,
         including principles of commercial reasonableness, good faith and fair dealing, regardless of
         whether such principles are considered in a proceeding at law or in equity. To the Knowledge of
         the Selling Entities, except as set forth in Disclosure Schedule 5.12(e), at no time during and in the
         course of the conception of or reduction to practice of any material Owned Intellectual Property
         was any developer, inventor or other contributor to such Owned Intellectual Property operating
         under any grants from any Governmental Authority, educational institution or private Third Party
         source; performing research sponsored by any Governmental Authority, educational institution or
         private Third Party source; utilizing the facilities of any Governmental Authority or educational
         institution; or subject to any employment agreement or invention assignment agreement or similar
         obligation with any Person other than the applicable Selling Entity or any of its Affiliates with
         respect to such conception or reduction to practice activities such that any such Governmental
         Authority, educational institution or private Third Party source has any ownership interest or
         exclusive rights to any such Owned Intellectual Property.

26699695.1
                                                          44
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 51 of 108




                         (f)    The Selling Entities have taken commercially reasonable steps to protect
         and maintain the confidentiality of any material trade secrets and know-how included in the Owned
         Intellectual Property or Licensed Intellectual Property, and to the Knowledge of the Selling
         Entities, there are no unauthorized uses or disclosures by the Selling Entities of any such trade
         secrets or know-how.

                         (g)     Except as set forth in Disclosure Schedule 5.12(g), no Selling Entity owns
         any proprietary software that is material to the operation of the Business. To the Knowledge of the
         Selling Entities, no Public Software is incorporated into or integrated with any proprietary software
         that is Owned Intellectual Property that (i) requires the licensing, disclosure or distribution of any
         source code of such software that is Owned Intellectual Property (other than source code that is a
         part of such Public Software), (ii) prohibits or limits the receipt of consideration in connection
         with licensing or otherwise distributing such software that is Owned Intellectual Property,
         (iii) except as specifically permitted by Law, allows any Person to decompile, disassemble or
         otherwise reverse-engineer such software that is Owned Intellectual Property, or (iv) requires the
         licensing or other distribution of such software that is Owned Intellectual Property (other than
         source code that is a part of such Public Software) to any other Person for the purpose of making
         derivative works.

                          (h)    Except as limited by section 365(c)(1)(A) of the Bankruptcy Code, as set
         forth in Disclosure Schedule 5.12(h), or as otherwise stated in this Agreement or the Transaction
         Agreements, the execution and delivery by each Selling Entity of this Agreement, the Trademark
         Assignment Agreement and the other Transaction Documents to which it is or will be a party and
         the consummation of the transactions provided for herein and therein will not (i) result in the loss,
         limitation, termination or other impairment of, or give rise to any right of any Third Party to cancel,
         limit, terminate or otherwise impair in any material respect the right the operators of the Business
         currently have with respect to any Owned Intellectual Property or Licensed Intellectual Property;
         or (ii) violate any Data Security Requirements in any material respect.

                         (i)     To the Knowledge of each Selling Entity, the IT Assets that are owned or
         leased by any Selling Entity and used (or held for use) by each Selling Entity in connection with
         the Business (the “Business IT Assets”) (i) since January 1, 2017, operate and perform and have
         been maintained in accordance with their documentation and functional specifications and
         otherwise as required for the conduct of the Business as currently conducted, in each case, in all
         material respects; (ii) since January 1, 2017, have not malfunctioned or failed in any material
         respect; and (iii) do not contain any Malicious Code in any material respect. Each Selling Entity
         has taken technical, physical and organizational steps reasonable in accordance with customary
         industry standards and practices to protect the confidentiality, integrity and security of material
         Business IT Assets (and all information and transactions stored or contained therein or transmitted
         thereby) from Malicious Code and from unauthorized use, access, interruption, modification or
         corruption in all material respects. Except as set forth in Disclosure Schedule 5.12(i), each Selling
         Entity has in place commercially reasonable data backup, data storage, material system
         redundancy and disaster avoidance recovery plans, as well as a commercially reasonable business
         continuity plan (whether or not in writing), in each case consistent with customary industry
         practices. To the Knowledge of each Selling Entity, since January 1, 2017, there have been no
         material and unauthorized intrusions or breaches of security with respect to the Business IT Assets,
         or, except for the Bankruptcy Cases and any adverse Proceedings or contested motions
26699695.1
                                                           45
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20    Page 52 of 108




         commenced in connection therewith, any claims or Proceedings initiated or threatened against
         any Selling Entity with regard to the use or maintenance of its Business IT Assets.

                         (j)     Each of the Internet websites owned or operated by the Selling Entities in
         connection with the Business and any other mechanism through which the Selling Entities collect
         Personal Information maintains a publicly posted privacy statement or policy (the “Privacy
         Policies”) that accurately describes such Selling Entity’s practices with respect to the collection,
         use and disclosure of Personal Information in all material respects and that complies in all material
         respects with all Applicable Laws, including, without limitation, Data Protection Laws. To the
         Knowledge of the Selling Entities, each Selling Entity’s privacy practices conform and, since
         January 1, 2017, have conformed to the Privacy Policies and its own internal privacy policies,
         terms of use and guidelines related to information privacy and security, including with respect to
         the collection, use, disposal, disclosure, maintenance and transmission of Personal Information at
         the time such policies, terms of use or guidelines were in effect, in each case in all material respects.
         The Privacy Policies comply in all material respects with the Data Protection Laws with respect to
         the information regarding what Personal Information is collected, how it is used, how it is shared,
         how it is secured, and what (if any) preferences or choices users or data subjects have with regard
         to their Personal Information.

                         (k)     The Selling Entities take and have taken, since January 1, 2017, reasonable
         measures to ensure that Personal Information collected, stored or used by or on behalf of the
         Business is protected against unauthorized access, loss, damage use, sharing, modification, or other
         misuse in all material respects, and, since January 1, 2017, to the Knowledge of the Selling Entities,
         there has been no material unauthorized access, loss, damage use, sharing, modification, or other
         misuse of any such Personal Information by any Selling Entity in the conduct of the Business.
         Since January 1, 2017, no complaint or Proceeding relating to an improper use, unauthorized
         access or disclosure of, or a breach in the security of, any Personal Information with respect to the
         Business has been made or, is threatened in writing against any Selling Entity. Since January 1,
         2017, no Selling Entity has been notified or, to the Knowledge of each Selling Entity, has been
         required by any Data Protection Laws or Privacy Policies to notify in writing, any Person of any
         material security breach or material unauthorized use or disclosure of Personal Information with
         respect to the Business. Since January 1, 2017, no Selling Entity has received any written notice
         of any claims, investigations (including investigations by a Governmental Authority) or alleged
         violations of Data Protection Laws with respect to Personal Information processed by such Selling
         Entity in the conduct of the Business.

                         (l)     Except as limited by section 365(c)(1)(A) of the Bankruptcy Code, the
         execution and delivery by the Selling Entities of this Agreement and the other Transaction
         Documents to which any of them is or will be a party and the consummation of the transactions
         provided for herein and therein will, to the Knowledge of the Selling Entities, comply with all Data
         Protection Laws and the Privacy Policies. To the Knowledge of the Selling Entities, no Selling
         Entity is prohibited by any applicable regulations or any Privacy Policy from providing Buyer with
         the Data (including the Personal Information) that has been, or will be, provided to Buyer on or
         after the Closing Date, in connection with the transactions contemplated by this Agreement.



26699695.1
                                                            46
         167880993
                     Case 20-10010-CSS           Doc 918-1     Filed 06/26/20    Page 53 of 108




                       Section 5.13     Environmental, Health and Safety Matters. Except as set forth in
         Disclosure Schedule 5.13:

                       (a)    The Assets and Business are, and since January 1, 2017 have been, in
         compliance with applicable Environmental, Health and Safety Laws in all material respects.

                        (b)    The Selling Entities hold all material Permits required under
         Environmental, Health and Safety Laws in connection with the ownership and operation of the
         Assets and Business, all such Permits are in full force and effect, and the Selling Entities are, and
         since January 1, 2017 have been, in compliance with such Permits in all material respects, and, to
         the Knowledge of the Selling Entities, no Legal Proceeding is pending or threatened to modify,
         terminate or revoke any such Permit.

                         (c)    No Selling Entity, with respect to the Assets or its operation of the Business,
         has received any written notice in the past three years alleging noncompliance with or violation of
         or material Liability under applicable Environmental, Health and Safety Law from any
         Governmental Authority or other Third Party, the subject of which has not been resolved and no
         Selling Entity, with respect to the Assets or the operation of the Business, has, since January 1,
         2017, received any written request for information under or written notice alleging liability under
         the Comprehensive Environmental Response, Compensation and Liability Act or analogous
         Applicable Law.

                        (d)    Except as set forth in Disclosure Schedule 5.13(d), there is no Proceeding
         or Order pending, outstanding, or, to the Knowledge of the Selling Entities, threatened in writing
         against any Selling Entity, with respect to the Assets or its operation of the Business, pursuant to
         Environmental, Health and Safety Law.

                         (e)       There has been no Release by the Selling Entities of Hazardous Substances
         on, under, in, at, to or from any Owned Real Property or Leased Real Property or during the terms
         of such ownership, operation or lease, any property formerly owned, operated or leased by any
         Seller Entity in connection with the Assets or the operation of the Business, in each case in any
         amounts that would reasonably be anticipated to result in a requirement to take remedial action or
         to result in a material Liability under Environmental, Health and Safety Laws.

                        Section 5.14    Title.

                        (a)     Disclosure Schedule 5.14(a) sets forth a complete and accurate list of all of
         the Real Property Interests owned in fee by Seller or any of its Subsidiaries as of the date hereof
         (the Real Property Interests listed or required to be listed on Disclosure Schedule 5.14(a), the
         “Owned Real Property”), specifying the street address, current owner, and current use of each
         parcel of Owned Real Property. Each Selling Entity has good and valid fee simple title to all
         Owned Real Property identified on Disclosure Schedule 5.14(a), and, subject to the entry of the
         Sale Order, free and clear of all Encumbrances, except for Permitted Encumbrances. Except as set
         forth in Disclosure Schedule 5.14(a), no Selling Entity currently leases any parcel or any portion
         of any parcel of any Owned Real Property to any other Person.

                         (b)     Disclosure Schedule 5.14(b) sets forth a list of all Real Property Interests
         that are leased or otherwise occupied by Seller or any of its Subsidiaries as of the date hereof (the
26699695.1
                                                          47
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 54 of 108




         Real Property Interests listed or required to be listed on Disclosure Schedule 5.14(b), the “Leased
         Real Property”), specifying the street address of each parcel of Leased Real Property. All written
         agreements for those parcels of Leased Real Property for which there are written leases are
         disclosed on Disclosure Schedule 5.14(b) (such written agreements, together with all amendments
         and modifications thereto, the “Leases”). Each of the Leases which are set forth in Disclosure
         Schedule 5.14(b) constitutes the legal, valid, binding and enforceable obligation of the applicable
         Selling Entity and is in full force and effect in accordance with its terms, except as enforceability
         may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar
         Applicable Laws relating to or affecting creditors’ rights generally or general principles of equity
         (regardless of whether enforcement is sought in a Proceeding in equity or at law). The applicable
         Selling Entity has good and valid leasehold title to all of the Leased Real Property subject to Leases
         listed on Disclosure Schedule 5.14(b), and, subject to the entry of the Sale Order, free and clear of
         all Encumbrances, except for Permitted Encumbrances. Except as set forth in Disclosure Schedule
         5.14(b), there is not any current sublease or assignment entered into by any Selling Entity in respect
         of the Leased Real Property or any portion thereof. The Selling Entities have made available to
         Buyer true, correct and complete copies of each Lease, including any and all amendments,
         modifications, renewals, extensions, commencement letters or related agreements thereto to the
         extent in the possession or control of the Selling Entities.

                        (c)     The Acquired Real Property constitute all of the real property rights owned,
         leased or occupied by the Selling Entities in connection with the ownership, operation and conduct
         of the Assets and the Business as currently owned, operated and conducted by the Selling Entities.
         All of the Acquired Real Property has access to a public road or right of way.

                        (d)     Except as set forth in Disclosure Schedule 5.14(d), there are no Permit,
         condemnation, expropriation, eminent domain or other Proceedings pending or, to the Knowledge
         of each Selling Entity, threatened, with respect to any Real Property Interest.

                         (e)     There are no assets or properties that are used in or necessary for the use or
         maintenance of the Acquired Real Property and the operation of the Business as currently operated
         that are not included in the Assets.

                          (f)   All water, sewer, gas, electric and telephone and all other utilities required
         for the use of the Acquired Owned Real Property are installed and serve the Acquired Owned Real
         Property.

                        Section 5.15    Matters Related to Assets; Casualty Losses.

                        (a)     All of the rights, properties, interests, equipment and other tangible and
         intangible assets that constitute personal property Assets are owned, leased or used (or held for
         use) by the Selling Entities and, subject to the entry of the Sale Order, are free and clear of all
         Encumbrances (other than items (a) through (k) of the definition of Permitted Encumbrances).

                        (b)     Except as set forth on Disclosure Schedule 5.15(b), all of the equipment,
         machinery, vehicles and other tangible assets that constitute Assets (other than Acquired Real
         Property Interests) are: (i) in good condition and repair, except for ordinary wear and tear and
         ordinary and routine repairs and maintenance requirements, for assets of comparable age and

26699695.1
                                                          48
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 55 of 108




         usage, (ii) not in need of any repairs, which, if not made, would materially and adversely affect
         the integrity or safety of such Assets, and (iii) suitable for use by the Selling Entities to conduct
         the Business as currently conducted by the Selling Entities with respect to such Assets, in each
         case in all material respects.

                         (c)      The Assets owned or used (or held for use) by the Selling Entities constitute
         all assets, properties, rights, privileges and interests of whatever kind or nature, real or personal or
         mixed, tangible or intangible, used or necessary, and such assets are sufficient, to operate the
         Facilities and conduct the Business as currently conducted by the Selling Entities, in all material
         respects, other than the operations and business conducted with respect to the Excluded Assets.

                        (d)     There has been no Casualty Loss (whether or not covered by insurance)
         materially affecting any of the Assets owned or used (or held for use) by Seller or any of its
         Subsidiaries that has not subsequently been completely repaired, replaced or restored.

                        Section 5.16     Inventory; Accounts Receivable and Payable.

                         (a)    The Inventory is in good and marketable condition and is saleable in the
         ordinary course of business, other than for normal discounts in the ordinary course of business and
         except that milk products are perishable, in each case, for which adequate reserves have been
         established in accordance with GAAP. The inventory set forth on the Balance Sheets was stated
         therein in accordance with GAAP applied on a consistent basis with the preparation of the Balance
         Sheets and present fairly, in all material respects, the inventory of each Facility as of the respective
         dates thereof.

                          (b)    All Accounts Receivable and Accounts Payable are reflected on the Balance
         Sheet and have arisen in the ordinary course of business. The Accounts Receivable (net of any
         allowances for doubtful accounts and reserves for discounts, returns, spoils, damages, shortages,
         short pays and promotions) and the Accounts Payable are reflected on the Balance Sheet in
         accordance in accordance with GAAP, consistently applied, in accordance with past practices,
         through the periods indicated and have arisen in the ordinary course of business and present fairly,
         in all material respects, the consolidated Accounts Receivable and Accounts Payable of the Selling
         Entities.

                         Section 5.17 Insurance. A true, correct and complete list of the material insurance
         policies related to the Business currently conducted by Seller and its Subsidiaries with respect to
         the Assets owned or held by Seller and its Subsidiaries (including policy periods and the amounts
         of coverage, limits and deductibles) as of the date hereof is attached hereto as Disclosure Schedule
         5.17 (collectively, the “Insurance Policies”). To the Knowledge of the Selling Entities, all of the
         Insurance Policies are in full force and effect. To the Knowledge of the Selling Entities, no event
         has occurred, including the failure by Seller or if applicable, any such Subsidiary of Seller, to give
         any notice or information or the delivery of any inaccurate or erroneous notice or information,
         which materially limits or impairs the rights of Seller or any of its Subsidiaries under any of the
         Insurance Policies. No material claim is outstanding under any of the Insurance Policies, and no
         carrier of any insurance policy of Seller or any such Subsidiary has asserted in writing any denial
         of coverage of any material claim.


26699695.1
                                                           49
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20   Page 56 of 108




                        Section 5.18 Security Arrangements. All of the bonds, letters of credit and
         guarantees posted by Seller or any of its Subsidiaries with Governmental Authorities or Third
         Parties and relating to the Assets owned or held by Seller or any Subsidiary are described on
         Disclosure Schedule 5.18.

                        Section 5.19    Customers and Suppliers.

                         (a)    Disclosure Schedule 5.19(a) contains a list of the ten (10) largest customers,
         including distributors, of the Business, taken as a whole, for the twelve (12) months ended May
         31, 2020 (determined on the basis of the total dollar amount of sales) (collectively, the “Major
         Customers”), showing the total dollar amount of gross sales to each such Major Customer during
         such period.

                         (b)     Disclosure Schedule 5.19(b) contains (i) a list of the ten (10) largest
         suppliers of the Business, taken as a whole, for the twelve (12) months ended May 2020
         (determined on the basis of the total dollar amount of purchases) (collectively, the “Major
         Suppliers”), in each case showing the total dollar amount of purchases by the Business with
         respect to milk or other products, as applicable, from each such Major Supplier during such period.

                         (c)    From the Balance Sheet Date through the date of this Agreement, no Major
         Customer or Major Supplier has terminated, materially reduced, or otherwise materially changed
         its business with the Selling Entities or, to the Knowledge of the Selling Entities, provided written
         notice to any Selling Entity stating that it intends to terminate, materially reduce or otherwise
         materially change its business with the Selling Entities.

                        Section 5.20    Anti-Corruption.

                        (a)     No Selling Entity, nor any of their respective Representatives or other
         Persons that act for or on behalf of any Selling Entity has, since January 1, 2017, in connection
         with or relating to the Business or the Assets, directly or indirectly, violated the U.S. Foreign
         Corrupt Practices Act or any other Applicable Law relating to anti-bribery (collectively, the “Anti-
         Corruption Laws”). The Selling Entities have in place and maintain policies, procedures and
         controls with respect to the Business that are reasonably designed to promote and ensure
         compliance with Anti-Corruption Laws in each jurisdiction in which the Business operates. There
         is no pending or threatened investigation, inquiry, or enforcement Proceeding upon the Business
         or the Assets by any Governmental Authority regarding any offense or alleged offense under Anti-
         Corruption Laws. To the Knowledge of each Selling Entity, none of the current officers, directors
         or employees of any Selling Entity is an employee of any Governmental Authority or of any
         instrumentality of a Governmental Authority.

                        (b)    The Business has been conducted and the Assets have been operated in
         compliance in all material respects with all applicable anti-money laundering and financial
         record-keeping and reporting laws. The Selling Entities have maintained and currently maintain
         (i) books, records and accounts which, in reasonable detail, accurately and fairly reflect the
         transactions and dispositions of the Business, and (ii) internal accounting controls reasonably
         designed to provide reasonable assurances that all transactions and access to assets of the Business
         were, have been and are executed only in accordance with management’s general or specific

26699695.1
                                                           50
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 57 of 108




         authorization. There is no pending or threatened investigation, inquiry, or enforcement Proceeding
         upon the Business or the Assets by any Governmental Authority regarding any actual or possible
         violation of any Applicable Law relating to anti-money laundering or financial record-keeping and
         reporting, and since January 1, 2017 there has been no such Proceeding.

                         Section 5.21 Brokers or Finders. Except for fees and expenses payable to PJT
         Partners, Inc. no Selling Entity has incurred any obligation or Liability, contingent or otherwise,
         for brokerage or finders’ fees or agents’ commissions or other similar payments in connection with
         this Agreement, the other Transaction Documents or the transactions contemplated hereby or
         thereby for which Buyer is or will become liable.

                        Section 5.22     Employee Benefit Plans; Labor and Employment Matters.

                         (a)     Disclosure Schedule 5.22(a) contains a complete and accurate list of each
         material Seller Benefit Plan as of the date hereof. Seller has made available to Buyer a copy of, to
         the extent applicable, each material Seller Benefit Plan, and, to the extent applicable, (i) each trust,
         insurance, annuity or other funding Contract related thereto, (ii) the most recent financial
         statements and actuarial or other valuation reports prepared with respect thereto, (iii) the three (3)
         most recent annual reports on Form 5500 required to be filed with the Department of Labor with
         respect thereto, (iv) the most recent summary plan description and any summary of material
         modification with respect thereto, and (v) the most recent determination, advisory or opinion letter
         received from the Internal Revenue Service with respect to each Seller Benefit Plan intended to
         qualify under section 401 of the Code.

                          (b)    Each Seller Benefit Plan (and any related trust or other funding vehicle) has
         been maintained, operated and administered in material compliance with Applicable Laws and
         with the terms of such Seller Benefit Plan. There are no pending or, to the Knowledge of each
         Selling Entity, threatened in writing material investigations by any Governmental Authority with
         respect to, or termination proceedings or other material claims, suits or proceedings (except routine
         claims for benefits payable in the ordinary course) against or involving any Seller Benefit Plan.

                         (c)    Except pursuant to the Seller Benefit Plans or other agreements or
         arrangements listed on Disclosure Schedule 5.22(c), true and complete copies of which have been
         made available to Buyer, none of the execution and delivery of this Agreement or any of the other
         Transaction Documents or the consummation of the transactions contemplated hereby or thereby
         (alone or in conjunction with any other event, including any termination of employment on or
         following the Closing) will (i) entitle any current or former Company Employee to any
         compensation or benefit, (ii) accelerate the time of payment or vesting, or trigger any payment or
         funding, of any material compensation or benefits for any current or former Company Employee
         or trigger any other material obligation under any Seller Benefit Plan, (iii) result in any material
         breach or violation of or default under, or limit Seller’s or Buyer’s right (with respect to any
         Assumed Plan or any Assumed Liabilities related thereto), to amend, modify or terminate, any
         material Seller Benefit Plan, or (iv) result in the payment of any “excess parachute payment” (as
         defined in Section 280G(b)(1) of the Code). No current or former Company Employee is entitled
         to receive any gross-up or additional payment in connection with the Tax required by Section 409A
         or Section 4999 of the Code.


26699695.1
                                                           51
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 58 of 108




                         (d)    Except as set forth on Disclosure Schedule 5.22(d), with respect to each
         Pension Plan or any Multiemployer Plan that is or is required to be sponsored, maintained or
         contributed to, or has been sponsored, maintained or contributed to or required to be maintained
         or contributed to within the six years prior to the date of this Agreement, by Seller or any of its
         current ERISA Affiliates, (i) no withdrawal liability, within the meaning of Section 4201 of ERISA
         and which could reasonably be expected to result in Buyer or any of its Affiliates incurring any
         Liability, has been incurred, and (ii) no condition exists or event or transaction has occurred with
         respect to any such plan that could reasonably be expected to result in Buyer or any of its Affiliates
         incurring any Liability or a lien attaching to the Assets.

                          (e)    There are no material controversies, strikes, slowdowns, work stoppages or
         any other material labor disputes involving any Company Employee or the Business pending or,
         to the Knowledge of each Selling Entity, threatened in writing, nor have there been any such
         controversies, strikes, slowdowns, work stoppages or other material labor disputes in the past one
         (1) year. There are no (i) unfair labor practice charges or complaints or (ii) material grievances
         pending against any of Seller or its Subsidiaries before the National Labor Relations Board, any
         arbitrator, or any Governmental Authority with respect to any Company Employee or the Business.

                         (f)      Disclosure Schedule 5.22(f) contains a complete and accurate list of all
         Collective Bargaining Agreements. All Selling Entities and their respective Subsidiaries are in
         compliance in all material respects with all Applicable Laws relating to employment or labor,
         including those related to hiring, background checks, wages, pay equity, hours, collective
         bargaining and labor relations, classification of independent contractors and employees, equal
         opportunity, document retention, notice, plant closing and mass layoff, health and safety,
         employment eligibility verification, immigration, child labor, discrimination, harassment,
         retaliation, accommodations, disability rights or benefits, affirmative action, workers’
         compensation, unemployment insurance, employment and reemployment rights of members of the
         uniformed services, secondment, employee leave issues and the payment of social security and
         other Taxes, and are not liable for any arrears of wages, other compensation or benefits (other than
         such Liabilities that have been incurred in the ordinary course of business of the Selling Entities),
         or any Taxes or penalties for failure to comply with any of the foregoing. All current and former
         Company Employees classified as exempt under the Fair Labor Standards Act and state and local
         wage and hour laws are properly classified. Except as set forth in Disclosure Schedule 5.22(f),
         there is no material employment- or labor-related claim pending against any Selling Entity or any
         of their Subsidiaries brought by or on behalf of any Company Employee or any Governmental
         Authority, and to the Knowledge of each Selling Entity, no such claim is threatened in writing. No
         Company Employee has been improperly excluded from participation in any Seller Benefit Plan,
         and, to the Knowledge of any Selling Entity, no Selling Entity nor any of their Subsidiaries has
         any material Liability with respect to the misclassification of any Person as an independent
         contractor rather than as a Company Employee. To the Knowledge of any Selling Entity, in the
         last three years, no allegations of sexual or other unlawful harassment or discrimination have been
         made against any Company Employee at a level of Vice President or above.

                        (g)     No later than ten (10) Business Days following the date hereof, but no later
         than five (5) Business Days prior to the Closing, Seller shall make available to Buyer a complete
         and correct list of all Company Employees as follows: (i) for Company Employees who are
         employees: name; title or position; status (part-time, full-time, exempt, non-exempt, etc.); whether
26699695.1
                                                          52
         167880993
                     Case 20-10010-CSS           Doc 918-1      Filed 06/26/20    Page 59 of 108




         paid on a salaried, hourly or other basis; current base salary or wage rate; current target bonus;
         start date; service reference date (if different from the start date); work location (city and state);
         amount of accrued but unused paid vacation, paid sick leave and other paid time off by category;
         and an indication of whether or not such employee is on leave of absence; and (ii) for Company
         Employees who are independent contractors: name; job position or function; work location (city
         and state); hourly pay rate or other compensatory arrangement; hire date; regular hours per work
         week; term of engagement; and the total amount paid by the Selling Entities to such Person in
         2019. All Company Employees are authorized to work in the United States.

                        Section 5.23    Taxes.

                         (a)    Seller and its Subsidiaries have timely filed (taking into account any
         extensions of time for such filings that have been properly and timely requested) all material Tax
         Returns that were required to be filed. All such Tax Returns are complete and accurate in all
         material respects. All material Taxes owed by any Selling Entity (whether or not shown on any
         Tax Return) have been paid. No material claim has ever been made (and remains unsolved) by any
         Tax Authority in a jurisdiction in which Seller or a Seller Subsidiary does not file Tax Returns that
         Seller or such Subsidiary is or may be subject to Taxation by that jurisdiction.

                         (b)      Except as set forth on Disclosure Schedule 5.23(b), there are no pending or
         threatened audits, investigations, disputes, notices of deficiency, claims or other actions for or
         relating to any liability for any material Taxes of Seller and its Subsidiaries. Neither Seller nor any
         of its Subsidiaries has waived any statute of limitations in respect of Taxes that remain unpaid or
         agreed to any extension of time with respect to an open Tax assessment or deficiency.

                        (c)     No Asset (i) constitutes “tax-exempt use property” within the meaning of
         Section 168(h) of the Code, (ii) is “tax-exempt bond financed property” within the meaning of
         Section 168(g) of the Code, (iii) secures any debt the interest of which is tax-exempt under Section
         103(a) of the Code or (iv) is subject to a 467 rental agreement as defined in Section 467 of the
         Code.

                          (d)     Neither Seller nor any of its Subsidiaries has been a party to a transaction
         that is or is substantially similar to a “reportable transaction,” as such term is defined in Treasury
         Regulations section 1.6011-4(b)(1), or any other transaction requiring disclosure under analogous
         provisions of state, local or non-U.S. Tax law.

                                          ARTICLE 6
                           REPRESENTATIONS AND WARRANTIES OF BUYER

                Buyer represents and warrants to the Selling Entities as of the date hereof and as of the
         Closing Date as follows:

                         Section 6.01 Organization and Good Standing. Buyer is a Delaware limited
         liability company, duly organized, validly existing and in good standing under the laws of its
         jurisdiction of formation. Buyer has the requisite power and authority to own or lease and to
         operate and use its properties and to carry on its business as now conducted. Buyer is (or at the
         Closing will be) duly qualified, licensed or otherwise authorized to do business and is in good
         standing in the state(s) where the Assets are located and Buyer or Buyer’s Affiliates will be duly
26699695.1
                                                           53
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 60 of 108




         qualified, licensed or otherwise authorized to own or lease and to operate and use the Assets in the
         state(s) where the Assets are located other than where failure to be so qualified would not
         reasonably be expected to materially and adversely affect Buyer’s ability to perform its obligations
         under this Agreement or any other Transaction Documents or to consummate the transactions
         contemplated hereby or thereby. Buyer has made available to Seller true and correct copies of
         Buyer’s certificate of formation as in effect as of the date hereof and as of the Closing, as
         applicable.

                         Section 6.02 Authority; Validity; Consents. Buyer has the requisite power and
         authority necessary to enter into, deliver and perform its obligations under this Agreement and the
         other Transaction Documents to which it is a party and to consummate the transactions
         contemplated hereby and thereby. The execution, delivery and performance of this Agreement by
         Buyer and such other Transaction Documents to which it is a party and the consummation by
         Buyer of the transactions contemplated herein and therein have been duly, validly authorized and
         approved by all necessary company action of Buyer and no other entity proceedings on the part of
         Buyer or vote of Buyer’s equity holders are necessary to authorize the execution and delivery by
         Buyer of this Agreement and the consummation of the transactions contemplated hereby. This
         Agreement has been duly and validly executed and delivered by Buyer and each other Transaction
         Document to which Buyer is a party that is required to be executed and delivered by Buyer at the
         Closing will be duly and validly executed and delivered by Buyer, as applicable, at the Closing.
         No other action on the part of Buyer, its Affiliates or their respective Representatives is necessary
         to authorize this Agreement or the other Transaction Documents to which Buyer is a party and this
         Agreement and the other Transaction Documents to which Buyer is a party constitute (or upon
         execution will constitute) the legal, valid and binding obligation of Buyer, enforceable against
         Buyer in accordance with their respective terms, except in each case as such enforceability may
         be limited by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
         moratorium or other similar Applicable Laws affecting the enforcement of creditors’ rights
         generally and by general principles of equity, including principles of commercial reasonableness,
         good faith and fair dealing, regardless of whether such principles are considered in a proceeding
         at law or in equity.

                         Section 6.03 Governmental Approvals; No Conflict. Except for (a) any
         applicable notices, filing, consents or approvals under any applicable antitrust, competition or trade
         regulation or other Applicable Laws, including the HSR Act and (b) any items listed on Disclosure
         Schedule 6.03, Buyer is not and will not be required to give any notice to, make any filing with or
         obtain any consent from any Person (including any Governmental Authority) in connection with
         the execution and delivery of this Agreement and the other Transaction Documents or the
         consummation or performance of any of the transactions contemplated hereby and thereby, except
         as would not, individually or in the aggregate, reasonably be expected to adversely affect Buyer’s
         ability to perform its obligations under this Agreement or any other Transaction Documents or to
         consummate the transactions contemplated hereby or thereby. When the consents and other actions
         described in the preceding sentence have been obtained and taken, the execution and delivery of
         this Agreement and the other Transaction Documents and the consummation of the transactions
         provided for herein and therein will not result in the breach or violation of any of the terms and
         provisions of, or constitute a default (with or without notice or lapse of time or both) under, or
         conflict with, or cause any acceleration of any obligation of any Buyer under (i) the certificate of
         formation, limited liability company agreement or other governing documents of Buyer, (ii) any
26699695.1
                                                          54
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20    Page 61 of 108




         Order applicable to Buyer or its assets, (iii) any Applicable Law, or (iv) any agreement, indenture,
         bond, debenture, note, mortgage or other instrument to which it or its assets is bound, except in
         the case of (iii) and (iv) as would not, individually or in the aggregate, reasonably be expected to
         materially and adversely affect Buyer’s ability to perform its obligations under this Agreement or
         any other Transaction Documents or to consummate the transactions contemplated hereby or
         thereby

                          Section 6.04 Legal Proceedings. There are no Proceedings or Orders pending or
         outstanding or, to the Knowledge of Buyer, threatened by any Person, that seek to prevent, restrain,
         materially delay, prohibit or otherwise challenge the consummation, legality or validity of the
         transactions contemplated hereby or that would, individually or in the aggregate, reasonably be
         expected to delay the Closing or have an adverse effect on Buyer’s performance of any of its
         obligations and covenants under this Agreement and the other Transaction Documents to which it
         is a party that are to be performed prior to, at or after Closing.

                        Section 6.05 Bankruptcy. There are no bankruptcy, reorganization or
         arrangement Proceedings pending, being contemplated by or, to the Knowledge of Buyer,
         threatened against Buyer.

                       Section 6.06 Brokers or Finders. Neither Buyer nor any Person acting on behalf
         of Buyer has paid or become obligated to pay any fee or commission to any broker, finder,
         investment banker, agent or intermediary for or on account of the transactions contemplated by
         this Agreement for which Seller or any of it is Subsidiaries is or will become liable.

                         Section 6.07 Financing. Buyer will have available to it at the Closing sufficient
         cash or other sources of immediately available funds to enable it to make payment of the Purchase
         Price and any other amounts to be paid by it hereunder.

                        Section 6.08 Independent Evaluation. Buyer is (a) experienced in the evaluation,
         purchase, ownership and operation of assets of the types and natures consistent with those used in
         the operations of the Business and the Assets and aware of the risks associated with the purchase,
         ownership and operation of such assets and interests related thereto, (b) capable of evaluating, and
         hereby acknowledges that it has so evaluated, the merits and risks of the Assets, ownership and
         operation thereof and its obligations hereunder, and (c) able to bear the economic risks associated
         with the Assets, ownership and operation thereof and its obligations hereunder. Buyer
         acknowledges and affirms that it has relied and will rely solely on the terms of this Agreement and
         the other Transaction Documents and upon its independent analysis, evaluation and investigation
         of, and judgment with respect to, the business, economic, legal, tax or other consequences of the
         transactions contemplated by this Agreement

                                             ARTICLE 7
                                 ACTIONS PRIOR TO THE CLOSING DATE

                        Section 7.01   Access and Reports.

                        (a)    From the date hereof through Closing, subject to Applicable Laws, upon the
         reasonable request from Buyer of any such activities, each Selling Entity will afford Buyer’s
         officers and other authorized Representatives reasonable access, during normal business hours,
26699695.1
                                                         55
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 62 of 108




         (i) to its officers, employees, consultants and authorized Representatives (including its legal
         advisors and accountants), (ii) to all books, records and other documents and data in the locations
         in which they are normally maintained, and to make copies of all such books, records, and other
         documents to the extent relating to the Assets or the Assumed Liabilities, (iii) to any reasonably
         available financial and operating data and other information in connection with the Assets or the
         Business and (iv) to all offices, plants, buildings, facilities and other physical locations and
         properties included in the Assets, to make such investigation and physical inspection of the Assets
         and the Assumed Liabilities as it reasonably requests; provided that, in connection with such
         access, Buyer’s authorized Representatives will (x) abide by any reasonable health or safety rules,
         regulations and operating policies provided in writing by Seller or its Representatives in advance
         of such visit and (y) at Seller’s option, be accompanied by at least one (1) Representative of Seller,
         and that any such investigation or physical inspection shall not be invasive in any respect (unless
         Buyer obtains Seller’s prior written consent, which shall not be unreasonably, withheld,
         conditioned or delayed), and in any event shall be conducted in accordance with standards
         customarily employed in the industry and in compliance with all Applicable Laws.
         Notwithstanding anything herein to the contrary, no such investigation or examination will be
         permitted to the extent that it would unreasonably interfere with the conduct of the business of the
         Selling Entities or would require a Selling Entity to disclose information that would violate the
         attorney-client privilege or any other applicable privileges or immunities; provided that the Selling
         Entities use reasonable effort to disclose such information without disclosing the privileged
         information (for example, by redacting such information as reasonably necessary to avoid such
         violation) or to enter into a mutually-agreeable joint defense agreement or similar agreement to
         allow for the disclosure of such information without the loss of such applicable privileges or
         immunities.

                         (b)     Buyer acknowledges that information provided to it in connection with this
         Agreement, including under Section 7.01(a), may be subject to applicable contractual
         confidentiality obligations, and shall be subject to the terms of the confidentiality agreement, dated
         April 3, 2020 between Seller and Capitol Peak Partners (the “Confidentiality Agreement”), the
         terms of which are incorporated herein by reference. Buyer acknowledges and understands that
         this Agreement may be provided to lenders or be publicly filed in the Bankruptcy Court and further
         made available by Seller to prospective bidders and that such disclosure will not be deemed to
         violate any confidentiality obligations owing to Buyer, whether pursuant to this Agreement, the
         Confidentiality Agreement or pursuant to other applicable contractual confidentiality obligations,
         or otherwise. Notwithstanding the foregoing, nothing in this Section 7.01(b) shall prevent a Party
         from disclosing information to (i) its legal, accounting, financial or tax advisors, (ii) its existing
         and prospective direct and indirect partners, stockholders and members, its existing and
         prospective lenders and investors, or to its managers or (iii) to the extent permitted in accordance
         with, the Confidentiality Agreement or other applicable contractual confidentiality obligations.

                        Section 7.02 Operations Prior to the Closing Date. Except (a) as otherwise
         expressly contemplated by this Agreement, (b) as set forth on Schedule 7.02, (c) with the prior
         written consent of Buyer (which consent will not be unreasonably withheld, conditioned or
         delayed), or (d) as otherwise required by Applicable Laws or any Governmental Authority, from



26699695.1
                                                          56
         167880993
                     Case 20-10010-CSS          Doc 918-1        Filed 06/26/20     Page 63 of 108




         the date hereof until the Closing Date or the earlier termination of this Agreement in accordance
         with its terms:

                          (i)     Seller will, and will cause its Subsidiaries to, operate the Facilities and other
                 Assets operated by Seller and its Subsidiaries in the ordinary course of business, consistent
                 with past custom and practice, in all material respects and to maintain, or cause to be
                 maintained, all Assets in good working order and condition (ordinary wear and tear
                 excepted) (including, without limitation, conducting all inspections and acts of service and
                 repair with at least the level of care and frequency required to comply with (x) manufacturer
                 recommendations or guidelines or (y) customary and generally accepted industry practice
                 for similar assets as the applicable Asset), and Seller shall, and shall cause each of its
                 Subsidiaries to, use reasonable best efforts to (A) maintain books, accounts and records
                 relating to such Assets in accordance with past custom and practice in all material respects,
                 (B) preserve intact the business organizations of Seller and its Subsidiaries, (C) preserve
                 its current relationships with Third Parties, including suppliers, vendors, customers, clients
                 and contractors, in each case to the extent related to the Assets or related to the Business
                 (including with respect to sales of products and volumes of production) and keep available
                 the services of Company Employees who are employed as of the date hereof, consultants
                 and agents of the Selling Entities in connection with the services such persons provide in
                 respect of the Assets and the Business in the ordinary course of business, and (D) comply
                 with all Applicable Laws and Orders applicable to the Assets or the Business and give
                 prompt notice to Buyer of any notice of any material damage or any material Casualty Loss
                 and any notice received or made by Seller of any claim asserting any material tort or
                 violation of Applicable Law or any new Proceeding that (in each case) relates to such
                 Assets or the Business; and

                        (ii)    without limiting the foregoing, Seller will not, and will cause its
                 Subsidiaries not to, do any of the following solely with respect to the Assets or the Business
                 without the prior written consent of Buyer (which consent shall not be unreasonably
                 withheld, delayed or conditioned):

                                 (A)     liquidate, dissolve, recapitalize or otherwise wind up its operations
                                         related to the Assets or of the Business;

                                 (B)     terminate, cancel, materially amend or modify, grant a waiver or
                                         consent with respect to or extend any Material Contract or any
                                         contract identified in Schedule 5.11(a), or enter into any Contract
                                         that would be a Material Contract or a contract identified in
                                         Schedule 5.11(a), in each case other than in the ordinary course of
                                         business consistent with past practice;

                                 (C)     (1) sell, lease, transfer, abandon, permit to lapse, fail to maintain,
                                         exclusively license, assign or otherwise dispose of any Assets,
                                         except for the sale of inventory to a Third Party in the ordinary
                                         course of business consistent with past practice; or (2) effect any
                                         sale (whether by merger, consolidation, acquisition of stock or
                                         assets or otherwise) of the Business;
26699695.1
                                                            57
         167880993
                     Case 20-10010-CSS    Doc 918-1       Filed 06/26/20     Page 64 of 108




                             (D)   disclose or allow to be disclosed to any Third Party any material
                                   confidential information included in the Assets, other than to
                                   employees of the Selling Entities subject to a confidentiality or non-
                                   disclosure covenant protecting against further disclosure thereof;

                             (E)   acquire (by merger, consolidation, acquisition of stock or assets or
                                   otherwise), directly or indirectly, any assets, securities, properties,
                                   interests or businesses for the conduct of the Business, in each case
                                   other than pursuant to existing Contracts or in the ordinary course
                                   of business consistent with past practice;

                             (F)   other than as permitted by Section 7.02(ii)(E), make any material
                                   loans, advances or capital contributions to, or investments in, any
                                   other Person (other than any Subsidiary of Seller) with respect to the
                                   Business, other than advances to employees in the ordinary course
                                   of business consistent with past practice;

                             (G)   subject any of the Assets to any Encumbrances, except for Permitted
                                   Encumbrances;

                             (H)   enter into any agreement or arrangement that materially limits or
                                   otherwise restricts in any respect the conduct of the Business or the
                                   use or saleability of the Assets or that would reasonably be expected
                                   to, after the Closing Date, limit or restrict in any material respect the
                                   Business or Buyer’s use of the Assets;

                             (I)   change its accounting methods, policies or practices, in each case as
                                   they relate to the Assets;

                             (J)   commence, settle or propose to settle any Proceedings that could
                                   reasonably be expected to materially diminish the value of the
                                   Assets or impair title thereto;

                             (K)   other than as required by Applicable Law or by the terms of any
                                   Seller Benefit Plan or Collective Bargaining Agreement as in effect
                                   on the date hereof, (1) hire or promote or terminate the employment
                                   (other than for cause or due to elimination of a position) of any
                                   Company Employee with annual salary in excess of $150,000, (2)
                                   grant or increase any severance, change in control, retention,
                                   termination or similar compensation or benefits to (or amend any
                                   existing severance, change in control, retention, termination or
                                   similar compensation, benefits or arrangement with) any Company
                                   Employee, (3) establish, adopt, materially amend, or terminate any
                                   Collective Bargaining Agreement (other than as contemplated under
                                   this Agreement) or Seller Benefit Plan or (4) grant, pay or increase
                                   the compensation, bonus or other benefits of (or materially amend
                                   any existing compensation, bonus or other benefits) or make a loan

26699695.1
                                                     58
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 65 of 108




                                        to any Company Employee or accelerate the vesting or payment of
                                        any compensation, bonus or other benefit to any Company
                                        Employee;

                                (L)     except as required by Applicable Law, (1) make, revoke or change
                                        any material Tax election with respect to the Assets, (2) settle or
                                        compromise any material Tax liability relating to the Assets, (3)
                                        consent to any extension or waiver of the limitation period
                                        applicable to any material Tax claim or assessment with respect to
                                        the Assets (other than as a result of requesting an extension of time
                                        to file a Tax Return), or (4) amend any material Tax Return relating
                                        to the Assets, in each case, to the extent such action could adversely
                                        affect the Assets or the Business in a Post-Closing Tax Period;

                                (M)     fail to keep in force, cancel or modify any Insurance Policy, except
                                        where replaced with a substantially similar policy;

                                (N)     make any material change in the customary methods of operations
                                        of the Business, including practices and policies relating to
                                        manufacturing, purchasing, inventories, marketing, selling, credit
                                        and pricing;

                                (O)     fail to maintain inventory to and including the Closing Date of a
                                        quality usable and salable in the ordinary course of business and in
                                        sufficient quantities to operate the Business as it is and has been
                                        historically conducted in all material respects taking into account the
                                        then-current level of business;

                                (P)     write down or write up (or fail to write down or write up in
                                        accordance with GAAP consistent with past practice) the value of
                                        any inventories or revalue any of the Assets other than in the
                                        ordinary course of business consistent with past practice and in
                                        accordance with GAAP;

                                (Q)     take any action that could cause any material asset that is an Asset
                                        as of the date hereof to no longer be an Asset as of Closing, except
                                        for the sale of inventory to a Third Party in the ordinary course of
                                        business consistent with past practice; or

                                (R)     agree or commit to do any of the foregoing.

         provided, that the Selling Entities may, in good faith, (A) take any action or omit to take any action
         during any period of suspension of operations related to the coronavirus (COVID-19) pandemic,
         or in connection with the coronavirus (COVID-19) pandemic, as is reasonably necessary to protect
         the health and safety of the Company Employees and other individuals having business dealings
         with the Selling Entities and (B) respond in a commercially reasonable manner to third-party
         supply or service disruptions caused by the coronavirus (COVID-19) pandemic; provided, further,
         that following any such suspension, to the extent that any Selling Entity took any actions pursuant
26699695.1
                                                          59
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 66 of 108




         to the immediately preceding proviso that caused deviations from its business being conducted in
         the ordinary course of business consistent with past practice, such Selling Entity shall resume
         conducting its business in the ordinary course of business consistent with past practice in all
         material respects as soon as is reasonably practicable.

         For purposes of any consent by Buyer under this Section 7.02, (x) such consent may be requested
         by Seller and given by Buyer by email or otherwise in accordance with Section 13.02, and (y)
         Buyer will give or deny consent within five (5) Business Days of the request, provided that in no
         case shall Buyer be deemed to have given consent in the absence of having actually given express
         written consent.

                         Section 7.03 Reasonable Best Efforts. Subject to Section 7.04, the Selling
         Entities, on the one hand, and Buyer, on the other hand, will use reasonable best efforts to take, or
         cause to be taken, all actions, and to do, or cause to be done, and to assist and cooperate with the
         other in doing, all things necessary, proper or advisable to consummate and make effective, in the
         most expeditious manner practicable, the transactions contemplated hereby, including using
         reasonable best efforts to accomplish the following: (a) the taking of all reasonable acts necessary
         to cause the conditions precedent to the other party’s obligations to consummate the Closing set
         forth in Article 9, Article 10 and Article 11 to be satisfied in a timely manner so the Closing may
         occur on July 20, 2020, with July 18, 2020 being deemed to be the Closing Date for all accounting
         purposes, (b) the obtaining, at the earliest practicable date, of all necessary Governmental
         Authorizations and the making of all necessary registrations, declarations and filings (including
         registrations, declarations and filings with Governmental Authorities, if any) and the taking of all
         reasonable steps as may be necessary to avoid any Proceeding by any Governmental Authority,
         and (c) the execution or delivery of any additional instruments necessary to consummate the
         transactions contemplated hereby and to fully carry out the purposes of this Agreement. Nothing
         in this Section 7.03 will require Buyer, the Selling Entities or any of their respective Subsidiaries
         to pay any consideration to any Third Party, to initiate any Proceedings, to incur any obligation or
         to waive any right under this Agreement or to assist any Party in connection with the transactions
         contemplated hereby.

                        Section 7.04    Regulatory Approvals.

                         (a)     Buyer and Seller will (i) make or cause to be made all filings required of
         each of them or any of their respective Affiliates under the HSR Act or other Applicable Laws
         with respect to the transactions contemplated hereby, as and if required, as promptly as practicable
         and, in any event, within ten (10) Business Days after the date of this Agreement in the case of all
         filings required under the HSR Act or any other Antitrust Laws, (ii) comply at the earliest
         practicable date with any request under the HSR Act or other Applicable Laws for additional
         information, documents or other materials received by each of them or any of their respective
         Affiliates from the Federal Trade Commission (the “FTC”), the Antitrust Division of the United
         States Department of Justice (the “Antitrust Division”) or any other Governmental Authority in
         respect of such filings or such transactions, and (iii) cooperate with each other in connection with
         (A) any such filing (including, to the extent practicable and otherwise permitted by Applicable
         Law, providing copies of all such documents to the non-filing parties prior to filing and considering
         in good faith all reasonable additions, deletions or changes suggested in connection therewith),
         (B) resolving any investigation or other inquiry of any of the FTC, the Antitrust Division or other
26699695.1
                                                          60
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 67 of 108




         Governmental Authority under any Applicable Laws with respect to any such filing or any such
         transaction, and (C) updating, transferring, replacing, cancelling or obtaining (1) the Permits and
         Certifications set forth in Schedule 7.04 and (2) applicable registrations with the FDA. Each such
         Party will use commercially reasonable efforts to furnish to each other all information required for
         any application or other filing to be made pursuant to any Applicable Law in connection with the
         transactions contemplated by this Agreement. To the extent permitted under Applicable Law, each
         such Party will promptly inform the other parties of any oral communication with, and provide
         copies of written communications with, any Governmental Authority regarding any such filings
         or any such transaction. To the extent practicable and otherwise permitted by Applicable Law, no
         Party hereto will independently participate in any formal meeting with any Governmental
         Authority in respect of any such filings, investigation, or other inquiry without giving the other
         Parties prior notice of the meeting and, to the extent permitted by such Governmental Authority,
         the opportunity to attend and/or participate. Subject to Applicable Law, the Parties will consult
         and cooperate with one another in connection with any analyses, appearances, presentations,
         memoranda, briefs, arguments, opinions and proposals made or submitted by or on behalf of any
         party relating to Proceedings under the HSR Act or other Applicable Laws. Seller and Buyer may,
         as each deems advisable and necessary, reasonably designate any competitively sensitive material
         provided to the other under this Section 7.04 as “outside counsel only.” Such materials and the
         information contained therein will be given only to the outside legal counsel of the recipient and
         will not be disclosed by such outside counsel to employees, officers or directors of the recipient,
         unless express written permission is obtained in advance from the source of the materials (Seller
         or Buyer, as the case may be).

                         (b)     Buyer understands and agrees that Buyer will use its commercially
         reasonable efforts to take, and will cause its Affiliates to use their respective commercially
         reasonable efforts to take, all actions necessary or appropriate to obtain all Governmental
         Authorizations and to avoid or eliminate each and every impediment under any Applicable Law
         or otherwise so as to enable the consummation of the transactions contemplated by this Agreement
         and the other Transaction Documents to occur as soon as possible (and in any event prior to the
         Outside Date), including by using commercially reasonable efforts to (i) defend any Proceeding
         (including by appeal if necessary) that challenges any of the transactions contemplated by this
         Agreement or which would otherwise prohibit, materially delay or materially impair the
         consummation of the transactions contemplated by this Agreement or the other Transaction
         Documents, and (ii) seek to have lifted, vacated or reversed any Order entered by any
         Governmental Authority with respect to this Agreement or the other Transaction Documents or
         the transactions contemplated hereby or thereby. Notwithstanding anything in this Agreement to
         the contrary, neither Buyer nor any of its Affiliates will be required to (or required to commit to),
         and without the prior written consent of Buyer, no Selling Entity will (and no Selling Entity will
         commit to): (x) (A) enter into any settlement, undertaking, consent decree, stipulation or agreement
         with or required by any Governmental Authority in connection with the transactions contemplated
         hereby; (B) propose, negotiate, commit to or effect, by consent decree, hold separate order or
         otherwise, the sale, divestiture or disposition of businesses, product lines or assets, including the
         assets of Buyer or any of its Affiliates or the Assets; (C) terminate existing relationships,
         contractual rights or obligations of Buyer or its Affiliates, or any contractual rights or obligations
         that constitute or otherwise relate to any Asset; and (D) otherwise take or commit to take actions
         that after the Closing would limit Buyer’s or its Affiliates’ freedom of action with respect to, or its
         ability to retain or exercise rights of ownership or control with respect to, one or more of the
26699695.1
                                                           61
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 68 of 108




         businesses, product lines or assets of Buyer or its Affiliates (including the Assets), in each case in
         this clause (x), including to the extent required or proposed by any Governmental Authority in
         connection with the transactions contemplated hereby; or (y) refrain from taking any action
         (including the acquisition by it or any of its Affiliates of any interest in any Person) if such action
         would make it more likely that there would arise any impediments under any Applicable Law that
         may be asserted by any Governmental Authority to the consummation of the transactions
         contemplated by this Agreement or the other Transaction Documents as promptly as reasonably
         practicable or that would result in any delay of the Closing.

                        Section 7.05    Bankruptcy Court Approval.

                         (a)     The Selling Entities and Buyer each acknowledge that this Agreement and
         the sale of the Assets to Buyer and the assumption of the Assumed Liabilities by Buyer are subject
         to Bankruptcy Court approval pursuant to the Sale Order. Buyer acknowledges that (i) to obtain
         such approval, the Selling Entities must demonstrate that they have taken reasonable steps to obtain
         the highest and otherwise best offer possible for the Assets, consistent with, and subject to, the
         Bidding Procedures and the Bidding Procedures Order, and that such demonstration will include
         giving notice of the transactions contemplated by this Agreement to creditors and other interested
         parties as ordered by the Bankruptcy Court, and (ii) Buyer must provide adequate assurance of
         future performance as required under the Bankruptcy Code with respect to each Assigned Contract.

                        (b)     Buyer agrees that it will promptly take such actions as are reasonably
         requested by the Selling Entities to assist in obtaining entry of the Sale Order and a finding of
         adequate assurance of future performance by Buyer of the Assigned Contracts, including
         furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
         the purposes, among others, of providing necessary assurances of performance by Buyer under
         this Agreement and demonstrating that Buyer is a “good faith” purchaser under section 363(m) of
         the Bankruptcy Code.

                         (c)    Seller will give Buyer reasonable advance notice and proposed drafts of all
         pleadings, motions, Orders, notices, other papers, hearings, and other Proceedings related to this
         Agreement and the transactions contemplated hereby, will provide Buyer and its counsel with a
         reasonable opportunity to review such papers prior to filing with the Bankruptcy Court unless such
         advance notice is impossible or impracticable under the circumstances, in which case the Selling
         Entities will deliver copies of such papers substantially simultaneously with the filing with the
         Bankruptcy Court, and will consider in good faith any and all comments of Buyer or of its counsel
         to such drafts.

                         Section 7.06 Alternative Proposals. The Selling Entities shall not (and shall cause
         each of their respective Affiliates and Representatives to not), directly or indirectly: (i) solicit,
         encourage, authorize, recommend, propose or initiate any other proposals or offers from any
         Person (A) relating to any direct or indirect acquisition or purchase of all or any portion of the
         capital stock or other equity or ownership interest of any Company, or any portion of the Assets,
         other than sales of inventory to any Person other than Buyer (or Buyer’s assignee or designee) in
         the ordinary course of business, (B) to enter into any merger, consolidation or other business
         combination relating to any of their respective Subsidiaries, or (C) to enter into a recapitalization,
         reorganization or any other extraordinary business transaction involving or otherwise relating to
26699695.1
                                                           62
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 69 of 108




         the Business or any of the Assets (any such proposal or offer, an “Alternative Offer”); (ii)
         knowingly participate in any discussions, negotiations or other communications regarding, or
         furnish to any other Person any information with respect to, or otherwise cooperate in any way
         with, assist or participate in, facilitate or encourage any effort or attempt by any other Person to
         seek to do any of the foregoing, or (iii) participate in any discussions, negotiations or other
         communications regarding, or furnish to any other Person any information in connection with, any
         Alternative Offer, in each case, other than with the Next-Highest Bidders (as defined in the Bidding
         Procedures). Each Selling Entity shall immediately cease and cause to be terminated all existing
         discussions, conversations, negotiations and other communications with any Persons conducted
         prior to the date hereof with respect to any of the foregoing, other than with the Next-Highest
         Bidders (as defined in the Bidding Procedures).

                        Section 7.07    Buyer Efforts to Obtain Financing.

                          (a)    From and after the date hereof, Buyer shall use its commercially reasonable
         efforts to take, or cause to be taken, all actions that are necessary, proper, advisable to obtain the
         Debt Financing on the terms and conditions described in the Debt Commitment Letter or any
         alternative financing documents in the event the Debt Commitment Letter is terminated prior to
         Closing.

                          (b)    Without limiting the foregoing, Buyer shall use commercially reasonable
         efforts to (i) negotiate and enter into definitive agreements with respect to the Debt Financing
         contemplated by the Debt Commitment Letter on the terms and conditions (including any flex
         provisions) contained in the Debt Commitment Letter; (ii) satisfy (or obtain a waiver thereof with
         regard to) all conditions applicable to the funding of the Debt Financing that are within Buyer’s
         control; (iii) assuming that all conditions to the Debt Commitment Letter are satisfied or waived
         by the Debt Financing Sources, consummate the Debt Financing at or prior to the Closing, in any
         case, subject to the terms and conditions of the Debt Commitment Letter; and (iv) enforce its rights
         under the Debt Commitment Letter to draw upon and consummate the Debt Financing, subject to
         the terms and conditions of the Debt Commitment Letter. Buyer shall keep Seller reasonably
         informed on a reasonably current basis and in reasonable detail with respect to all material activity
         concerning the status of its efforts to arrange the Debt Financing contemplated by the Debt
         Commitment Letter and shall give Seller notice of any material adverse change with respect to the
         Debt Financing as promptly as practicable.

                        Section 7.08    Cooperation with Financing.

                        (a)      Prior to the Closing, the Selling Entities shall use commercially reasonable
         efforts to provide to Buyer all customary cooperation that is reasonably requested by Buyer in
         connection with the Debt Financing, including: (i) assisting with the preparation and delivery of
         the Marketing Material; (ii) facilitating the pledging of collateral on the Assets, provided that no
         pledge shall be effective until the Closing; (iii) delivery to Buyer and its Debt Financing Sources
         of Required Information and other deliverables, in each case, as promptly as reasonably practicable
         following Buyer’s request therefor; (iv) assisting in the negotiation of definitive financing
         documents, including guarantee and collateral documents, and customary closing certificates as
         may be required by the Debt Financing Sources; (v) taking such actions as are reasonably requested
         by Buyer to facilitate the satisfaction on a timely basis of all conditions precedent to obtaining the
26699695.1
                                                          63
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 70 of 108




         Debt Financing that are within the Seller’s control; and (vi) providing, no later than three (3)
         Business Days prior to the Closing Date, all documentation and other information about the Selling
         Entities required under applicable “know your customer” and anti-money laundering rules and
         regulations, including the Patriot Act, that in each case has been requested in writing by Buyer at
         least ten (10) Business Days prior to the Closing Date; provided, however, that nothing in this
         Agreement shall require such cooperation to the extent it would interfere unreasonably with the
         business or operations of the Selling Entities; and provided, further, that notwithstanding anything
         in this Agreement to the contrary, the Selling Entities shall not (A) be required to incur or pay any
         costs or expenses related to the cooperation provided pursuant to this Section 7.08 or pay any fees
         (including commitment or other similar fees) or to give any indemnities or incur any liabilities
         prior to the Closing, (B) have any liability or obligation under any loan agreement, debt security
         or any related document or any other agreement or document related to the Debt Financing, (C) be
         required to provide access to or disclose information where such access or disclosure would (or
         would be reasonably expected to) jeopardize the attorney-client privilege or contravene any
         Applicable Law or violate any Contract, agreement or confidentiality obligation binding on the
         Selling Entities or their Affiliates, (D) take any action in respect of the Debt Financing to the extent
         that such action would cause any condition to Closing to fail to be satisfied by the Outside Date or
         otherwise result in a breach of this Agreement by any of the Selling Entities or their Affiliates, (E)
         subject any of the Selling Entities or their Subsidiaries, or any of its or their respective directors,
         managers, officers or employees to any actual or potential personal liability, (F) waive or amend
         any terms of this Agreement or any other Contract to which any Selling Entity is a party, (G) take
         any action that would subject it to actual or potential Liability, to bear any cost or expense or to
         make any other payment or agree to provide any indemnity in connection with the Debt Financing,
         the definitive documents related to the Debt Financing or any information utilized in connection
         therewith or (H) be required to execute any document, certificate or instrument, or make any
         representation or warranty, in connection with the Debt Financing, except for customary
         authorization letters and any such document, certificate or instrument that is conditioned upon, and
         not effective until, the consummation of the Closing.

                        (b)     Notwithstanding any other provision set forth herein or in any other
         agreement between the Selling Entities and Buyer (or, in each case, their Affiliates), the Selling
         Entities and their Affiliates shall be deemed to have complied with their obligations under this
         Section 7.08 for all purposes of this Agreement unless the applicable Debt Financing has not been
         obtained primarily as a result of the Selling Entities’ or any of their Affiliates’ intentional and
         material breach of their obligations under this Section 7.08.

                          (c)    Notwithstanding any other provision set forth herein or in any other
         agreement between the Selling Entities and Buyer (or, in each case, their Affiliates), the Selling
         Entities agree that Buyer may share non-public or confidential information regarding the Assets
         and the Assumed Liabilities with the Debt Financing Sources, and that Buyer, its Affiliates and
         such Debt Financing Sources may share such information with potential financing sources in
         connection with any Marketing Efforts (including any syndication) in connection with the Debt
         Financing, provided that all such recipients are subject to confidentiality obligations at least as
         restrictive as those applicable to Buyer under this Agreement and the Confidentiality Agreement.

                          Section 7.09 Damage or Destruction. Until the Closing, the Assets shall remain
         at the risk of the Selling Entities. In the event of any material damage to or destruction of any of
26699695.1
                                                           64
         167880993
                     Case 20-10010-CSS          Doc 918-1     Filed 06/26/20    Page 71 of 108




         the Assets after the date hereof and prior to the Closing (in any such case, a “Damage or
         Destruction Loss”), Seller shall give prompt written notice thereof to Buyer. If any such Damage
         or Destruction Loss is covered by insurance policies and, if such damage or destruction is to a
         facility, is not repaired or replaced by a similar facility in reasonable proximity to any former
         facility, all right and claim of the Selling Entities to any proceeds of insurance for such Damage
         or Destruction Loss shall be assigned and (if previously received by the Selling Entities and not
         used prior to the Closing Date to repair any damage or destruction) paid to Buyer at Closing in
         accordance with Section 2.01(b)(xiii).

                         Section 7.10 Additional Selling Entities. If, at any time after the date of this
         Agreement either Party discovers that any of the rights, interests, properties, or other assets
         constituting the Assets is owned by a Subsidiary of Seller who is not a Selling Entity, Seller shall
         promptly cause such Subsidiary to become a Selling Entity hereunder as if an original party hereto,
         to deliver to Buyer a joinder in form and substance reasonably acceptable to Buyer and, subject to
         Section 2.06, to promptly transfer (or cause to be transferred) such assets (including any payment
         or other benefit received by such Subsidiary following the Closing Date in respect of such asset)
         to Buyer. Prior to any such transfer, the applicable Subsidiary of Seller possessing any such asset
         (and any such associated benefit received following the Closing Date) will hold it in trust for the
         benefit of Buyer, in each case at no additional cost to Buyer.

                         Section 7.11 Public Announcements; Filings. No Party nor any of its Affiliates
         shall make any public announcement or issue any press release or make any filings at any time
         concerning this Agreement or any Transaction Document or any of the transactions contemplated
         hereby or thereby, without the prior written approval of, in the case of Buyer, Seller, and in the
         case of any Selling Entity, Buyer, in each case not to be unreasonably withheld, delayed or
         conditioned. Notwithstanding the immediately preceding sentence, in the event any Party
         reasonably determines, on advice of counsel, that any such filing is required by the Bankruptcy
         Court or otherwise under Applicable Law, such Party shall give, in the case of Buyer, Seller, and
         in the case of any Selling Entity, Buyer, advance written notice of, and a meaningful opportunity
         (as practicable under the circumstances) to review and comment on, the proposed form and
         substance of any such filing, but prior written approval shall not be required. The Party whose
         proposed filing is the subject of review shall consider carefully and in good faith all comments
         timely received from Buyer, in the case of a Selling Entity, and Seller, in the case of Buyer.

                       Section 7.12 Collective Bargaining Agreements. The Selling Entities shall use
         commercially reasonable efforts to participate in coordination with Buyer in its negotiations with
         any union with respect to any of the Collective Bargaining Agreements.

                                                ARTICLE 8
                                         ADDITIONAL AGREEMENTS

                        Section 8.01   Taxes.

                         (a)     Transfer Taxes. Buyer and Seller shall each be responsible for one half of
         all documentary, stamp, transfer (including real property transfer), motor vehicle registration,
         sales, use, value added, excise and other similar non-income Taxes and all filing and recording
         fees (and any interest, penalties and additions with respect to such Taxes and fees) arising from or

26699695.1
                                                         65
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 72 of 108




         relating to the consummation of the transactions contemplated by this Agreement (collectively,
         “Transfer Taxes”), regardless of the party on whom Liability is imposed under the provisions of
         the Applicable Laws relating to such Transfer Taxes. Seller and Buyer will consult and cooperate
         on a reasonable basis in preparing and timely filing all Tax Returns with respect to any Transfer
         Taxes and will cooperate on a reasonable basis and otherwise take commercially reasonable efforts
         to obtain any available exemptions from or reductions in such Transfer Taxes.

                        (b)     Straddle Periods. In the case of any Straddle Period, (i) all Property Taxes
         for any such period shall be apportioned between the Pre-Closing Tax Period and the Post-Closing
         Tax Period on a per diem basis and (ii) all other Taxes shall be apportioned between the Pre-
         Closing Tax Period and the Post-Closing Tax Period as if the Pre-Closing Tax Period ended at the
         close of business on the Closing Date.

                        (c)      Cooperation. Buyer and its Affiliates, and Seller and its Affiliates will
         cooperate on a reasonable basis with each other regarding Tax matters governed by this Agreement
         and will make available to the other as reasonably requested all information, records and
         documents relating to Taxes governed by this Agreement and the filing of Tax Returns until the
         expiration of the applicable statute of limitations or extension thereof or the conclusion of all
         audits, appeals or litigation with respect to such Taxes.

                         (d)    Bulk Sales. All matters relating to bulk sales and transfers shall be as set
         forth in the Sale Order.

                        Section 8.02    Allocation of Purchase Price.

                        (a)     The Purchase Price (plus any Assumed Liabilities and any other amounts
         required to be taken into account under the Code) shall be allocated among the Assets in
         accordance with section 1060 of the Code and the Treasury Regulations promulgated thereunder
         (and any similar provision of state, local or non-U.S. law, as appropriate) (the “Allocation”). The
         Allocation shall be delivered by Buyer to Seller within sixty (60) days after the Closing Date.

                       (b)    Seller and Buyer will file (and will cause their respective Affiliates to file)
         Tax Returns (including Internal Revenue Service Form 8594) consistent with the Allocation.

                        Section 8.03    Assigned Contracts; Adequate Assurance and Performance.

                         (a)    With respect to each Assigned Contract, Buyer will deliver within seventy-
         two (72) hours of approval of this Agreement by the Bankruptcy Court information it reasonably
         believes to be sufficient to demonstrate Buyer’s adequate assurance of the future performance by
         Buyer of each such Assigned Contract as required under section 365 of the Bankruptcy Code,
         which information Seller or if applicable, Seller’s Subsidiaries, will be permitted to disseminate to
         any Third Party that is a party to any 365 Contract, in each case on a confidential basis. In the
         event that the Bankruptcy Court determines by Final Order that Buyer cannot demonstrate
         adequate assurance of future performance with respect to an Assigned Contract, at Buyer’s
         election, such Assigned Contract shall become an Excluded Contract.



26699695.1
                                                          66
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 73 of 108




                         (b)   From and after Closing, Buyer will pay, perform or satisfy the Assumed
         Liabilities from time to time and as such Assumed Liabilities become due and payable or are
         required to be performed or satisfied in accordance with their respective terms.

                          (c)     Without limiting the provisions of Section 8.03(a), Buyer acknowledges
         that, neither Seller nor any Subsidiary of Seller will have any duty to maintain any bonds, letters
         of credit, guarantees, cash deposits or insurance to secure performance or payment under any
         Assigned Contracts (collectively, “Seller Credit Obligations”) after the Closing or otherwise with
         respect to the Business. On or before the Closing, Buyer will use commercially reasonable efforts
         to obtain from the creditor or other counterparty (or, in the case of letters of credit, bonds or other
         similar Seller Credit Obligations, the issuing bank (or similar entity) thereof) a full release (in a
         form and substance reasonably satisfactory to Seller) of all parties liable, directly or indirectly, for
         reimbursement to the creditor or issuing bank (or similar entity), as applicable, or fulfillment of
         other obligations to a counterparty or issuing bank (or similar entity), as applicable, under the
         Seller Credit Obligations (including any lenders or other financing parties participating in such
         letters of credit, bonds or similar Seller Credit Obligations); provided, that obtaining such releases
         shall not be a condition to the Closing.

                        Section 8.04     Employee Matters.

                         (a)    Transferred Employees. Prior to but effective upon the Closing, Buyer will
         offer employment to each of the Company Employees except for those Company Employees set
         forth on Schedule 8.04(a), on employment terms that are substantially similar to the employment
         terms offered to such Company Employees as of the Closing Date, as such schedules may be
         updated by Buyer prior to the Closing. Such individuals who accept such offers by the Closing
         Date and who actually commence employment with Buyer or one of its Affiliates are hereinafter
         referred to as the “Transferred Employees.”

                          (b)    No Obligations. No provision in this Section 8.04 or otherwise in this
         Agreement, whether express or implied, will (i) create any third-party beneficiary or other rights
         in any current or former employee of any Selling Entity (including any Company Employee or any
         beneficiary or dependent thereof), any other participant in any Seller Benefit Plan or any other
         Person; (ii) create any rights to employment or continued employment with Seller, Buyer or any
         of their respective Subsidiaries or Affiliates or in any way limit the ability of Seller, Buyer or any
         of their respective Subsidiaries or Affiliates to terminate the employment of any individual at any
         time and for any reason or for no reason, except as otherwise prohibited by Applicable Law; or
         (iii) constitute or be deemed to constitute an amendment to any Seller Benefit Plan or any other
         employee benefit plan, program, policy, agreement or arrangement sponsored or maintained by
         Seller, Buyer or any of their respective Subsidiaries or Affiliates.

                         (c)     Accrued Wages and Paid Time Off. To the extent not required by Applicable
         Law to be paid by a Selling Entity to the Transferred Employees upon termination of employment
         or otherwise limited by Applicable Law, Buyer shall assume and recognize the Assumed
         Liabilities with respect to each Transferred Employee any accrued but unused PTO for periods
         prior to the Closing Date, in each case only to the extent set forth on Disclosure Schedule 5.22(a),
         and shall seek the consent of such Transferred Employees if required by Applicable Law. Each
         Selling Entity shall as soon as administratively practicable following the Closing Date, but in no
26699695.1
                                                           67
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 74 of 108




         event later than the date required by Applicable Law, pay each Transferred Employee all earned
         but unpaid salary, wages, short-term incentives and, to the extent required by Applicable Law,
         accrued but unused PTO as of the Closing Date.

                        Section 8.05    Post-Closing Books and Records.

                          (a)     Until the earlier of the closure of the Bankruptcy Cases and two (2) years
         after the Closing Date, (i) Buyer will use commercially reasonable efforts not to dispose of or
         destroy any of the Records received by Buyer as Assets and (ii) Buyer will allow such Selling
         Entity (including, for clarity, any trust established under a chapter 11 plan of such Selling Entity
         or any other successors of such Selling Entity) and any of its respective directors, managers
         officers, employees, counsel, Representatives, accountants and auditors reasonable access during
         normal business hours, upon reasonable advance notice, to any Records included in the Assets for
         purposes relating to the Bankruptcy Cases, the wind-down of the operations of such Selling Entity
         or any such trusts or successors and such Selling Entity (including any such trust or successors)
         and such directors, managers, officers, employees, counsel, Representatives, accountants and
         auditors will have the right to make copies of any such Records for such purposes (at its sole cost
         and expense). Until the liquidation and winding up of each Selling Entity’s estate, such Selling
         Entity may keep a copy of the Records. Until the earlier of the liquidation and winding up of each
         Selling Entity’s estate and seven (7) years after the Closing Date, each Selling Entity will use
         commercially reasonable efforts not to dispose of or destroy any copies of the Records within its
         possession or control and, upon written request by Buyer, shall promptly transfer such copies to
         Buyer pursuant to Section 2.08. Except as required by Applicable Laws or to the extent required
         to enforce its rights with respect to the Excluded Liabilities, from and after the Closing, the Selling
         Entities will treat both the Records and any Excluded Records as Confidential Business
         Information (it being understood and agreed that the Selling Entities may use the Records and the
         Excluded Records to the extent necessary for compliance with its obligations and enforcement of
         its rights hereunder.

                        (b)     Until the earlier of the liquidation and winding up of each Selling Entity’s
         estate and ten (10) years after the Closing Date, each Selling Entity will use commercially
         reasonable efforts not to dispose of or destroy any copies of the Records within its possession or
         control and, upon written request by Buyer, shall promptly transfer such copies to Buyer pursuant
         to Section 2.08.

                        Section 8.06    Intellectual Property Licenses.

                        (a)     Each Selling Entity agrees that, from and after the Closing, except as
         expressly permitted or otherwise provided pursuant to this Section 8.06(a) (including for the
         avoidance of doubt, all subparts thereof) it shall and shall cause each of its Subsidiaries to cease
         use of all Owned Intellectual Property and all Licensed Intellectual Property. Without limiting the
         foregoing, as soon as practicable after Closing, but in no event longer than three (3) months after
         the Closing Date, Seller shall, and shall cause each of its Subsidiaries to, (i) take all action
         necessary to change the name of all such entities that includes a Restricted Name to a name that is
         not confusingly similar to any Restricted Name, (ii) take all actions and execute all documents as
         may be necessary to evidence any such name changes, (iii) cease and discontinue all uses of the
         Restricted Names except as otherwise provided in this Section 8.06(a) (including for the avoidance
26699695.1
                                                           68
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 75 of 108




         of doubt, all subparts thereof), and (iv) eliminate the Restricted Names from, revise, or otherwise
         permanently obscure the Restricted Names on any signage or other public-facing materials
         (including any publicly distributable documents and other digital or physical public-facing
         materials bearing such Restricted Names) owned or controlled by Seller or any of its Subsidiaries,
         except as otherwise provided in this Section 8.06(a) (including for the avoidance of doubt, all
         subparts thereof).

                         (b)     Effective as of the Closing, Buyer, on behalf of itself and its Affiliates,
         hereby grants to Seller and its Subsidiaries non-exclusive, irrevocable, worldwide, fully
         transferrable, fully sublicensable (through multiple tiers of sublicensees), royalty-free, fully paid-
         up right and license to use any and all Intellectual Property included in the Assets (other than any
         Trademarks) following the Closing solely in connection with the Excluded Assets and solely to
         the extent and in the same manner in which such Intellectual Property was used by Seller or any
         of its Subsidiaries in connection with such Excluded Assets as of the Closing.

                         (c)     Effective as of the Closing, Buyer, on behalf of itself and its Affiliates,
         hereby grants to Seller and its Subsidiaries a non-exclusive, irrevocable, worldwide, fully
         transferrable, fully sublicensable (through multiple tiers of sublicensees), royalty-free, fully paid-
         up right and license to use any and all Trademarks included in the Assets and rights to use the
         Borden Marks (the “Transferred Trademark Rights”) for a period beginning on the Closing
         Date and ending eighteen (18) months following the Closing Date (the “Transition Date”) solely
         in connection with the operation of the Excluded Assets relating to the respective businesses of
         Seller and its Subsidiaries, including as part of the corporate names of Seller and its Subsidiaries
         to the extent incorporating such Transferred Trademark Rights as of the Closing.

                         (d)     Notwithstanding anything in this Agreement to the contrary, following the
         Transition Date, (i) with respect to any inventories of products bearing any of the Transferred
         Trademark Rights as of the Transition Date, Seller and its Subsidiaries shall be permitted to sell
         such inventories of products until the expiration of their applicable shelf lives and (ii) Seller and
         its Subsidiaries shall be permitted to continue to use in perpetuity any and all documents, vehicles,
         signage, equipment and other assets and materials amongst the Excluded Assets bearing the
         Transferred Trademark Rights that exist as of the Transition Date so long as all references to the
         Transferred Trademark Rights are deleted, struck over, stickered over, or otherwise removed or
         covered therefrom. Seller, on behalf of itself and its Subsidiaries, acknowledges and agrees that
         any and all use by Seller and its Subsidiaries of the Transferred Trademark Rights, and all goodwill
         associated therewith, shall at all times inure to the sole benefit of Buyer.

                         (e)      Seller, on behalf of itself and its Subsidiaries, acknowledges and agrees that
         (i) any and all uses of the Transferred Trademark Rights by Seller and its Subsidiaries pursuant to
         this Agreement shall be in a manner and form substantially similar to the use of such Transferred
         Trademark Rights as of immediately prior to the Closing, (ii) Seller and its Subsidiaries shall
         maintain quality control standards in respect of their use of the Transferred Trademark Rights
         substantially consistent with that maintained by Seller and its Subsidiaries in respect of the
         Business immediately prior to the Closing, and (iii) Seller and its Subsidiaries shall manufacture,
         market and sell inventory of products bearing the Transferred Trademark Rights in accordance
         with all Applicable Laws.

26699695.1
                                                           69
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 76 of 108




                        (f)     Notwithstanding anything in this Agreement to the contrary, nothing in this
         Agreement shall be construed as preventing, restricting or otherwise limiting Seller or any of its
         Subsidiaries or their respective successors or assigns from (i) stating the historical relationship
         between Seller and its Subsidiaries, on the one hand, and Buyer, on the other hand, with respect to
         the Business and the Transferred Trademark Rights for informational purposes, (ii) describing the
         transaction contemplated by this Agreement as a factual matter, or (iii) making any use of any of
         the Transferred Trademark Rights that would constitute “fair use” under Applicable Law.

                          Section 8.07 Title Matters. The Selling Entities will deliver, or cause to be
         delivered, to Buyer, at or prior to the Closing all copies of existing surveys, legal descriptions and
         title policies relating to any Real Property Interests, in each case, to the extent in any Selling
         Entities’ possession or control. The Selling Entities will also deliver, or cause to be delivered, to
         Buyer at or prior to Closing such bills of sale, deeds and other customary instruments of
         conveyance and transfer with regard to Acquired Owned Real Property in form and substance
         reasonably satisfactory to Buyer, as Buyer may reasonably request in order to vest in Buyer all of
         the applicable Selling Entity’s right, title and interests in, to or under any or all Real Property
         Interests, in accordance with the terms of this Agreement.

                         Section 8.08 Permit Matters. Seller will use reasonable best efforts to provide
         notice of the transactions contemplated herein to the permitting authority for each Permit and
         Certification of Seller or any of its Subsidiaries related to the Business or the ownership, operation
         or use of the Assets as historically owned, operated, or used (in all cases, other than those Permits
         that are not material to the operation of the Assets) at Closing and the intent to transfer each such
         Permit and Certification to Buyer as of the Closing.

                         Section 8.09 Insurance Access. Following the Closing Date, with respect to any
         actions, inactions, events, omissions, conditions, facts, circumstances, losses, damages and
         Liabilities which occurred or are alleged to have occurred, or were incurred or claimed to have
         been incurred, with respect to the Assets or the Assumed Liabilities prior to the Closing Date,
         Seller will provide Buyer with access to, and Buyer may, upon prior written notice to Seller, make
         claims under Seller’s and its Subsidiaries’ non-transferable third-party insurance policies
         (excluding any self-insurance policies or programs, or any insurance policies or programs that are
         substantially similar in effect to self-insurance) that are “occurrence based” insurance policies in
         place immediately prior to the Closing (each such policy, an “Available Insurance Policy”);
         provided that such access to, and the right to make claims under, such insurance policies, shall be
         subject to the terms and conditions of such insurance policies, including any restrictions on
         coverage or scope, any deductibles, retentions or self-insurance provision, and any fees, costs, or
         other expenses, and shall be subject to the following additional conditions:

                          (a)     In the event that Available Insurance Policy does not permit Buyer access
         thereto, or the right to make a claim thereunder, Seller shall make the applicable claim on Buyer’s
         behalf, and pay over any recovery to Buyer, under such Available Insurance Policy as completed
         by this Section 8.09;

                        (b)      Any recovery under any Available Insurance Policy shall be net of all
         premium increases, fees and expenses, in each case to the extent documented, reasonably incurred
         by Seller or any of its Subsidiaries and resulting from any access to, or any claims made by Buyer
26699695.1
                                                          70
         167880993
                     Case 20-10010-CSS           Doc 918-1      Filed 06/26/20    Page 77 of 108




         or any of its Affiliates under, any Available Insurance Policy, including any reasonable legal fees
         and allocated claims, expenses or claim handling fees, whether such claims are made by Buyer, its
         Affiliates or its or their respective Representatives;

                        (c)     Claims made by Buyer pursuant to this Section 8.09 will be subject to (and
         recovery thereon will be reduced by the amount of) any applicable deductibles, retentions, or self-
         insurance provisions under the Available Insurance Policies. With respect to any deductibles,
         retentions or self-insurance provisions described in the immediately preceding sentence that
         require a payment by Seller or any of its Subsidiaries, Buyer shall reimburse Seller or such
         Subsidiary for such payment; and

                        (d)     Without limiting Buyer’s right to make claims directly against the
         applicable insurance policies, in no event shall any Selling Entity be required to provide Buyer
         access under this Section 8.09 after such entity’s Bankruptcy Case has been closed.

                         Section 8.10 Confidentiality. From and after the Closing, Seller agrees that it will,
         and will cause its Affiliates and its and their respective Representatives to, keep confidential all
         information relating to the Business, the Assets and the Assumed Liabilities (the “Confidential
         Business Information”), and that it will, and will cause its Affiliates and its and their respective
         Representatives to, not use or disclose any Confidential Business Information to any Person,
         except with the specific prior written consent of Buyer, which may be withheld for any reason or
         no reason. For purpose of this Section 8.10, Confidential Business Information shall not include
         information that (i) is publicly available as of the date hereof, (ii) later becomes known to the
         public generally through no fault of Seller or its Affiliates, (iii) is independently developed by
         Seller or its Affiliate without reference to or reliance on any information referenced hereunder or
         (iv) is required to be disclosed by law or the order of any Governmental Authority under color of
         law, provided, that prior to any such disclosure by the applicable Party under this clause (iv), Seller
         shall give prior written notice thereof to Buyer and provide Buyer with the opportunity to contest
         that disclosure (in either case to the extent allowable by the applicable law or order).

                 Section 8.11     Disclaimers.

                        (a)     General Disclaimer. To the extent required by Applicable Laws to be
         operative, the disclaimers of certain warranties contained in this Section 8.11 are “conspicuous
         disclaimers” for purposes of any Applicable Laws.

                   (b)  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
         SELLER EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS (AS
         MODIFIED OR QUALIFIED BY THE SCHEDULES HERETO (INCLUDING THE
         DISCLOSURE SCHEDULES) OR OTHERWISE AS PROVIDED HEREIN), (I) NONE OF
         SELLER, ANY SUBSIDIARY OF SELLER NOR ANY OTHER PERSON MAKES ANY
         REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED OR
         OTHERWISE, WITH RESPECT TO, OR IN RELATION TO, ANY OF THE ASSETS OR
         THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND BUYER
         EXPRESSLY WAIVES AND ACKNOWLEDGES THAT NONE OF SELLER, ANY
         SUBSIDIARY OF SELLER NOR ANY OTHER PERSON MAKES ANY SUCH
         WARRANTY OR REPRESENTATION, AND BUYER IS NOT RELYING ON ANY SUCH
26699695.1
                                                           71
         167880993
                     Case 20-10010-CSS   Doc 918-1    Filed 06/26/20   Page 78 of 108




         WARRANTY OR REPRESENTATION, (II) SELLER, ON BEHALF OF ITSELF AND ITS
         SUBSIDIARIES, EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
         FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
         MADE OR COMMUNICATED (ORALLY, IN WRITING OR OTHERWISE) TO BUYER
         OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
         REPRESENTATIVES (INCLUDING ANY STATEMENT, OPINION, INFORMATION,
         PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY
         OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE
         OR ADVISOR OF EACH SELLER OR ANY OF ITS RESPECTIVE AFFILIATES) AND
         (III) ALL PROPERTIES INCLUDED IN THE ASSETS WILL BE CONVEYED BY
         SELLER OR ITS APPLICABLE SUBSIDIARIES AND ACCEPTED BY BUYER
         PRECISELY AND ONLY AS IS, WHERE IS, AND WITH ALL DEFECTS AND FAULTS
         WITHOUT RECOURSE AND WITHOUT WARRANTY (INCLUDING WITHOUT ANY
         WARRANTY OF TITLE, EXCEPT AS MAY BE EXPRESSLY PROVIDED IN ANY
         SPECIAL WARRANTY DEED OR OTHER CONVEYANCE DOCUMENT), IN EACH
         CASE OTHER THAN IN THE EVENT OF FRAUD.

                      (c)  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
         SELLER EXPRESSLY SET FORTH IN ARTICLE 5 OF THIS AGREEMENT (AS
         MODIFIED OR QUALIFIED BY THE SCHEDULES HERETO (INCLUDING THE
         DISCLOSURE SCHEDULES) OR AS OTHERWISE PROVIDED HEREIN), BUYER
         ACKNOWLEDGES AND AGREES THAT SELLER AND SELLER’S SUBSIDIARIES
         ARE CONVEYING THE ASSETS WITHOUT REPRESENTATION OR WARRANTY,
         EITHER EXPRESS OR IMPLIED AT COMMON LAW, BY STATUTE, OR
         OTHERWISE (ALL OF WHICH SELLER HEREBY DISCLAIMS), RELATING TO (I)
         TITLE, (II) THE MERCHANTABILITY, DESIGN, OR QUALITY OF ASSETS, (III) THE
         FITNESS OF THE ASSETS FOR ANY PARTICULAR PURPOSE, (IV) THE ABSENCE
         OF PATENT, LATENT OR REDHIBITORY VICES OR DEFECTS, (V) THE
         ENVIRONMENTAL OR PHYSICAL CONDITION OF THE ASSETS (SURFACE AND
         SUBSURFACE), (VI) COMPLIANCE WITH APPLICABLE LAWS, (VII) THE
         CONTENTS, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM
         OR MANAGEMENT PRESENTATION, (VIII) ANY ESTIMATES OF THE VALUE OF
         THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (IX)
         CONTRACTUAL, ECONOMIC, FINANCIAL INFORMATION AND/OR OTHER DATA
         AND ANY RELATED ESTIMATIONS OR PROJECTIONS MADE IN SALE
         PRESENTATIONS OR MARKETING MATERIALS, (X) CONTINUED FINANCIAL
         VIABILITY, INCLUDING PRESENT OR FUTURE VALUE OR ANTICIPATED
         INCOME OR PROFITS, (XI) THE CONTENT, CHARACTER OR NATURE OF ANY
         INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
         STATEMENTS PREPARED BY THIRD PARTIES, (XII) ANY OTHER MATERIALS OR
         INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
         COMMUNICATED TO BUYER OR ITS AFFILIATES, OR ITS OR THEIR
         EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
         CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
         AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO,
         (XIII) ANY IMPLIED WARRANTY OF FREEDOM FROM INTELLECTUAL
         PROPERTY INFRINGEMENT, MISAPPROPRIATION OR OTHER VIOATION OR
26699695.1
                                                 72
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 79 of 108




         (XIV) ANY OTHER MATTER WHATSOEVER (INCLUDING THE ACCURACY OR
         COMPLETENESS OF ANY INFORMATION PROVIDED TO BUYER), IT BEING
         EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER WILL
         BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS,
         CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
         FAULTS AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH
         INSPECTIONS AS BUYER DEEMS APPROPRIATE AND BUYER IRREVOCABLY
         WAIVES ANY AND ALL CLAIMS IT MAY HAVE AGAINST SELLER OR ANY
         SUBSIDIARY OF SELLER ASSOCIATED WITH SAME. NOTWITHSTANDING THE
         FOREGOING, NOTHING IN THIS SECTION 8.11 OR ELSEWHERE IN THIS
         AGREEMENT SHALL LIMIT BUYER’S RECOVERY RIGHTS IN THE EVENT OF
         FRAUD.

                        Section 8.12    Collection of Accounts Receivable.

                         (a)     As of the Closing Date, each Selling Entity hereby (i) authorizes Buyer to
         open any and all mail addressed to any Selling Entity relating to the Assets and delivered to any
         Facility or any other office of the Business or otherwise to Buyer if received on or after the Closing
         Date and (ii) appoints Buyer or its attorney-in-fact to endorse, cash and deposit any monies, checks
         or negotiable instruments received by Buyer after the Closing Date with respect to all Accounts
         Receivable including, for the avoidance of doubt, the Excluded Accounts Receivable.

                          (b)     Following the Closing, Buyer shall (i) for a period of 120 days, use its
         reasonable best efforts to collect the Excluded Accounts Receivable on behalf of the Seller, and
         (ii) remit to the Seller, on a weekly basis, any payments actually received by Buyer that relate to
         the Excluded Accounts Receivable.

                        (c)     As of the Closing Date, each Selling Entity agrees that any monies, checks,
         rebates or negotiable instruments received or identified by any Selling Entity after the Closing
         Date with respect to accounts receivable included in the definition of Assets or relating to products
         sold by Buyer after the Closing, as the case may be, shall be held in trust by such Selling Entity
         for Buyer’s benefits and accounts, not commingled with other funds of such Selling Entity, and
         promptly upon receipt by a Selling Entity of any such payment, such Selling Entity shall pay over
         to Buyer the amount of such payments without any right of set-off or reimbursement.

                        (d)    As of the Closing Date, Buyer shall have the sole authority to bill and collect
         accounts receivable relating to products sold by Buyer after the Closing.

                         Section 8.13 Excess Cash and Accounts Receivable. All proceeds in the Carve-
         Out Account (as defined in the Sale Order) and Excluded Accounts Receivable and proceeds from
         the collection of Excluded Accounts Receivable that remain after satisfaction of (a) all Allowed
         Professional Fees (as defined in the Cash Collateral Order), up to the Carve-Out Amount (as
         defined in the Sale Order), in connection with the Professionals’ (as defined in the Cash Collateral
         Order) final fee applications and pursuant to order of the Bankruptcy Court, (b) the DIP Loans and




26699695.1
                                                          73
         167880993
                      Case 20-10010-CSS         Doc 918-1       Filed 06/26/20     Page 80 of 108




         (c) all Administrative Claims that were not Assumed Liabilities, shall be promptly conveyed and
         delivered to Buyer by the Selling Entities at such time.

                                        ARTICLE 9
             CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND THE SELLING
                                        ENTITIES

                The respective obligations of Buyer and the Selling Entities to consummate the Closing
         are subject to the satisfaction or, to the extent permitted by Applicable Law, waiver in a joint
         writing by Buyer and the Selling Entities, at or prior to the Closing, of each of the following
         conditions:

                      Section 9.01 No Order. There will not be in effect any Order by any
         Governmental Authority of competent jurisdiction prohibiting the Closing.

                         Section 9.02 Sale Order. The Sale Order will be a Final Order in full force and
         effect, and will not have been amended, modified, stayed or vacated as of the Closing Date except
         for such amendments or modifications acceptable to the Agent, the RCF Lenders and the TLA
         Lenders; provided, however, that the condition that such Order be a Final Order may be waived by
         Buyer unilaterally and in its sole discretion.

                          Section 9.03 Successor Liability. The Sale Order shall provide that no successor
         liability, including any successor liability with respect to any Multiemployer Plan and/or with
         respect to any Seller Benefit Plan other than Assumed Plan Liabilities, shall be transferred to
         Buyer.

                        Section 9.04 Antitrust Laws. All waiting periods applicable to the transactions
         contemplated by this Agreement under the applicable Antitrust Laws will have expired or early
         termination will have been granted.

                                          ARTICLE 10
                     CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

                 The obligation of Buyer to consummate the Closing is subject to the satisfaction or, to the
         extent permitted by Applicable Law, waiver in writing by Buyer, at or prior to the Closing, of each
         of the following conditions:

                          Section 10.01 Accuracy of Representations. (a) The representations and warranties
         of the Selling Entities contained in Section 5.01 (solely the first sentence thereof) and Section 5.02
         will be true and correct in all material respects at and as of the Closing, as if made at and as of
         such time, except to the extent expressly made as of an earlier date, in which case as of such earlier
         date, (b) the other representations and warranties of Seller contained in this Agreement (without
         giving effect to any qualifications or exceptions as to “materiality” or “Material Adverse Effect”
         set forth therein) will be true and correct at and as of the Closing, as if made at and as of such time,
         except to the extent expressly made as of an earlier date, in which case as of such earlier date,
         except for such failures to be so true and correct, as would not, individually or in the aggregate,
         reasonably be expected to have a Material Adverse Effect, and (c) Buyer will have received a
         certificate of each Selling Entity to such effect signed by a duly authorized officer thereof.
26699695.1
                                                           74
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 81 of 108




                        Section 10.02 Selling Entities’ Performance. (a) No Selling Entity will have
         breached the covenants that such Selling Entity is required to perform pursuant to this Agreement
         prior to the Closing in any material respect (or will have cured any such breach to the extent
         necessary to satisfy this condition), and (b) Buyer will have received a certificate of each Selling
         Entity to such effect signed by a duly authorized officer thereof.

                        Section 10.03 Seller’s Deliveries. Each of the deliveries required to be made to
         Buyer pursuant to Section 4.03 will have been delivered (or the applicable Selling Entity will make
         such deliveries at the Closing).

                        Section 10.04 Material Adverse Effect. Since the date hereof, there shall have been
         no event, condition, circumstance, development, change or effect that has had or could reasonably
         be expected to result in a Material Adverse Effect.

                        Section 10.05 Working Capital Assets At Closing. The Seller shall deliver
         Working Capital Assets to the Buyer in an amount not less than $95,800,000 (the “Target
         Working Capital Asset Value”); provided, however, that if the Seller is unable to deliver the
         Target Working Capital Asset Value to Buyer at Closing, Seller shall cure any shortfall with
         additional cash until the value of Working Capital Assets plus the additional cash equals the Target
         Working Capital Asset Value.

                        Section 10.06 [Intentionally omitted.]

                         Section 10.07 Release of Liens. All obligations retained by the Selling Entities
         pursuant to Section 2.03(g) with respect to the TLA Lenders under the TLA Facility and the RCF
         Lenders under the RCF Facility shall be satisfied in full and completely discharged such that, upon
         the satisfaction by Buyer of its obligations under Section 2.03(g), all liens and claims of the TLA
         Lenders under the TLA Facility and the RCF Lenders under the RCF Facility against the assets
         and properties of the Selling Entities shall be completely satisfied, discharged, released and
         terminated, in either case, concurrently with the Closing; provided, that Buyer may not waive this
         condition without the prior written consent of the Agent.

                                      ARTICLE 11
             CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLING ENTITIES
                                       TO CLOSE

                 The Selling Entities’ obligation to consummate the Closing is subject to the satisfaction or,
         to the extent permitted by Applicable Law, waiver in writing by Seller, at or prior to the Closing,
         of each of the following conditions:

                        Section 11.01 Accuracy of Representations. (a) The representations and warranties
         of Buyer contained in Article 6 of this Agreement that are not qualified by materiality will be true
         and correct in all material respects at and as of the Closing, as if made at and as of such time,
         except to the extent expressly made as of an earlier date, in which case as of such earlier date, (b)
         the representations and warranties of Buyer contained in this Agreement that are qualified by
         materiality will be true and correct in all respects at and as of the Closing, as if made at and as of
         such time, except to the extent expressly made as of an earlier date, in which case as of such earlier

26699695.1
                                                          75
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 82 of 108




         date and (c) Seller will have received a certificate of Buyer to such effect signed by a duly
         authorized officer thereof.

                        Section 11.02 Buyer’s Performance. (a) Buyer will not have breached its
         covenants that it is required to perform pursuant to this Agreement prior to the Closing in any
         material respect (or will have cured any such breach to the extent necessary to satisfy this
         condition) and (b) Seller will have received a certificate of Buyer to such effect signed by a duly
         authorized officer thereof.

                        Section 11.03 Buyer’s Deliveries. Each of the deliveries required to be made to
         Seller pursuant to Section 4.02 will have been delivered (or Buyer will make such deliveries at the
         Closing).

                       Section 11.04 DIP Order. The DIP Order will be in full force and effect and will
         not have been amended, modified, stayed or vacated.

                        Section 11.05 DIP Financing. The DIP Loans will have been funded in accordance
         with the terms set forth in the debtor-in-possession credit agreement attached as an exhibit to the
         DIP Order.

                         Section 11.06 Release of Liens. (a) All obligations assumed by Buyer pursuant to
         Section 2.03(g) with respect to the TLA Lenders under the TLA Facility and the RCF Lenders
         under the RCF Facility shall be satisfied in full and completely discharged (in the case of undrawn
         letters of credit, such discharge may be accomplished as provided in Section 2.03(g)) such that,
         upon the satisfaction by the Selling Entities of their obligations under Section 2.03(g), all liens and
         claims of the TLA Lenders under the TLA Facility and the RCF Lenders under the RCF Facility
         against the assets and properties of the Selling Entities shall be completely satisfied, discharged,
         released and terminated, in either case, concurrently with the Closing and (b) all liens of the TLB
         Lenders under the TLB Facility against the assets and properties of the Selling Entities shall be
         released and terminated, in either case, concurrently with the Closing; provided, that the Selling
         Entities may not waive this condition without the prior written consent of the Agent.

                                                   ARTICLE 12
                                                  TERMINATION

                        Section 12.01 Termination Events.

                 Notwithstanding anything herein to the contrary, this Agreement may be terminated at any
         time prior to the Closing:

                        (a)     by mutual written agreement of Seller and Buyer;

                        (b)     by written notice of either Seller or Buyer to such other Party if:

                                (i)    the Closing has not occurred by the close of business on July 31,
         2020 (the “Outside Date”); provided, further, that a Party may not terminate this Agreement
         pursuant to this Section 12.01(b)(i) if such Party is in material breach of any of its representations,
         warranties, covenants or agreements contained herein;
26699695.1
                                                           76
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 83 of 108




                                (ii)    there is in effect a Final Order by any court of competent jurisdiction
         in the United States restraining, enjoining or otherwise prohibiting the Closing; provided that a
         Party may not terminate this Agreement pursuant to this Section 12.01(b)(ii) if such party is in
         material breach of any of its representations, warranties, covenants or agreements contained
         herein; or

                                (iii)   if either the Bidding Procedures Order or, after its entry, the Sale
         Order ceases to be in full force and effect;

                        (c)     so long as Buyer is not in material breach of any of its representations,
         warranties, covenants or agreements contained herein, by Buyer by written notice to Seller if
         (i) any Selling Entity breaches any representation or warranty or any covenant or agreement
         contained in this Agreement, (ii) such breach would result in a failure of a condition set forth in
         Article 9 or Article 10 and (iii) such breach has not been cured by the earlier of (x) ten (10)
         Business Days after the giving of written notice by Buyer to Seller of such breach and (y) the
         Outside Date;

                        (d)     so long as no Selling Entity is in material breach of any of its
         representations, warranties, covenants or agreements contained herein, by Seller by written notice
         to Buyer if (i) Buyer breaches any representation or warranty or any covenant or agreement
         contained in this Agreement, (ii) such breach would result in a failure of a condition set forth in
         Article 9 or Article 11 and such breach has not been cured by the earlier of (x) ten (10) Business
         Days after the giving of written notice by the Selling Entities to Buyer of such breach and (y) the
         Outside Date;

                        (e)     by Seller by written notice to Buyer if Buyer fails to consummate the
         transactions contemplated hereby, including satisfaction of the Purchase Price, as and when
         required by Article 4 hereof; or

                        (f)     by Buyer by written notice to Seller if (i) the Sale Order is not entered by
         June 26, 2020, or (ii) within one (1) day after entry of the Sale Order, all Selling Entities have not
         executed and delivered this Agreement;

                         (g)     by Buyer by written notice to Seller if any creditor of a Selling Entity or its
         Affiliates obtains relief from the stay to foreclose on, or otherwise take possession of, a material
         portion of the Assets;

                         (h)     by Seller by written notice to Buyer if (i) the Bankruptcy Cases are, without
         Seller’s consent, converted into cases under chapter 7 of the Bankruptcy Code or dismissed, or
         (ii) without Seller’s consent, a trustee under chapter 11 of the Bankruptcy Code is appointed in the
         Bankruptcy Cases; or

                        (i)    by Seller by written notice to Buyer if both (i) the DIP Order is not entered
         by July 10, 2020 and (ii) the Bankruptcy Court has denied a motion to enter a DIP Order that was
         reasonably acceptable to both the Selling Entities and the lenders under the DIP Loans.

                      Section 12.02 Effect of Termination. In the event of a valid termination of this
         Agreement by Buyer or Seller pursuant to this Article 12, all rights and obligations under this
26699695.1
                                                           77
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 84 of 108




         Agreement will terminate without any Liability of any Party or Person to any other Party or Person;
         provided that nothing herein will relieve any Party from Liability for any failure to consummate
         the transactions contemplated hereby when required pursuant to this Agreement or any willful and
         material breach of this Agreement prior to such termination; and provided, further, that the
         provisions of this Section 12.02, Section 12.03, Section 7.01(b), and Section 13.08 (and, to the
         extent applicable to the interpretation or enforcement of such provisions, Article 1 and Article 13)
         will survive the termination of this Agreement. Notwithstanding anything to the contrary in this
         Agreement, in the event of any termination of this Agreement, the Debt Financing Sources will
         have no liability to any Seller Releasor under this Agreement, under any Debt Commitment Letter,
         or otherwise relating to or arising out of the transactions contemplated by such agreements
         (including for any willful and material breach); provided, that the foregoing shall not preclude any
         liability of a Debt Financing Source to the Buyer (or to any applicable Affiliate of the Buyer) under
         any Debt Commitment Letter provided by such Debt Financing Source (and the related fee letters)
         or the Debt Financing.

                        Section 12.03 Procedure Upon Termination. In the event of termination pursuant
         to Section 12.01, the terminating Party must give written notice thereof, specifying the provision
         pursuant to which the Agreement is being terminated, to the other Party, and this Agreement will
         terminate (subject to Section 12.02) and the purchase of the Assets hereunder will be abandoned
         without further action by Buyer or Seller.

                                                 ARTICLE 13
                                             GENERAL PROVISIONS

                         Section 13.01 No Survival of Representations and Warranties. The representations
         and warranties contained herein and in any certificate or other Transaction Document delivered by
         any Party pursuant to this Agreement will terminate upon and not survive the Closing and there
         will be no Liability thereafter in respect thereof. Each Party’s covenants and other agreements
         contained in this Agreement will terminate upon the Closing, except the Post-Closing Covenants
         applicable to such Party, which will survive the Closing until the earlier of (a) performance of such
         Post-Closing Covenant in accordance with this Agreement or (b) (i) if time for performance of
         such Post-Closing Covenant is specified in this Agreement, ninety (90) days following the
         expiration of the time period for such performance, or (ii) if time for performance of such Post-
         Closing Covenant is not specified in this Agreement, the expiration of the applicable statute of
         limitations with respect to any claim for any failure to perform such Post-Closing Covenant;
         provided that if a written notice of any claim with respect to any Post-Closing Covenant is given
         prior to the expiration thereof then such Post-Closing Covenant will survive until, but only for
         purposes of, the resolution of such claim by final, non-appealable judgment or settlement.

                         Section 13.02 Notices. All notices, consents, waivers and other communications
         under this Agreement must be in writing and shall in all cases be delivered by email (with read
         receipt or other written confirmation received, in which case such notice shall be deemed received
         on the date such email was sent), but may also be delivered (a) by hand, (b) by overnight courier
         (with written confirmation of receipt), or (c) by registered or certified mail (postage prepaid, return
         receipt requested) and shall in each case (a) through (c) be deemed delivered on the date on which
         such notice is actually received by the individual to whom it is delivered, provided, that any such
         delivery pursuant to clauses (a) through (c) made on a day that is not a Business Day or after
26699695.1
                                                           78
         167880993
                     Case 20-10010-CSS       Doc 918-1       Filed 06/26/20    Page 85 of 108




         5:00 p.m. on a Business Day shall be deemed to be given on the following Business Day. Any
         such delivery shall be addressed to appropriate addresses and Representatives (if applicable) set
         forth below (or to such other addresses and Representatives as a Party may designate by notice to
         the other Parties):

                               (i)    If to any Selling Entity, then to:

                               Borden Dairy Company
                               8750 North Central Expressway, Suite 400
                               Dallas, TX 75231
                               Attn: Alex Madrazo
                               Email: alex.madrazo@bordendairy.com

                               with a copy (which will not constitute notice) to:

                               Arnold & Porter Kaye Scholer LLP
                               70 W. Madison Street, Suite 4200
                               Chicago, IL 60602
                               Attn: Tyler Nurnberg
                                      Seth Kleinman
                               Email: tyler.nurnberg@arnoldporter.com
                                      seth.kleinman@arnoldporter.com

                               Arnold & Porter Kaye Scholer LLP
                               250 W. 55th Street
                               New York, NY 10019
                               Attn: Mark Kingsley
                               Email: mark.kingsley@arnoldporter.com

                               (ii)   If to Buyer:

                               New Dairy Opco, LLC
                               250 Fillmore Street
                               Suite 525
                               Denver, CO 80206
                               Attn: Ed Fugger
                               Email: Ed.Fugger@capitolpeakpartners.com

                               with a copy (which will not constitute notice) to:

                               Haynes and Boone, LLP
                               2323 Victory Avenue
                               Suite 700
                               Dallas, TX 75219
                               Attn: Janice V. Sharry
                               Email: Janice.Sharry@haynesboone.com


26699695.1
                                                        79
         167880993
                     Case 20-10010-CSS        Doc 918-1       Filed 06/26/20    Page 86 of 108




                                Haynes and Boone, LLP
                                1050 17th Street
                                Suite 1800
                                Denver, CO 80265
                                Attn: Daniel P. Malone, Jr.
                                Email: Dan.Malone@haynesboone.com

                                Haynes and Boone, LLP
                                301 Commerce Street
                                Suite 2600
                                Fort Worth, TX 76102
                                Attn: Stephen M. Pezanosky
                                Email: Stephen.Pezanosky@haynesboone.com

                                and a copy (which will not constitute notice) to:

                                King & Spalding LLP
                                1185 Avenue of the Americas, 34th Floor
                                New York, NY 10036
                                Attn: Roger G Schwartz
                                       Peter Montoni
                                Email: rschwartz@kslaw.com
                                       pmontoni@kslaw.com

                         Section 13.03 Waiver. Neither the failure nor any delay by any Party in exercising
         any right, power or privilege under this Agreement or the documents referred to in this Agreement
         will operate as a waiver of such right, power or privilege, and no single or partial exercise of any
         such right, power or privilege will preclude any other or further exercise of such right, power or
         privilege or the exercise of any other right, power or privilege. To the maximum extent permitted
         by Applicable Laws, (a) no waiver that may be given by a Party will be applicable except in the
         specific instance for which it is given, and (b) no notice to or demand on one Party will be deemed
         to be a waiver of any right of the party hereto that gives such notice or demand to take further
         action without notice or demand.

                         Section 13.04 Entire Agreement; Amendment. This Agreement (including the
         Schedules, Disclosure Schedules and the Exhibits), the other Transaction Documents and the
         Confidentiality Agreement supersede all prior agreements between Buyer and the Selling Entities
         with respect to its subject matter and constitute a complete and exclusive statement of the terms of
         the agreements between Buyer and the Selling Entities with respect to the subject matter hereof
         and thereof. Except as permitted under Section 2.05(c), this Agreement, including all exhibits
         hereto, may not be amended, modified or supplemented, or the terms hereof waived, except by a
         written agreement executed by all of the Parties. Notwithstanding anything to the contrary herein,
         Section 7.08 (Cooperation with Financing), Section 12.02 (Effect of Termination), Section 13.03
         (Waiver), this Section 13.04, Section 13.08 (Specific Performance), Section 13.09(c) and (d)
         (Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver), Section 13.11 (Parties
         in Interest; No Third Party Beneficiaries), and Section 13.17 (Non-Recourse) (and any other
         provision of this Agreement or definition in this Agreement to the extent an amendment,
26699695.1
                                                         80
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 87 of 108




         termination, supplement, waiver or other modification of such provision or definition would
         modify the substance of such Sections) may not be amended, terminated, supplemented, waived
         or otherwise modified without the prior written consent of the Debt Financing Sources.

                        Section 13.05 Assignment. This Agreement, and the rights, interests and
         obligations hereunder, may not be assigned by any Party (by operation of law or otherwise) without
         the express written consent of the other Parties; provided that this Agreement and the rights and
         obligations of Buyer hereunder may be assigned by Buyer, without the prior written consent of
         any Selling Entity, to one or more of Buyer’s Affiliates (which for purposes of this Section 13.05
         shall be deemed to include KKR Credit Advisors (US), LLC, any Affiliate thereof, and any fund
         that is managed by any Affiliate thereof), so long as (a) such assignee is designated in writing by
         Buyer to Seller prior to the Closing, (b) Buyer continues to remain obligated in full hereunder, and
         (c) any such assignment would not reasonably be expected to impede or delay the Closing;
         provided, further that Seller may assign some or all of its rights or delegate some or all of their
         obligations hereunder to successor entities pursuant to a plan of reorganization confirmed by the
         Bankruptcy Court, so long as such assignee becomes a Selling Entity hereunder as if an original
         party hereto and delivers to Buyer a joinder in form and substance reasonably acceptable to Buyer.
         Any attempted or purported assignment in violation of this Section 13.05 will be deemed void ab
         initio. This Agreement will be binding upon and inure to the benefit of the Parties and their
         respective successors and permitted assigns.

                         Section 13.06 Severability. The provisions of this Agreement will be deemed
         severable, and the invalidity or unenforceability of any provision will not affect the validity or
         enforceability of the other provisions hereof. If any provision of this Agreement, or the application
         thereof to any Person or any circumstance, is invalid or unenforceable, (a) the Parties will negotiate
         in good faith to modify this Agreement so as to effect the original intent of the Parties as closely
         as possible in an acceptable manner in order that the transactions contemplated hereby are
         consummated as originally contemplated to the greatest extent possible and (b) the remainder of
         this Agreement and the application of such provision to other Persons or circumstances will not be
         affected by such invalidity or unenforceability.

                        Section 13.07 Expenses. Except as expressly set forth herein, each of Seller, on the
         one hand, and Buyer, on the other hand, will bear its own respective expenses incurred in
         connection with the negotiation and execution of this Agreement, the other Transaction Documents
         and the transactions contemplated hereby and thereby; provided that Buyer shall pay all filing fees
         and expense of the Parties required in connection with any HSR Act filing or any other filing in
         connection with any Antitrust Laws.

                        Section 13.08 Specific Performance. The Parties agree that irreparable damage
         could occur in the event that any of the Parties fails to take any action required of it hereunder to
         consummate the transactions contemplated by this Agreement in accordance with its specified
         terms and that monetary damages, even if available, would not be an adequate remedy and therefor.
         Accordingly, and notwithstanding anything herein to the contrary, the Parties explicitly agree that:

                 (a)     Each Party will be entitled to seek an injunction or injunctions without proof of
         damages or posting a bond or other security to prevent breaches of this Agreement or to enforce
         specifically the performance of the terms and provisions hereof, including specific performance of
26699695.1
                                                          81
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 88 of 108




         the covenants, promises or agreements contained in this Agreement or an Order enjoining the
         applicable Party from any threatened, or from the continuation of any actual, breach of such Party’s
         covenants, promises or agreements, in each case in this sentence, in addition to any other remedy
         to which the non-breaching Party is entitled at law or in equity. Unless otherwise expressly stated
         in this Agreement, no right or remedy described or provided in this Agreement is intended to be
         exclusive or to preclude any Party from pursuing other rights and remedies to the extent available
         under this Agreement, at law or in equity.

                 (b)    The right of specific performance and other equitable relief is an integral part of the
         transactions contemplated by this Agreement and without that right, neither Seller nor Buyer
         would have entered into this Agreement.

                  (c)    Notwithstanding the foregoing and subject to the rights of the parties to the Debt
         Commitment Letters under the terms thereof, no Seller Releasor will have any rights or claims
         (whether in contract, in tort, in strict liability or otherwise) against a Debt Financing Source, solely
         in their respective capacities as the same.

                        Section 13.09 Governing Law; Consent to Jurisdiction and Venue; Jury Trial
         Waiver.

                       (a)    Except to the extent the mandatory provisions of the Bankruptcy Code
         apply, this Agreement will be governed by, and construed in accordance with, the laws of the
         State of Delaware applicable to contracts made and to be performed entirely in such state
         without regard to principles of conflicts or choice of laws or any other law that would make
         the laws of any other jurisdiction other than the State of Delaware applicable hereto.

                         (b)    Without limitation of any Party’s right to appeal any Order of the
         Bankruptcy Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms
         of this Agreement and to decide any claims or disputes, which may arise or result from, or be
         connected with, this Agreement, any breach or default hereunder, or the transactions contemplated
         hereby and (ii) any and all claims relating to the foregoing will be filed and maintained only in the
         Bankruptcy Court, and the Parties hereby consent and submit to the exclusive jurisdiction and
         venue of the Bankruptcy Court and irrevocably waive the defense of an inconvenient forum to the
         maintenance of any such Proceeding; provided that, if the Bankruptcy Cases are closed pursuant
         to section 350 of the Bankruptcy Code, the Parties agree to unconditionally and irrevocably submit
         to the exclusive jurisdiction of the Delaware Chancery Court or, if such court will not have
         jurisdiction, any federal court located in the State of Delaware or other Delaware state court, and
         any appellate court from any thereof for the resolution of any such claim or dispute. The Parties
         each hereby irrevocably waive, to the fullest extent permitted by Applicable Laws, the defense of
         an inconvenient forum to the maintenance of any such Proceeding. The Parties each consent to
         service of process by mail (in accordance with Section 13.02) or any other manner permitted by
         Applicable Law.

                         (c)   Notwithstanding anything in this Section 13.09 to the contrary, any disputes
         under this Agreement, any Debt Commitment Letter, or otherwise relating to or arising out of the
         transactions contemplated by such agreements involving the Debt Financing Sources in their same
         capacity as the same will be (i) governed by and construed in accordance with the laws of the State

26699695.1
                                                           82
         167880993
                     Case 20-10010-CSS         Doc 918-1        Filed 06/26/20    Page 89 of 108




         of New York applicable to contracts made and to be performed entirely in such state without regard
         to principles of conflicts or choice of laws or any other law that would make the laws of any other
         jurisdiction other than the State of New York applicable thereto, and (ii) any and all claims relating
         to the foregoing will be filed and maintained only in a federal court sitting in the Borough of
         Manhattan in the City of New York or, if that court does not have subject matter jurisdiction, in
         any stated court located in the City and County of New York and the Bankruptcy Court, and any
         appellate court from any thereof, and the Parties agree to unconditionally and irrevocably submit
         to the exclusive jurisdiction of such courts for the resolution of any such claim or dispute and
         hereby irrevocably waive, to the fullest extent permitted by Applicable Laws, the defense of an
         inconvenient forum to the maintenance of any such Proceeding.

                     (d)  THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
         TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
         BASED IN CONTRACT, TORT OR OTHERWISE) (A) ARISING OUT OF OR RELATING
         TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY OR SUCH PARTY’S
         REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF, OR
         (B) ARISING OUT OF OR RELATING TO ANY DISPUTES UNDER THIS AGREEMENT,
         ANY DEBT COMMITMENT LETTER, OR OTHERWISE RELATING TO OR ARISING OUT
         OF THE TRANSACTIONS CONTEMPLATED BY SUCH AGREEMENTS INVOLVING THE
         DEBT FINANCING SOURCES.

                        Section 13.10 Counterparts.

                 This Agreement and any amendment hereto may be executed in one (1) or more
         counterparts, each of which will be deemed to be an original of this Agreement or such amendment
         and all of which, when taken together, will constitute one and the same instrument.
         Notwithstanding anything to the contrary in Section 13.02, delivery of an executed counterpart of
         a signature page to this Agreement or any amendment hereto by email attachment will be effective
         as delivery of a manually executed counterpart of this Agreement or such amendment, as
         applicable.

                        Section 13.11 Parties in Interest; No Third Party Beneficiaries.

                 This Agreement will inure to the benefit of and be binding upon Buyer, Seller and their
         respective successors and permitted assigns. This Agreement is for the sole benefit of the Parties
         and their permitted assigns, and nothing herein, express or implied, is intended to or will confer
         upon any other Person any legal or equitable benefit, claim, cause of action, remedy or right of
         any kind, except that Section 13.12 is intended for the benefit of and is enforceable by the Party
         Affiliates; provided that in each case such party will be subject to all the limitations and procedures
         of this Agreement as if it were a Party hereunder. Notwithstanding the foregoing, (i) the Debt
         Financing Parties shall be express third party beneficiaries of, and shall have the right to enforce,
         Section 7.08 (Cooperation with Financing), Section 12.02 (Effect of Termination), Section 13.03
         (Waiver), Section 13.04 (Entire Agreement; Amendment), Section 13.08 (Specific Performance),
         Section 13.09(c) and (d) (Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver)
         and Section 13.11 (Parties in Interest; No Third Party Beneficiaries), and Section 13.17 (Non-
         Recourse) (and any other provision of this Agreement or definition in this Agreement to the extent
         an amendment, termination, supplement, waiver or other modification of such provision or
26699695.1
                                                           83
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 90 of 108




         definition would modify the substance of such Sections), and (ii) the Agent shall be an express
         third party beneficiary of, and shall have the right to enforce, Section 10.07 (Release of Liens) and
         Section 11.06 (Release of Liens) (and any other provision of this Agreement or definition in this
         Agreement to the extent an amendment, termination, supplement, waiver or other modification of
         such provision or definition would modify the substance of such Sections).

                        Section 13.12 No Recourse.

                         (a)     Notwithstanding anything that may be expressed or implied in this
         Agreement or any other Transaction Document, and notwithstanding the fact that any party to any
         Transaction Document may be a partnership or limited liability company, each Party, by its
         acceptance of the benefits of this Agreement, covenants, agrees and acknowledges that no Persons
         other than the Persons that are expressly parties to each Transaction Document will have any
         obligation thereunder and that it has (on behalf of itself and its Subsidiaries) no rights of recovery
         thereunder against, and no recourse thereunder or in respect of any oral representations made or
         alleged to be made in connection therewith will be had against, any former, current or future
         Affiliate, incorporator, controlling Person, fiduciary, Representative, co-owner or direct or indirect
         equity holder of any Party (or any of their successors or permitted assignees) (other than a Party)
         (each, a “Party Affiliate”), whether by or through attempted piercing of the corporate veil, by or
         through a claim (whether in tort, contract or otherwise) by or on behalf of such Person against the
         Party Affiliates, by the enforcement of any assessment or by any legal or equitable Proceeding, or
         by virtue of any statute, regulation or other Applicable Law, or otherwise; it being expressly agreed
         and acknowledged that no personal liability whatsoever will attach to, be imposed on or otherwise
         be incurred by any Party Affiliate, as such, for any obligations of the applicable Person under any
         Transaction Document or the transaction contemplated thereby, under any documents or
         instruments delivered contemporaneously therewith, in respect of any oral representations made
         or alleged to be made in connection therewith, or for any claim (whether in tort, contract or
         otherwise) based on, in respect of, or by reason of, such obligations or their creation.

                         (b)     Effective as of the Closing (but only if the Closing actually occurs), except
         for any rights or obligations under this Agreement and the other Transaction Documents, Buyer,
         on behalf of itself and each of its Affiliates and each of its and their respective past, present and/or
         future officers, directors (and Persons in similar positions), employees, agents, general or limited
         partners, managers, management companies, members, advisors, stockholders, equity holders,
         controlling Persons, other Representatives or Affiliates, or any heir, executor, administrator,
         successor or assign of any of the foregoing (collectively, the “Buyer Releasors”), hereby
         irrevocably and unconditionally releases and forever discharges each Selling Entity, each other
         Subsidiary of Seller, their respective Affiliates and each of the foregoing’s respective past, present
         and/or future officers, directors (and Persons in similar positions), employees, agents, general or
         limited partners, managers, management companies, members, advisors, stockholders, equity
         holders, controlling Persons, other Representatives or Affiliates, or any heir, executor,
         administrator, successor or assign of any of the foregoing (collectively, the “Seller Released
         Parties”) of and from any and all actions, causes of action, suits, Proceedings, executions, Orders,
         duties, debts, dues, accounts, bonds, Liabilities, Contracts and covenants (whether express or
         implied), and claims and demands whatsoever whether in law or in equity (whether based upon
         contract, tort or otherwise) (collectively “Causes of Action”), which any of the Buyer Releasors
         may have against any of the Seller Released Parties, now or in the future, in each case in respect
26699695.1
                                                           84
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 91 of 108




         of any cause, matter or thing relating to the Assets, the Business or any action taken or failed to be
         taken by any of the Seller Released Parties in any capacity related to the Selling Entities, the Assets
         or the Business occurring or arising on or prior to the Closing Date; provided, however, that
         notwithstanding the foregoing, no Seller Released Party shall be released or discharged by any
         Buyer Releasor from any Cause of Action related to any act or omission that constitutes actual
         fraud, gross negligence, or willful misconduct. From and after the Closing and notwithstanding
         any applicable statute of limitations, Buyer will not and will cause each of the other Buyer
         Releasors not to, bring any action, suit or Proceeding against Seller or any of the other Seller
         Released Parties, whether at law or in equity, with respect to any of the rights or claims waived
         and released by Buyer on behalf of itself and the other Releasors hereunder; provided further, that
         nothing herein shall operate to waive or release any (i) TLB Deficiency Claim or (ii) any Cause of
         Action, including, without limitation, the TLB Lender Contribution (as defined in the Sale Order),
         that any TLA Lender, TLB Lender or RCF Lender may, in such capacity, have against any Seller
         Released Party.

                          (c)    Effective as of the Closing (but only if the Closing actually occurs), except
         for any rights or obligations under this Agreement and the other Transaction Documents, the
         Selling Entities, in each case on behalf of itself and each of its respective Affiliates and each of its
         and their respective past, present and/or future officers, directors (and Persons in similar positions),
         employees, agents, general or limited partners, managers, management companies, members,
         advisors, stockholders, equity holders, controlling Persons, other Representatives or Affiliates, or
         any heir, executor, administrator, successor or assign of any of the foregoing (collectively, the
         “Seller Releasors”), hereby irrevocably and unconditionally releases and forever
         discharges Buyer, each Subsidiary of Buyer, and their respective Affiliates and each of the
         foregoing’s respective past, present and/or future officers, directors (and Persons in similar
         positions), employees, agents, general or limited partners, managers, management companies,
         members, advisors, stockholders, equity holders, controlling Persons, other Representatives or
         Affiliates, or any heir, executor, administrator, successor or assign of any of the foregoing
         (collectively, the “Buyer Released Parties”) of and from any and all Causes of Action, which any
         of the Seller Releasors may have against any of the Buyer Released Parties, now or in the future,
         in each case in respect of any cause, matter or thing relating to the Assets, the Business or any
         action taken or failed to be taken by any of the Buyer Released Parties in any capacity related to
         the Selling Entities, the Assets or the Business occurring or arising on or prior to the Closing Date;
         provided, however, that notwithstanding the foregoing, no Buyer Released Party shall be released
         or discharged by any Seller Releasor from any Cause of Action related to any act or omission that
         constitutes actual fraud, gross negligence, or willful misconduct; provided further, that nothing
         herein shall operate to waive or release any Cause of Action that any Seller Releasor may have
         against any TLB Lender, solely to the extent such Cause of Action is against such TLB Lender in
         its capacity as TLB Lender. From and after the Closing and notwithstanding any applicable statute
         of limitations, Seller will not and will cause each of the other Seller Releasors not to, bring any
         action, suit or Proceeding against Buyer or any of the other Buyer Released Parties, whether at law
         or in equity, with respect to any of the rights or claims waived and released by Seller on behalf of
         itself and the other Seller Releasors hereunder.

                        Section 13.13 Disclosure Schedules; Materiality. The inclusion of any matter in
         any Disclosure Schedule will be deemed to be a disclosure in all other Disclosure Schedules,
         without the need for repetition or cross reference, to the extent that the relevance of such disclosure
26699695.1
                                                           85
         167880993
                     Case 20-10010-CSS         Doc 918-1       Filed 06/26/20    Page 92 of 108




         to the other Disclosure Schedules is readily apparent on its face. The inclusion of any matter in
         any Disclosure Schedule will not be deemed to constitute an admission, or otherwise imply, that
         any such matter is material or creates a measure for materiality for purposes of this Agreement.
         The disclosure of any particular fact or item in any Disclosure Schedule will not be deemed an
         admission as to whether the fact or item is “material” or would constitute a “Material Adverse
         Effect.”

                         Section 13.14 Liquidating Trustee. If at any time Seller liquidates, the Bankruptcy
         Cases are converted to chapter 7, or the Seller otherwise has a trustee or other Representative
         appointed by the Bankruptcy Court (as applicable, a “Trustee”), then (a) such Trustee will be
         bound to perform the obligations of Seller and will be entitled to exercise the rights of Seller under
         this Agreement, and (b) with respect to all of Seller’s or its Subsidiaries’ assets that are abandoned
         (if any) following the date hereof, Seller grants to such Trustee a power of attorney for purposes
         performing Seller’s obligations under Section 2.06 with respect to such abandoned assets. Seller
         acknowledges and agrees that the power of attorney granted to such Trustee (if any) pursuant to
         the foregoing clause (b) is coupled with an interest and will be irrevocable. Further, such power of
         attorney will also be granted to Buyer for purposes of performing Seller’s obligations under
         Section 2.06 with respect to such abandoned assets, as determined by Buyer, and in the event
         Buyer exercises such power of attorney, the Trustee will not commit any act or take any action
         that is inconsistent with such exercise by Buyer, except as requested in writing by Buyer.

                         Section 13.15 Final Schedules. The Selling Entities acknowledge that, as of the
         date of this Agreement, Buyer has not had sufficient opportunity to finalize the Schedules (except
         for the Disclosure Schedules delivered by Seller which shall for all purposes be considered final
         as of the date hereof) identified in, required by or otherwise necessary under this Agreement
         (collectively, once finalized and agreed by Buyer in accordance with this Agreement, the “Final
         Schedules”). The Selling Entities shall each use reasonable best efforts and cooperate with Buyer
         in good faith to finalize such Schedules (except for the Disclosure Schedules delivered by Seller
         which shall for all purposes be considered final as of the date hereof) hereto as soon as practicable
         but in any event on or before 5:00 pm Eastern Standard Time on the date that is five (5) Business
         Days prior to the Closing Date (“Schedules Deadline”); provided that the schedules shall be
         consistent with the terms set out in Annex 1. Other than such mutually acceptable Schedules, the
         Parties hereby further agree that in no event shall any of the other Final Schedules be considered
         final and appended hereto and incorporated herein unless and until such other Final Schedules are
         approved by Buyer in its sole discretion.

                        Section 13.16 Conflicts; Privileges.

                        (a)     It is acknowledged by each of the parties that Seller has retained Arnold &
         Porter Kaye Scholer LLP (“Arnold & Porter”) to act as its counsel in connection with this
         Agreement and the transactions contemplated hereby (the “Current Representation”), and that
         no other party has the status of a client of Arnold & Porter for conflict of interest or any other
         purposes as a result thereof. Buyer hereby agrees that after the Closing, Arnold & Porter may
         represent Seller or any of its Affiliates or any of their respective Representatives (any such Person,
         a “Designated Person”) in any matter involving or arising from the Current Representation,
         including any interpretation or application of this Agreement or any other agreement entered into
         in connection with the transactions contemplated hereby, and including for the avoidance of doubt
26699695.1
                                                          86
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 93 of 108




         any Proceeding between or among Buyer or any of its Affiliates, and any Designated Person, even
         though the interests of such Designated Person may be directly adverse to Buyer or any of its
         Affiliates, and even though Arnold & Porter may have represented Buyer in a substantially related
         matter, or may be representing Buyer in ongoing matters. Buyer hereby waives and agrees not to
         assert (i) any claim that Arnold & Porter has a conflict of interest in any representation described
         in this Section or (ii) any confidentiality obligation with respect to any communication between
         Arnold & Porter and any Designated Person occurring during the Current Representation.

                        (b)     Buyer hereby agrees that all communications (whether before, at or after
         the Closing) between Arnold & Porter and any Designated Person that relate in any way to the
         Current Representation that are attorney-client privileged (the “Deal Communications”) and all
         rights to any other evidentiary privilege, and the protections afforded to information relating to
         representation of a client under applicable rules of professional conduct that may apply to such
         Deal Communications, belong to Seller and may be controlled by Seller and will not pass to or be
         claimed by Buyer or any of its Representatives.

                         (c)      Notwithstanding the foregoing, in the event that a dispute arises between
         Buyer, on the one hand, and a Third Party other than any Selling Entity, on the other hand, Buyer
         may assert the attorney-client privilege to prevent the disclosure of the Deal Communications to
         such Third Party; provided, however, that Buyer may not waive such privilege without the prior
         written consent of the Selling Entities (which such consent shall not be unreasonably withheld,
         conditioned or delayed). In the event that Buyer or any of its respective directors, officers,
         employees or other representatives is legally required by governmental order or otherwise to access
         or obtain a copy of all or a portion of the Deal Communications, Buyer shall, to the extent legally
         permissible, (i) reasonably promptly notify the Selling Entities in writing (including by making
         specific reference to this Section 13.16(c)), (ii) agree that the Selling Entities may seek a protective
         order and (iii) use, at the Selling Entities’ sole cost and expense, commercially reasonable efforts
         to assist therewith.

                          Section 13.17 Non-Recourse. Notwithstanding anything to the contrary contained
         herein, each Selling Entity (in each case, on behalf of itself and its associated Seller Releasors)
         irrevocably waives any rights or claims against any Debt Financing Source in its capacity as the
         same in connection with this Agreement, the Debt Financing, or any of the transactions
         contemplated hereby, and each Seller Releasor agrees not to commence or support any action,
         cause of action, claim, cross-claim, third-party claim or proceeding of any kind or description
         against any Debt Financing Source in its capacity as the same in connection with, or in any way
         relating to, this Agreement, the Debt Financing, or any of the transactions contemplated hereby or
         thereby, including any dispute arising out of or relating in any way to any Debt Commitment
         Letter, the Debt Financing or the definitive agreements executed in connection therewith or the
         performance thereof, whether at law, in equity, in contract, in tort, in strict liability or otherwise,
         and agrees to cause any such action, cause of action, claim, cross-claim, third-party claim or
         proceeding of any kind or description asserted by any Seller Releasor against a Debt Financing
         Source , to the extent asserted against a Debt Financing Source acting in its capacity as the same,
         in connection with this Agreement, the Debt Financing, or any of the transactions contemplated
         hereby or thereby, including any dispute arising out of or relating in any way to any Debt
         Commitment Letter, the Debt Financing or the definitive agreements executed in connection
         therewith or the performance thereof, to be dismissed or otherwise terminated. In furtherance and
26699695.1
                                                           87
         167880993
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20     Page 94 of 108




         not in limitation of the foregoing waiver, it is acknowledged and agreed that no Debt Financing
         Source shall have any liability for any action, cause of action, claim, cross-claim, third-party claim,
         or damages of any kind or description to any Seller Releasor in any way relating to this Agreement,
         the Debt Financing, or the transactions contemplated hereby or thereby, including any dispute
         arising out of or relating in any way to any Debt Commitment Letter, the Debt Financing or the
         definitive agreements executed in connection therewith or the performance thereof, whether at
         law, in equity, in contract, in tort, in strict liability or otherwise, in each case whether arising, in
         whole or in part, out of comparative, contributory or sole negligence.

                                               [Signature page follows.]




26699695.1
                                                           88
         167880993
                    Case 20-10010-CSS         Doc 918-1     Filed 06/26/20     Page 95 of 108




                 IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
         delivered by their duly authorized representatives, all as of the day and year first above written.

                                                      SELLER:

                                                      BORDEN DAIRY COMPANY


                                                      By:
                                                      Name:
                                                      Title:


                                                      SELLING ENTITIES:

                                                      BORDEN DAIRY HOLDINGS, LLC


                                                      By:
                                                      Name:
                                                      Title:


                                                      NATIONAL DAIRY, LLC


                                                      By:
                                                      Name:
                                                      Title:


                                                      BORDEN DAIRY COMPANY OF
                                                      ALABAMA, LLC


                                                      By:
                                                      Name:
                                                      Title:


                                                      BORDEN DAIRY COMPANY OF
                                                      CINCINNATI, LLC


                                                      By:
                                                      Name:
                                                      Title:


26699695.1

                                  [Signature Page to Asset Purchase Agreement]
             Case 20-10010-CSS   Doc 918-1     Filed 06/26/20   Page 96 of 108




                                         BORDEN TRANSPORT COMPANY OF
                                         CINCINNATI, LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN DAIRY COMPANY OF
                                         FLORIDA, LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN DAIRY COMPANY OF
                                         KENTUCKY, LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN DAIRY COMPANY OF
                                         LOUISIANA, LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN DAIRY COMPANY OF
                                         MADISONVILLE, LLC


                                         By:
                                         Name:
                                         Title:




26699695.1

                       [Signature Page to Asset Purchase Agreement]
             Case 20-10010-CSS   Doc 918-1     Filed 06/26/20   Page 97 of 108




                                         BORDEN DAIRY COMPANY OF OHIO,
                                         LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN TRANSPORT COMPANY OF
                                         OHIO, LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN DAIRY COMPANY OF
                                         SOUTH CAROLINA, LLC


                                         By:
                                         Name:
                                         Title:


                                         BORDEN DAIRY COMPANY OF
                                         TEXAS, LLC


                                         By:
                                         Name:
                                         Title:


                                         CLAIMS ADJUSTING SERVICES, LLC


                                         By:
                                         Name:
                                         Title:


                                         GEORGIA SOFT SERVE DELIGHTS,
                                         LLC


26699695.1

                       [Signature Page to Asset Purchase Agreement]
             Case 20-10010-CSS   Doc 918-1     Filed 06/26/20   Page 98 of 108




                                         By:
                                         Name:
                                         Title:


                                         NDH TRANSPORT, LLC


                                         By:
                                         Name:
                                         Title:


                                         RGC, LLC


                                         By:
                                         Name:
                                         Title:




26699695.1

                       [Signature Page to Asset Purchase Agreement]
             Case 20-10010-CSS   Doc 918-1     Filed 06/26/20   Page 99 of 108




                                         NEW DAIRY OPCO, LLC


                                         By:
                                         Name:
                                         Title:




26699695.1

                       [Signature Page to Asset Purchase Agreement]
                     Case 20-10010-CSS      Doc 918-1     Filed 06/26/20   Page 100 of 108




                                                    Annex 1

                                               Terms of Schedules

         Schedule 1.01(a)             Independent Contractors

         1.      James Blosser

         2.      Pete Hyatt

         3.      Nikolos Locke Tesseyman

         4.      Jackie L Merck

         5.      Terry Gage Heard

         6.      Ocleta Young

         7.      John Reese

         8.      Paul Boxley

         9.      Charles Odums

         10.     Esperanza Flores

         11.     Adam E. Gonzales



         Schedule 1.01(b)(1)          Seller Knowledge Parties

         1.      Tony Sarsam, Chief Executive Officer of Seller

         2.      Jason Monaco, Chief Financial Officer of Seller

         3.      Alex Madrazo, Chief Legal Officer of Seller



         Schedule 1.01(b)(2)          Buyer Knowledge Parties

         1.      Gregg Engles

         2.      Ed Fugger

         3.      Lauren Krueger



26699695.1

         167880993
                       Case 20-10010-CSS              Doc 918-1        Filed 06/26/20        Page 101 of 108




         Schedule 1.01(c)                     Matters Not Constituting a Material Adverse Effect1



         Schedule 1.01(d)                     Retained Causes of Action

         Retained Causes of Action to be determined, but to include actions against, without limitation,
         equity holders and former and current officers and directors.



         Schedule 2.02(h)                     Certain Insurance Policies

         Executive Risk Package (D&O/EPL/Fiduciary) - Westchester Surplus Lines Ins. Co.2



         Schedule 7.02                        Operation Prior to Close3




         1
             Note to Draft: To discuss.
         2
             The D&O Insurance Policy includes a six year reporting tail purchased to the policy.
         3
             Note to Draft: To discuss.
26699695.1

         167880993
             Case 20-10010-CSS   Doc 918-1   Filed 06/26/20   Page 102 of 108




                                      EXHIBIT 2

                                  DIP TERM SHEET




26699693.1
                        Case 20-10010-CSS           Doc 918-1         Filed 06/26/20         Page 103 of 108




                                                                                                      Exhibit 2 to Sale Order
         ______________________________________________________________________________

                                                 BORDEN DAIRY COMPANY

                                          SUPERPRIORITY SECURED
                                  DEBTOR-IN-POSSESSION CREDIT FACILITY
                                                TERM SHEET
             ____________________________________________________________________________________

                                              Summary of Terms and Conditions1

             Parties:              Borrower: Borden Dairy Company, the borrower (the “Borrower”), in its capacity
                                   as debtor and debtor-in-possession in Chapter 11 Cases (the “Chapter 11 Cases”)
                                   commenced on January 5, 2020 (the “Petition Date”) in the United States
                                   Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), main
                                   case No. 20-10010 (CSS) (jointly administered).

                                   Guarantors: The Guarantors under the Prepetition Credit Agreement2 and other
                                   Loan Documents, which shall include all debtors and debtors-in-possession in
                                   Chapter 11 Cases (the “DIP Guarantors”).

                                   Agent: KKR Loan Administrative Services LLC (“KKR”), as administrative and
                                   collateral agent (in such capacity, the “DIP Agent”).

             DIP Loan Facility: A senior secured debtor-in-possession term loan credit facility (the “DIP Loan
                                Facility”) provided by KKR or its respective affiliates and certain funds advised
                                by KKR Credit Advisors (US) LLC (the “DIP Lenders”) in a principal amount of
                                $[________]3 (the loans thereunder, the “DIP Loans”) to be made available in a

         1
           This Summary of Terms and Conditions (this “Term Sheet”) outlines certain terms of the DIP Loan Facility (as
         defined herein) to be provided under a credit agreement for the DIP Loan Facility (the “DIP Credit Agreement”)
         proposed to be provided by the DIP Lenders (as defined herein) subject to the conditions herein and as set forth below.
         This Term Sheet does not attempt to describe all of the terms, conditions, and requirements that would pertain to the
         financing described herein, but rather is intended to outline certain basic items around which the DIP Lenders and
         Borden Dairy Company and its affiliated debtors and debtors-in-possession (together, the “Debtors”) in cases (the
         “Chapter 11 Cases”) under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) believe a
         financing could be structured.
         2
           Reference is hereby made to that certain Financing Agreement dated as of July 6, 2017 between Borden Dairy
         Company, as borrower, Borden Dairy Holdings, LLC, as parent, the other borrowers thereto, the guarantors thereto,
         the lenders thereto (the “Prepetition Lenders”), and PNC Bank, National Association, a national banking association,
         as collateral agent and administrative agent for the lenders thereto (the “Prepetition Agent”; together with the
         Prepetition Lenders, collectively, the “Prepetition Secured Parties”) (as amended, modified, restated or otherwise
         supplemented from time to time, the “Prepetition Credit Agreement”).
         3
          Sizing of the facility shall be negotiated in connection with evaluation of Remaining Carve-Out Obligations (as
         defined below) and wind down budgeted amounts set forth in the Debtor’s Wind Down Budget (as defined below).
         Quantum to reflect an amount equal to the Carve-Out (as defined in the Final DIP Order not to exceed [$11,300,000]
         which amount may be increased for forecasted Carve-Out professional fees set forth in the Applicable Budget to the
         extent not paid in cash as contemplated by the Applicable Budget) plus amounts needed as reflected in the final
         Wind Down Budget minus cash and cash equivalents on hand (including all cash and cash equivalents held in the
26674124.1
         074658.16108/122467469v.2
                    Case 20-10010-CSS             Doc 918-1         Filed 06/26/20      Page 104 of 108



                                  single draw on the Closing Date (as defined below), in each case, subject to the
                                  terms and conditions described herein and in the DIP Credit Agreement and related
                                  documents and agreements contemplated therein and the entry of a final order of
                                  the Bankruptcy Court acceptable to the DIP Lenders in their sole discretion
                                  authorizing and approving the DIP Loan Facility (the “Final DIP Order”).
                                  Amounts drawn and repaid under the DIP Loan Facility may not be reborrowed.

                                  Subject to the terms and conditions of the DIP Credit Agreement and the Final
                                  DIP Order, the proceeds of the DIP Loan Facility shall be used to fund (i) the
                                  interest, fees and expenses associated with the DIP Loan, (ii) the amount by which
                                  the Carve-Out Cap Amount (as defined in the Cash Collateral Order4, such Carve-
                                  Out Cap Amount not to exceed $[11,300,000] which amount may be increased for
                                  forecasted Carve-Out (as defined in the Cash Collateral Order) professional fees
                                  set forth in the Applicable Budget (as defined in the Cash Collateral Order) to the
                                  extent not paid in cash as contemplated by the Applicable Budget; provided that,
                                  as set forth below, the cash balance of the Carve-Out Cash Account has been
                                  increased by the amount of any such forecasted Carve-Out cash professional fee
                                  payment not made as contemplated by the Applicable Budget ) exceeds the amount
                                  of cash maintained in the Carve-Out Cash Account immediately prior to such
                                  determination, which amount shall include any forecasted Carve-Out cash
                                  professional fee payment not made as contemplated by the Applicable Budget
                                  (such excess, the “Remaining Carve-Out Obligations”) and (iii) other
                                  administrative claims set forth in the Wind Down Budget (as defined below).

                                  On the Closing Date, the Borrower shall deposit into the Carve-Out Cash Account
                                  (i) all cash and cash equivalents on hand of the Borrower and the DIP Guarantors,
                                  other than (x) from the collection of Excluded Accounts Receivable (as defined in
                                  the Asset Purchase Agreement, dated as of June [___], 2020 (the “APA”), by and
                                  among the Debtors and New Dairy Opco, LLC pursuant to section 363 of the
                                  Bankruptcy Code (the “Sale”)) and (y) any Qualified Bidder Good Faith Deposits
                                  (as defined in the Bidding Procedures approved by the Bankruptcy Court on May
                                  22, 2020), and (ii) proceeds from the DIP Loan made on the Closing Date in an
                                  amount equal to the Remaining Carve-Out Obligations (such deposited amounts
                                  in the aggregate, the “Deposit Cash”).

             Carve-Out Cash       Commencing on the Closing Date and pursuant to the terms of the Sale Order [to
             Account:             be defined], the Borrower and the DIP Guarantors shall continue to maintain that
                                  certain deposit account created pursuant to the Sale Order (the “Carve-Out Cash
                                  Account”) (which account shall either (at the option of the DIP Agent) be
                                  (i) subject to a control agreement in favor of the DIP Agent granting the DIP Agent
                                  “control” under the applicable uniform commercial code or (ii) perfected under
                                  the Final DIP Order in a manner acceptable to the DIP Agent) into which shall be
                                  deposited (immediately upon receipt) all Deposit Cash. Funds held in the Carve-


         Carve-Out Cash Account which amount shall include any forecasted Carve-Out cash professional fee payment not
         made as contemplated by the Applicable Budget, and excluding Good Faith Deposits) as of the closing date.
         4
          The “Cash Collateral Order” is that certain Final Order (A) Authorizing Use of Cash Collateral, (B) Granting
         Adequate Protection, (C) Authorizing Use of Reserve Account Cash, and (D) Granting Related Relief [D.I. 369],
         entered by the Bankruptcy Court on March 4, 2020.

                                                                2
26674124.1
         074658.16108/122467469v.2
                     Case 20-10010-CSS          Doc 918-1       Filed 06/26/20      Page 105 of 108



                                 Out Cash Account shall not be withdrawn other than to pay for (i) any allowed
                                 professional fees included in the Carve-Out Cap Amount and (ii) mandatory
                                 prepayments of the DIP Loans as set forth below in Mandatory Prepayments. The
                                 DIP Agent and the DIP Lenders agree that the DIP Agent shall not enforce
                                 remedies against the Carve-Out Cash Account until the Carve-Out professional
                                 fees are paid in full up to the Carve-Out Cap Amount.

             A/R Cash            Commencing on the Closing Date and pursuant to the term of the Sale Order, the
             Account:            Borrower and the DIP Guarantors shall be required to maintain a deposit account
                                 (the “A/R Cash Account”) with a financial institution reasonably acceptable to the
                                 DIP Agent (which account shall either (at the option of the DIP Agent) be (i)
                                 subject to a control agreement in favor of the DIP Agent granting the DIP Agent
                                 “control” under the applicable uniform commercial code or (ii) perfected under
                                 the Final DIP Order in a manner acceptable to the DIP Agent) into which the
                                 Borrower shall deposit, or have deposited, promptly upon receipt all collections
                                 from Excluded Accounts Receivable (as defined in the APA) received after the
                                 Closing Date in accordance with the Sale Order. Funds held in the A/R Cash
                                 Account shall not be withdrawn by the Borrower or any DIP Guarantor, other than
                                 first to pay for mandatory prepayments of the DIP Loans as set forth below in
                                 Mandatory Prepayments, second to pay the unassumed administrative claims as of
                                 the Closing Date and third, subject to the Wind Down Budget, remaining unpaid
                                 administrative expenses of the Debtors.

             Wind Down           The Debtors shall provide a proposed wind down budget to the DIP Agent, and
             Budget:             the Debtors and the DIP Agent shall negotiate in good faith to reach an
                                 agreement on such budget on or before July 3, 2020, but in any event no later
                                 than the Closing Date (the “Wind Down Budget”).

             Closing Date:       The date of (i) the satisfaction or waiver of the Exclusive Funding Conditions (as
                                 defined below), (ii) the funding of the DIP Loan Facility and (iii) the
                                 consummation of the Sale pursuant to the APA.

             Court Approval:     The Debtors shall promptly file a motion for entry of a final order approving the
                                 DIP Loan Facility on the terms and conditions outlined herein, and the Bankruptcy
                                 Court shall enter the order (the “Final DIP Order”), in form and substance
                                 acceptable to the Debtors and the DIP Agent and DIP Lenders, on or before July
                                 7, 2020.

             Conditions to       The DIP Loan Facility will contain the following conditions precedent to closing,
             Close:              each of which shall be subject to waiver with the consent of the Debtors and the
                                 DIP Agent (the following conditions, the “Exclusive Funding Conditions”):

                                     1. All documentation relating to the DIP Loan Facility (the “DIP Credit
                                        Documentation”) shall be in form and substance reasonably satisfactory
                                        to the Debtors, the DIP Agent and the DIP Lenders, and shall have been
                                        duly executed and delivered by the Debtors.

                                     2. All documentation relating to the Sale, including the APA and the
                                        definition (and schedule) of Excluded Accounts Receivable set forth
                                        therein, shall have been completed in form and substance reasonably
                                        satisfactory to the Debtors, the DIP Agent and the DIP Lenders. All
                                                            3
26674124.1
         074658.16108/122467469v.2
                    Case 20-10010-CSS           Doc 918-1         Filed 06/26/20    Page 106 of 108



                                         conditions precedent to the Sale shall have been met and the Sale shall
                                         have been consummated in accordance with the terms of the APA
                                         (without any amendment, modification or waiver of any of the provisions
                                         thereof that would be adverse to the DIP Lenders without the consent of
                                         DIP Agent and the DIP Lenders) and all requirements of law.

                                     3. The Debtors and the DIP Agent shall have agreed on the terms of the Wind
                                        Down Budget.

                                     4. All Deposit Cash shall be deposited into the Carve-Out Cash Account.
                                        After funding the Carve-Out Cash Account in an amount equal to the
                                        Carve-Out Cap Amount, all cash and cash equivalents of the Borrower
                                        and the DIP Guarantors shall be deposited into the A/R Cash Account.

                                     5. The Final DIP Order shall have been entered by the Bankruptcy Court and
                                        be in full force and effect.

                                     6. Other than the Final DIP Order, there shall not exist any law, regulation,
                                        ruling, judgment, order, injunction or other restraint that prohibits,
                                        restricts or imposes a materially adverse condition on the DIP Loan
                                        Facility or the exercise by the DIP Agent at the direction of the Required
                                        DIP Lenders of its rights as a secured party with respect to the DIP
                                        Collateral (as defined below).

                                     7. Other than as a result of or in connection with the Chapter 11 Cases, all
                                        governmental and third party consents and approvals reasonably
                                        necessary to be obtained by the Borrower in connection with the DIP Loan
                                        Facility, if any, shall have been obtained (without the imposition of any
                                        conditions that are not acceptable to the DIP Agent at the direction of the
                                        Required DIP Lenders in their reasonable discretion) and shall remain in
                                        effect.

                                     8. Subject to the entry of the Final DIP Order, the DIP Agent, for the benefit
                                        of the DIP Lenders, shall have a valid and perfected lien on and security
                                        interest in the DIP Collateral on the basis and with the priority set forth
                                        herein.

                                     9. The DIP Agent shall have received, at least three (3) Business Days, prior
                                        to the Closing Date, all documentation and other information required by
                                        the DIP Agent and regulatory authorities under applicable “know your
                                        customer” and anti-money laundering rules and regulations, including,
                                        without limitation, the PATRIOT Act. For all such documentation and
                                        information, the DIP Agent shall make a request [no later than five (5)
                                        Business Days] prior to the deadline to deliver such documentation or
                                        information.

                                     10. Payment of fees and expenses due to the DIP Agent and the DIP Lenders
                                         incurred in connection with this Term Sheet and the transactions
                                         contemplated hereby, to the extent invoiced at least one (1) Business Day
                                         prior to the Closing Date (except as otherwise reasonably agreed by the

                                                              4
26674124.1
         074658.16108/122467469v.2
                         Case 20-10010-CSS         Doc 918-1          Filed 06/26/20      Page 107 of 108



                                            Borrower), and required to be paid on the Closing Date (which amounts
                                            shall be offset against the cash proceeds of the DIP Loan Facility).

                                        11. The Excluded Accounts Receivable shall be acceptable to the DIP Agent
                                            and the DIP Lenders in their sole discretion.

                                        12. The representations and warranties set forth in the DIP Credit Agreement
                                            and the other DIP Credit Documentation shall be usual and customary for
                                            a loan of this nature and shall be true and correct in all material respects
                                            as of the Closing Date as though made on and as of the Closing Date.

             Interest:           L + 7.25% per annum.

             Fees:               Upfront fee in an amount equal to 1.00% of the DIP Loan Facility.

             Maturity:           The earliest of (i) any date on which all of the outstanding principal amount of any
                                 DIP Loans and any other amounts due and owing under the DIP Credit Agreement
                                 and the other DIP Credit Documentation shall be paid in full in cash, (ii) 75 days
                                 following entry of the Final DIP Order, (iii) the acceleration of the DIP Loans and
                                 the termination of all commitments under the DIP Loan Facility in accordance
                                 with the terms thereof, and (iv) the effective date of any liquidating chapter 11
                                 plan that pays all obligations of the Debtors under the DIP Loan Facility in full.

             DIP Loan Liens      All obligations of the Debtors under the DIP Loan Facility shall (the assets secured
             and Claims:         as described below, the “DIP Collateral”):

                                 i.         364(d) Liens: be secured by first priority perfected senior priming lien on,
                                            and security interest in, the Collateral (as defined in the Prepetition Credit
                                            Agreement), which shall prime all prepetition liens on the Collateral
                                            (subject to Permitted Liens pursuant to, and as defined in, the Prepetition
                                            Credit Agreement).

                                 ii.        364(c)(2) Liens: be secured by first priority perfected security interests
                                            on all of the Debtors’ unencumbered property, including without
                                            limitation all cash on hand, the Carve-Out Cash Account, the A/R Cash
                                            Account, all Excluded Accounts Receivable, all Avoidance Actions, all
                                            causes of action retained by the Debtors and not sold pursuant to the APA
                                            and all other assets of the estate.

                                 iii.       364(c)(1) Claims: constitute allowed superpriority administrative claims
                                            which shall have priority over all administrative claims, priority claims
                                            and all other claims against the Debtors subject only to payment of the
                                            Remaining Carve-Out Obligations.

                                 iv.        Information and Access Rights: Information rights and the provision of
                                            documents and information, in each case as reasonably requested by the
                                            DIP Agent, and reasonable access to the Debtors and their management.

             Replacement         The foregoing liens and claims granted to secure the DIP Loan shall be subject to
             Carve-Out:          a carve-out from the DIP Collateral for the benefit of the Carve-Out professionals

                                                                  5
26674124.1
         074658.16108/122467469v.2
                      Case 20-10010-CSS           Doc 918-1        Filed 06/26/20      Page 108 of 108



                                  in an amount equal to the Carve-Out Cap Amount, which shall replace the Carve-
                                  Out established for such professionals by the Cash Collateral Order.

             Liquidating Plan:    No later than three days after entry of the Final DIP Order, the Debtors shall amend
                                  the plan and disclosure statement on file with the Bankruptcy Court to be a plan
                                  of liquidation, each in form and substance reasonably satisfactory to the DIP Agent
                                  and the DIP Lenders (as so amended, the “Plan” and “Disclosure Statement”).

             Amortization and     The DIP Loans shall be repaid on a weekly basis in an amount equal to the
             Mandatory            collections of the Excluded Accounts Receivable for such week ending [______]
             Prepayments:         from cash amounts maintained in the A/R Cash Account plus any excess cash or
                                  cash equivalents remaining in the Carve-Out Cash Account after payment of the
                                  Carve-Out professional fees up to the Carve-Out Cap Amount.

                                  The DIP Loan Facility will contain mandatory prepayment provisions customarily
                                  found in loan agreements for similar debtor in possession financings and similar
                                  provisions acceptable to the Debtors, the DIP Agent and the DIP Lenders

             Representations      The DIP Loan Facility will contain representations and warranties, affirmative
             and Warranties;      covenants and negative covenants customarily found in loan agreements for
             Affirmative and      similar debtor in possession financings and other representations and warranties,
             Negative             affirmative covenants, and negative covenants acceptable to the Debtors, DIP
             Covenants:           Agent and the DIP Lenders.


             Reporting            The Debtors shall provide the DIP Agent evidence of cash balances in the Carve-
             Requirements:        Out Cash Account and the A/R Cash Account as of the close of business on a daily
                                  basis.

             Events of Default:   The DIP Loan Facility will contain customary and usual events of default for
                                  financings of this type, including, without limitation, failure to (i) make payments
                                  when due or (ii) file the Plan and Disclosure Statement by the date set forth above.

             Required DIP         DIP Lenders holding a majority of the DIP Loans.
             Lenders:

             Expenses:            Debtors shall pay all reasonable and documented out-of-pocket fees, costs,
                                  disbursements and expenses of the DIP Agent and DIP Lenders (including
                                  (without limitation) all reasonable and documented out-of-pocket fees, costs,
                                  disbursements and expenses of King & Spalding LLP and Morris, Nichols, Arsht
                                  & Tunnell LLP, as counsel to certain of the DIP Lenders, and FTI Consulting, as
                                  financial advisor retained by the DIP Agent and/or DIP Lenders incurred in
                                  connection with this DIP Facility).

             Governing Law:       Except as governed by the Bankruptcy Code, the laws of the State of New York.




                                                               6
26674124.1
         074658.16108/122467469v.2
